Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 1 of 292 PageID #:3063

                                                                                  1

   1                    IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
   2                              EASTERN DIVISION
   3
   4    UNITED STATES OF AMERICA,                       )   Docket No. 15 CR 623
                                                        )
   5                                  Plaintiff,        )
                                                        )
   6                    vs.                             )
                                                        )
   7    MICHAEL P. HALDORSON,                           )   Chicago, Illinois
                                                        )   September 15, 2017
   8                                  Defendant.        )   9:40 o'clock a.m.
   9
                  TRANSCRIPT OF PROCEEDINGS - EVIDENTIARY HEARING
  10                 BEFORE THE HONORABLE MATTHEW F. KENNELLY
                                    VOLUME 1-A
  11
  12    APPEARANCES:
  13
        For the Plaintiff:            HON. ZACHARY T. FARDON
  14                                  United States Attorney
                                      BY: MR. BOLLING W. HAXALL
  15                                       MR. BRIAN S. WALLACH
                                      219 S. Dearborn St., Suite 500
  16                                  Chicago, Illinois 60604
  17
  18    For the Defendant:            BLAINE & VANZANT, LLP
                                      BY: MS. HOLLY NICOLE BLAINE
  19                                  922 Davis Street
                                      Evanston, IL 60201
  20                                  (312) 788-7584
  21
        Also Present:                 MS. CHRISTA GREEN, PRETRIAL SERVICES
  22
  23
        Court Reporter:               MS. CAROLYN R. COX, CSR, RPR, CRR, FCRR
  24                                  Official Court Reporter
                                      219 S. Dearborn Street, Suite 2102
  25                                  Chicago, Illinois 60604
                                      (312) 435-5639
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 2 of 292 PageID #:3064

                                                                                  2

   1      (The following proceedings were had in open court:)
   2               THE COURT: Case No. 15 CR 623, USA v. Haldorson.
   3               MR. HAXALL: Good morning, your Honor. Bolling
   4    Haxall and Brian Wallach on behalf of the United States.
   5               MR. LIPUMA: Good morning, your Honor. Frank Lipuma
   6    on behalf of Michael Haldorson, who is present in court.
   7               THE COURT: Okay. So why don't we just first talk
   8    about the lineup and the batting order.
   9               MR. HAXALL: Yes.
  10               THE COURT: Okay.
  11               MR. HAXALL: And actually, I was -- given the number
  12    of motions, I was actually wondering if I could give a
  13    two-minute, essentially, opening statement just to highlight
  14    everything?
  15               THE COURT: Yeah. I've never heard a lawyer give a
  16    two-minute opening statement, so this will be an experience.
  17               MR. HAXALL: Well, two minutes of lawyer time, which,
  18    as you know --
  19               THE COURT: Which means like eight? Yeah.
  20               MR. HAXALL: Judge, it's our understanding at this
  21    point there's three primary issues before the Court. One is
  22    the constitutionality of the search of the defendant's car.
  23    In that regard, the defendant in his affidavit, which is
  24    located at docket number 105, pages 7 or 8, speaks only to one
  25    issue, and that is whether or not the red lights installed in
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 3 of 292 PageID #:3065

                                                                                  3

   1    his car -- to the front of his car were illuminated. And I
   2    actually have on the screen in front of the Court something
   3    that you will see.
   4               THE COURT: Not until the thing gets tweaked so that
   5    it's broadcasting, so give me a second.
   6               Do you have it on the computer?
   7               MR. HAXALL: I have it on my laptop. There it is.
   8               So, Judge, you will see this morning a squad cam
   9    video, and the black car to the right of your screen is the
  10    defendant's Pontiac G8. You will hear testimony from Officer
  11    Friddle that as the car came down the street, the red lights
  12    that are kind of to the top of the car were illuminated, he
  13    saw them, and it's our view that you can see the lights
  14    illuminated on that car.
  15               Ultimately, however, Judge, our view is it doesn't
  16    matter. Basically, the defendant was driving to a location
  17    because a local narcotics group ordered up drugs from him, and
  18    they stopped him as a result of that, and they had probable
  19    cause to do so.
  20               This was also based on a prior controlled purchase of
  21    cocaine from the defendant approximately 22 days earlier, on
  22    June 1st of 2015.
  23               So it's the government's view, your Honor, that for
  24    multiple reasons, the search of the defendant's car was
  25    constitutional.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 4 of 292 PageID #:3066

                                                                                  4

   1               The second issue is whether or not the defendant was
   2    Mirandized prior to giving a statement, and, again, calling
   3    the Court's attention to Mr. Haldorson's affidavit located at
   4    docket number 105, pages 7 or 8, he says he was not Mirandized
   5    prior to being interviewed and that the written Miranda waiver
   6    was only executed approximately 2:00 a.m. as he was being let
   7    out of the jail to -- or let out of the Plainfield Police
   8    Department.
   9               You will hear from three officers who will testify
  10    that at approximately 9:30, he was Mirandized off of a
  11    preprinted form that Mr. Haldorson signed. You will also hear
  12    from special agent Howard Marcus, who will say that at about
  13    midnight, he went in to interview the defendant and reviewed
  14    the Miranda waiver again with the defendant. So not only had
  15    that waiver been executed prior to 2:00 a.m., it had been
  16    reviewed twice with the defendant.
  17               So that is the second pending motion.
  18               The third pending motion, your Honor, has to do with
  19    the initial sweep of the defendant's locked bedroom, whether
  20    or not that was constitutional. You will hear that a search
  21    of the common areas of the apartment occurred with the consent
  22    of his roommate, that based on the explosives that agents had
  23    recovered from the defendant's car and his repeated lies to
  24    them about where he lived, the agents were concerned for the
  25    safety of the building and those in the area, they did an
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 5 of 292 PageID #:3067

                                                                                  5

   1    initial sweep of the defendant's room, found some high-grade
   2    fireworks, cleared those out, then held the scene until they
   3    were able to get a search warrant to go back into the room and
   4    conduct a thorough search.
   5               So it's the government's understanding that those are
   6    the three issues facing the Court.
   7               As I indicated, we are going to go slightly out of
   8    order. You are going to hear from Special Agent Marcus first.
   9    He has had back and neck surgeries and really doesn't have the
  10    ability to sit around all day, so we are going to go slightly
  11    out of order.
  12               You will then hear from Officer Friddle, who will
  13    talk about the red lights and the traffic stop, although,
  14    again, it's the government's position that, one, the lights
  15    were illuminated as is depicted in this video, but, two, it
  16    doesn't even matter whether or not they were, given the
  17    investigation at that point.
  18               After that, you will hear from the narcotics team
  19    regarding their investigation up until that point.
  20               THE COURT: Okay. So let me ask Mr. Lipuma, do you
  21    agree that those are the motions that are in front of me and
  22    that those are the issues?
  23               MR. LIPUMA: Judge, I would add, if I could, for the
  24    record, because it's already in the record what's been pending
  25    when I moved into this case --
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 6 of 292 PageID #:3068

                                                                                  6

   1               THE COURT: Yeah.
   2               MR. LIPUMA: -- 75 and 76, the original motions, it's
   3    a motion and a memorandum, and I think the Court has
   4    identified that those particular motions are the ones that are
   5    pending, 75 and 76.
   6               THE COURT: Hang on a second.
   7               Right. 75 is the motion. 76 is the memorandum in
   8    support.
   9               MR. LIPUMA: Correct, Judge.
  10               THE COURT: Yeah.
  11               MR. LIPUMA: And then the second set, Judge, would
  12    be 83 and 84. 83 --
  13               THE COURT: That's the one on the statement.
  14               MR. LIPUMA: Yes, Judge. 83 and 84.
  15               And then 105.
  16               THE COURT: And 105 is the one on the home, right?
  17               MR. LIPUMA: It's partially the home, and it's
  18    partially the search warrants and some of the false statements
  19    and/or admissions that were mentioned in those affidavits.
  20               THE COURT: Got it. And so --
  21               MR. LIPUMA: And then, Judge, you did allow Mr.
  22    Haldorson's last counsel to kind of do a -- more of a summary
  23    motion or maybe it added on some points, and that would be
  24    document 244.
  25               THE COURT: 244. Let me -- oh, it was a supplement
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 7 of 292 PageID #:3069

                                                                                  7

   1    to something.
   2               MR. LIPUMA: Correct, Judge.
   3               THE COURT: So let me just -- let me just pull that
   4    up.
   5               MR. HAXALL: Judge --
   6               THE COURT: Mr. Haxall, while I'm pulling that up,
   7    can you remind me, if you have it, the date on which I went
   8    through the motions and said which ones we were going to have
   9    hearings on?
  10               MR. HAXALL: Yeah, I will look for that, Judge.
  11               I agree, with the exception of 105. My understanding
  12    is 105 is not pending. It would have been March 20th, your
  13    Honor.
  14               THE COURT: Of?
  15               MR. HAXALL: Of I'm assuming this year. I have the
  16    date wrong.
  17               THE COURT: Yeah. March 20th of this year? Okay.
  18               All right. So, Mr. Lipuma, the number on the last
  19    one was what? 244, you said?
  20               MR. LIPUMA: 244, your Honor. Yes, Judge.
  21               And, Judge, to answer your last question --
  22               THE COURT: Supplement to motion to suppress
  23    evidence. Yeah. Okay.
  24               MR. LIPUMA: Judge, to answer your last question, I
  25    couldn't hear Mr. Haxall well --
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 8 of 292 PageID #:3070

                                                                                  8

   1               THE COURT: I was asking him the date on which I had
   2    identified which motions we were going to have a hearing on,
   3    and Mr. Haxall said -- you said March the -- how many?
   4               MR. HAXALL: I believe it was March 20th, but I
   5    believe counsel also actually requested the transcript of
   6    one --
   7               THE COURT: What's the date?
   8               MR. LIPUMA: June 13th, 2016.
   9               THE COURT: That sounded -- that sounds more right to
  10    me. Do you have -- there's a transcript?
  11               MR. LIPUMA: Yes, Judge.
  12               THE COURT: Because I have the rough one. I
  13    probably --
  14               MR. LIPUMA: Yes, Judge, I have a rough transcript.
  15    You did go through each of those particular --
  16               THE COURT: So what you are looking off is the rough
  17    one.
  18               MR. LIPUMA: I am looking off the rough one, Judge.
  19               THE COURT: Okay. That's what I have, so let me just
  20    take a second to look at it and refresh my memory.
  21               MR. HAXALL: I do show also on that date the Court
  22    addressed some of the issues --
  23               THE COURT: June 13th of 2017, right?
  24               MR. LIPUMA: '16, your Honor.
  25               MR. HAXALL: '16. And then I show again on
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 9 of 292 PageID #:3071

                                                                                  9

   1    March 20th of this year, it was addressed briefly.
   2               THE COURT: All right. So I am going to have to pull
   3    these up.
   4               So tell you what. Take a load off your feet, have a
   5    seat for a second, and let me just pull those up.
   6               So June 13th of 2016 and 3/20 of 2017.
   7               So there's June -- there's -- I mean, the case has
   8    been up a bunch of times, so let me just look at the 13th of
   9    June and see what it says.
  10               MR. HAXALL: June 21st I show is for status hearing
  11    and hearing on the motions and that we went through them all
  12    just because my notes have bullet point by bullet point.
  13               THE COURT: So the second date you gave me,
  14    Mr. Haxall, you said was the 21st of June?
  15               MR. HAXALL: Yes, sir.
  16               THE COURT: Just a moment.
  17               MR. HAXALL: I mean, we do agree that the fruit issue
  18    pertains to certain forms and things like that, consent
  19    searches, but there was no additional consent claim that the
  20    father's or roommate's consents was invalid for any reason.
  21               THE COURT: All right. So on the 13th of June
  22    of 2016, I am going to -- and I am looking at the same rough
  23    transcript that you all have.
  24               So after denying some of the motions, I get to
  25    number 25 -- or 75, motion to suppress evidence, and I also
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 10 of 292 PageID #:3072

                                                                                   10

    1   mention 83 concerning the statements and 105, which I said in
    2   some ways overlaps with the other two or with the motion to
    3   suppress, but it specifically concerns a couple of other
    4   things.
    5               So I said on the motion to suppress the statements,
    6   it appears to have two bases -- I am paraphrasing -- partly
    7   based on the proposition that the statements were a fruit of
    8   the unlawful search, so that in that sense, it depends on
    9   docket -- on motion No. 75; and secondly, there's the Miranda
  10    issue.
  11                I said -- Mr. Haldorson says he wasn't given the
  12    Miranda warnings until after he had given the statements,
  13    essentially, so there is a dispute of fact about that. There
  14    has to be a hearing on that one.
  15                On the motion to suppress relating to the
  16    circumstances surrounding the seizure of the defendant and the
  17    search of the car, I said, It strikes me that there are enough
  18    circumstances alleged in support regarding erroneous false
  19    statements given by the officer who pulled over the vehicle,
  20    Officer Friddle. Does that sound right?
  21                MR. HAXALL: Friddle.
  22                THE COURT: Friddle.
  23                And I understand that there's an argument that --
  24    sort of inevitable discovery argument that there would have
  25    been an inventory search, but that also depends on the
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 11 of 292 PageID #:3073

                                                                                   11

    1   proposition that it was appropriate to take Mr. Haldorson into
    2   custody. I think there is going to need to have a hearing on
    3   that one.
    4               And then on 105 -- hang on a second.
    5               No.
    6               And then I go on to say, To me, the things that are
    7   problematic had to do with the circumstances under which
    8   Mr. Haldorson was pulled over and what the basis for that was
    9   and whether there was probable cause to search the vehicle,
  10    which may be based on events of June the 1st, which are argued
  11    to be stale as of June 23rd, but it may be based on events of
  12    June the 23rd, but I think there is a legitimate contention
  13    that that wouldn't have provided a basis for probable cause to
  14    believe the vehicle contained evidence of illegal activity.
  15                So there's going to need to be a hearing on that one.
  16    So that's still on 75.
  17                On motion number 105, I said, There are three things
  18    argued. One is that the searches of the fruits of the
  19    unlawful arrest and the allegedly unlawful search of the car,
  20    so that extent, they depend on the other motion, which I think
  21    would be 75, and they're still alive.
  22                The other two arguments that are made is that false
  23    statements were made to obtain one or more of the warrants and
  24    that the consent that was given on some of the searches by
  25    people other than Mr. Haldorson was tainted in the sense that
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 12 of 292 PageID #:3074

                                                                                   12

    1   it was involuntarily.
    2               I go on to say, On those points, I am persuaded by
    3   the government's argument that, number one, the items or the
    4   matters that are claimed to have been false really weren't
    5   even presented in the applications for the warrants, or if
    6   they were, they were immaterial. I don't see anything in the
    7   motion that would provide any basis to undermine a consent
    8   that was given by the two individuals, one of whom I think is
    9   Mr. Haldorson's father, if I am recalling correctly, and the
  10    other is a woman. There's some things alleged about what was
  11    said to them, but I don't have any kind of an affidavit from
  12    them to suggest that their will was overborne or anything like
  13    that, and the circumstances that are alleged aren't enough to
  14    give rise, in my view, to a genuine dispute of fact about
  15    that. Really what's left of the motion to quash the consent
  16    search is the search warrants -- you know, what's left is
  17    whatever -- the extent to which they're based on the
  18    proposition that they, too, are a fruit of the allegedly
  19    unlawful arrest of Mr. Haldorson and the search of his
  20    vehicle.
  21                So those are the three that are, I guess, kind of
  22    alive, is what I said.
  23                And then on -- some clarification given on the 21st
  24    of June, so I say in that -- again, looking at the rough
  25    transcript -- I was asked to clarify what I thought was fair
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 13 of 292 PageID #:3075

                                                                                   13

    1   game for the evidentiary hearing that I ordered on three of
    2   the motions, 75, 83, and 105. To my way of thinking, 75 is
    3   really the primary one. The contention is there wasn't
    4   probable cause to stop Mr. Haldorson's vehicle, there wasn't
    5   probable cause to arrest him, there wasn't a proper basis to
    6   search the vehicle, and that pretty much everything else that
    7   was obtained in the case is alleged to have been a fruit in
    8   one way or another of that episode. That would be some of it
    9   was used in the applications for search warrants, and the
  10    contention is that the statement that was given was also a
  11    fruit of this. What needs to be addressed at a hearing is the
  12    basis to stop Mr. Haldorson's vehicle and arrest him. The
  13    fact that there was -- and the fact that there was a basis to
  14    stop the car doesn't necessarily mean that there was a basis
  15    to search the car.
  16                I talk again about this issue of staleness, the issue
  17    of claim of inevitable discovery and inventory search.
  18                So I conclude by saying, I think what you honestly
  19    ought to assume is that everything in motion number 75 is the
  20    subject of an evidentiary hearing.
  21                Motion No. 83, I say, I guess somewhat inconsistently
  22    with what I had said before, it's based on three things:
  23    Number one, fruit of the allegedly illegal arrest or search;
  24    number two, no Miranda warnings given prior to the statement;
  25    number three, there is a general allegation of deceit and
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 14 of 292 PageID #:3076

                                                                                   14

    1   trickery. That's not supported by affidavit or anything else,
    2   so I don't really regard that as an open issue.
    3               Then we get to 105. So I kind of repeat what I had
    4   said at the June 13th hearing. There's no support, i.e., an
    5   affidavit or some other form of support for any contention
    6   that the consent given by Mr. Haldorson's father or by
    7   Ms. Figas, F-i-g-a-s, was involuntary, so I don't regard that
    8   as an open issue. There's no basis that's been given to show
    9   that this is a genuine dispute that would require a hearing.
  10    The general allegation that there were false statements made
  11    to get the search warrants is not supported, so I don't see
  12    any basis to order a hearing under Franks v. Delaware. So I
  13    think that what's left is the contention that the search
  14    warrants and the searches were also a fruit of the allegedly
  15    unlawful arrest and search of the vehicle. That's a Brown v.
  16    Illinois issue. So you have to figure out for yourselves
  17    whether there's an attenuation issue that you have to put
  18    evidence on or not.
  19                So I think -- I mean, I think I pretty much said the
  20    same thing in both of those hearings.
  21                So there's a -- issues in motion 75 that surround the
  22    stop of the vehicle, search of the vehicle, and the arrest of
  23    Mr. Haldorson, not necessarily in that order. Everything is
  24    claimed to have been a fruit of that.
  25                And then there is a second set of issues that have to
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 15 of 292 PageID #:3077

                                                                                   15

    1   do with the statement. Part of it relates back to the fruits
    2   issue, part of it relates to the Miranda issue.
    3               On the search of the home, which is motion
    4   number 105, I believe that what I said is really all that's
    5   left of that is whether that's a fruit of the allegedly
    6   unlawful stop, arrest, and search of the car.
    7               So now I need to look -- I don't know whether there's
    8   something that you're contending that's in document 244 that
    9   should change that. I am going to be blunt with you. I
  10    didn't -- I looked at 244 when it came in, but I really didn't
  11    look at it to see whether that opened up --
  12                MR. HAXALL: We believe that one is before the Court,
  13    and we will be presenting evidence on that issue.
  14                THE COURT: Fine. Then I don't need to worry about
  15    it. Okay. If you are planning to cover it, then we are good
  16    on that. Because I am looking -- I am noting now as I'm
  17    looking through it again that there's issues raised about
  18    consent and stuff like that. So you are planning to cover it.
  19                MR. HAXALL: Yes, sir.
  20                THE COURT: Fine. Good. Then I think we are all on
  21    the same page. Do you think so?
  22                MR. LIPUMA: I would add that 244, Judge, adds the
  23    argument that the application for the warrant misstates
  24    material facts and/or omits material facts which taints the
  25    subsequent search, so that was raised by Ms. Blaine in 244.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 16 of 292 PageID #:3078

                                                                                   16

    1               THE COURT: So tell me -- I've got 244 up on the
    2   screen. What page or pages should I be looking at?
    3               MR. HAXALL: Judge, my recollection is it wasn't a
    4   Franks issue. It was instead a taint issue in that the agents
    5   included a fact from the search of the defendant's --
    6               THE COURT: See, the way I read that -- and I
    7   don't -- I am not as conversant with the circumstances of the
    8   events, obviously, as you all are. The way I read that is
    9   that when the search or sweep or look or whatever you want to
  10    call it of the house was done, there was not a warrant at that
  11    point and that later a warrant was obtained to go look in the
  12    computers or maybe at other things.
  13                MR. HAXALL: Judge, I believe the evidence will show
  14    that the officers had consent to search the common areas of
  15    the apartment from the roommate. I don't believe counsel is
  16    challenging that consent.
  17                The defendant had a locked bedroom there.
  18                THE COURT: Right.
  19                MR. HAXALL: The officers, and we will explain why
  20    based on pipe bombs, did an initial sweep of the bedroom
  21    without a warrant. They recovered some fireworks, took them
  22    out, then basically locked down the place, went and got a
  23    warrant to go back and search the whole apartment, which
  24    included the bedroom.
  25                I don't believe the argument raised in Ms. Blaine's
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 17 of 292 PageID #:3079

                                                                                   17

    1   motion was a Franks argument --
    2               THE COURT: About that warrant.
    3               MR. HAXALL: Right. I believe what it was is that
    4   the warrant was tainted because it included information
    5   obtained from the initial sweep of the bedroom. That's my
    6   understanding.
    7               THE COURT: That, and I think she also made an
    8   argument that some of the things that the officers said in
    9   their application for a warrant were inconsistent with their
  10    contentions regarding how they had gotten the consent to begin
  11    with.
  12                But that's not a Franks issue. That's an issue about
  13    consent. I mean, you cross-examine him based on that, I would
  14    think.
  15                What am I missing, Mr. Lipuma?
  16                MR. LIPUMA: Judge, at page 6, it's laid out at
  17    page 6 of that motion --
  18                THE COURT: I have that in front of me.
  19                MR. LIPUMA: Yes. Initially, page 1, you don't have
  20    to go to that, Judge, but she does state, The application for
  21    the warrant misstates key facts, tainting the subsequent
  22    search pursuant to the warrant.
  23                THE COURT: But back up a second. The warrant is
  24    obtained after they've gone into the bedroom, right?
  25                MR. LIPUMA: Yes, Judge.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 18 of 292 PageID #:3080

                                                                                   18

    1               THE COURT: Okay. So what's done pursuant to the
    2   warrant as you understand it?
    3               MR. LIPUMA: What's done --
    4               THE COURT: In other words, they have gone into the
    5   bedroom, they have seen what they are going to see, they have
    6   segregated what they are going to segregate, then they get the
    7   warrant, and then what do they do pursuant to the warrant once
    8   they get it?
    9               MR. LIPUMA: Okay. One little statement there,
  10    Judge, they did take out --
  11                THE COURT: That's what I meant by "segregate."
  12                MR. LIPUMA: -- fireworks.
  13                THE COURT: That's what I meant by "segregate."
  14                MR. LIPUMA: Okay. I'm sorry, Judge.
  15                THE COURT: Yeah.
  16                MR. LIPUMA: They came back and they did a full --
  17    they executed the search in the bedroom --
  18                THE COURT: And did they find anything additional --
  19                MR. LIPUMA: Yes, Judge.
  20                THE COURT: What?
  21                MR. LIPUMA: They found his computers, for instance,
  22    his two laptops, which the government retrieved a lot of
  23    information from. They retrieved --
  24                THE COURT: Okay. So we have computers. What else?
  25                MR. LIPUMA: Various types of narcotics.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 19 of 292 PageID #:3081

                                                                                   19

    1               THE COURT: So the warrant discovered in the initial
    2   sweep, search, whatever we call it, they are discovered after
    3   they go back pursuant to the warrant.
    4               MR. LIPUMA: According to the reports.
    5               THE COURT: Okay. All right. What else? Computer,
    6   narcotics. What else?
    7               MR. LIPUMA: There's no further explosive material in
    8   there.
    9               THE COURT: Yeah, but not finding something under a
  10    warrant isn't a basis to suppress something --
  11                MR. LIPUMA: I think it's related drug paraphernalia,
  12    Judge.
  13                THE COURT: Drug paraphernalia. Okay.
  14                MR. LIPUMA: But the key, Judge --
  15                THE COURT: So what -- hang on a second. I just want
  16    to try to do this in some semi-organized way here.
  17                So what you're saying is that motion number 244 tees
  18    up an issue regarding whether false statements were made to
  19    get the warrant pursuant to which the law enforcement searched
  20    the computer, found the additional narcotics, and found
  21    whatever paraphernalia there was.
  22                MR. LIPUMA: Yes, Judge.
  23                THE COURT: And I will say, honestly, I've probably
  24    never addressed that issue. I can't guarantee that I haven't
  25    because the case has been up a couple of dozen times, but I
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 20 of 292 PageID #:3082

                                                                                   20

    1   think I've probably never addressed it. Because if I'm
    2   recalling correctly, this was -- this was all getting filed
    3   around the time that Ms. Blaine was starting to be on her way
    4   out of the case, I have a feeling. It's not that long ago.
    5               Oh, no, I'm sorry. It was before we were going to do
    6   the hearing in May.
    7               MR. WALLACH: Correct, your Honor.
    8               THE COURT: So I'm now looking at document
    9   number 250. It's a minute entry. The Court has determined
  10    that it will hold an evidentiary hearing on defendant's
  11    supplemental motion to suppress evidence, docket 244, to be
  12    conducted in conjunction with the hearing already set for
  13    May 10th and 11th, which is when it was set for.
  14                So, actually, Mr. Lipuma is right. You're right.
  15    There you go. I've already concluded that.
  16                I will tell you as I walked out here today, I didn't
  17    remember it, but it's right here. I am looking at it. It's
  18    docket entry 250.
  19                I suspect -- I suspect that what happened -- there
  20    was a status on May the 4th. I suspect that what happened is
  21    that this issue was flagged for me on May the 4th, I said I
  22    was going to take it under advisement, and then I issued -- I
  23    looked at it and issued an order the next day.
  24                MR. WALLACH: Your Honor, your supposition is
  25    correct.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 21 of 292 PageID #:3083

                                                                                   21

    1               THE COURT: All right. Fine. Let's do something.
    2               Do you want to give any --
    3               MR. LIPUMA: I do, Judge. A couple housekeeping
    4   matters I want to address.
    5               THE COURT: That's fine. Go ahead.
    6               MR. LIPUMA: It looks like there may not be any
    7   witnesses in here for the government. We would make a motion
    8   to exclude witnesses --
    9               THE COURT: Motion to exclude is granted.
  10                MR. LIPUMA: Okay. And then, Judge, we did file a
  11    motion for leave to file a motion for immediate disclosure of
  12    favorable evidence and timely production of impeachment
  13    information --
  14                THE COURT: What is it you're asking for?
  15                MR. LIPUMA: Judge, it's a traditional Brady/Giglio
  16    motion. It had not been filed in this case except under the
  17    context of seeking the CI's -- the informant's file, and that
  18    was denied. So there really has been no traditional
  19    Brady/Giglio motion filed, and I feel that --
  20                THE COURT: Is there something -- and I get it,
  21    obviously. I mean, I'm looking at the motion right now.
  22                Is there something about this that you think pertains
  23    to today?
  24                MR. LIPUMA: Well, first of all, let me say this. I
  25    would not accuse the prosecutors of any misconduct, but I do
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 22 of 292 PageID #:3084

                                                                                   22

    1   believe that there is going to be testimony today or evidence
    2   elicited today that's going to reflect misconduct on behalf of
    3   the police officers in the way they controlled the CI and
    4   their statements to a judge, for instance.
    5               So, yes, I do think there's --
    6               THE COURT: My question was a little bit different.
    7   So, I mean, you know, if you bring out evidence today that
    8   there was misconduct, you've got that, obviously.
    9               What I was more asking, is there something that you
  10    think that is out there that exists already that you think you
  11    need in order to cross-examine a witness or witnesses at
  12    today's hearing or present evidence? And if so, what do you
  13    think it is?
  14                MR. LIPUMA: No, sir.
  15                THE COURT: Okay. Then I am just not going to worry
  16    about it right now. We will worry about it at the end.
  17                MR. LIPUMA: As I am trying to be a competent
  18    criminal defense lawyer and to provide --
  19                THE COURT: You don't have to try. You already are.
  20    You don't have to try. You already are. Seriously.
  21                MR. LIPUMA: Thank you for saying that, but I do feel
  22    that something should be filed in every case in which you have
  23    contested issues.
  24                THE COURT: I don't disagree with you.
  25                MR. LIPUMA: Thank you, Judge.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 23 of 292 PageID #:3085

                                                                                   23

    1               MR. HAXALL: And, Judge, just to be clear, to the
    2   extent that we have any Brady or Giglio material, they have
    3   been tendered. I mean, we've tendered everything I've got.
    4               THE COURT: All right. Any other --
    5               MR. LIPUMA: I would like to make a two-minute --
    6               THE COURT: Go for it.
    7               MR. LIPUMA: Okay, Judge.
    8               I would like to say, Judge, that I want to keep my
    9   opening as general as possible because based on the reports
  10    and various accounts of the witnesses from the government thus
  11    far, it's impossible to know which version of the events the
  12    government will say served as the reason for the stop; what
  13    caused the probable cause. Was it the June 1st purported drug
  14    deal? Was it the alleged illuminated lights on the vehicle?
  15    Was it the -- and I'll get to that in a second. Was it the --
  16    was it the alleged June -- the alleged attempt delivery of
  17    drugs on June 23rd?
  18                Judge, the government has advanced different
  19    positions when this case was initially presented in the state
  20    court. They had certain positions. It's changed since it's
  21    been here. I think we are going to be able to develop that
  22    for you.
  23                The proffer was no probable cause for the stop of the
  24    car. To some extent, the government has said that Insley, who
  25    is, I think, going to be the critical witness in the case,
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 24 of 292 PageID #:3086

                                                                                   24

    1   relied on a tip from an informant. There is going to be
    2   issues about the reliability of the informant, the control of
    3   the informant by the agents.
    4               And with respect to the -- you know, and so
    5   everything kind of stems from there, Judge. They did not have
    6   probable cause to make that stop, and they certainly didn't
    7   have probable cause -- I think you are going to hear multiple
    8   reasons, the June 1st deal, the alleged illuminated lights,
    9   there's supposedly a warrant for his arrest, he supposedly
  10    screeched his tires, he supposedly got into an altercation
  11    with someone. All of that is falsehood. None of that -- we
  12    are going to show that all of that is false.
  13                And so, Judge, from there, everything that goes
  14    beyond that is fruit of the poisonous tree, in our view, as
  15    based on this motion.
  16                I will concede this much, Judge. We think the
  17    apartment search, the Plainfield apartment search, we think
  18    the Joliet home search, we don't think any of that should be
  19    introduced into evidence, but -- because it's fruit of the
  20    poisonous tree. But we do not contest the position that
  21    Mr. Haldorson's father, Raymond Lee Haldorson, consented to
  22    the search of the home, and we do not dispute the proposition
  23    that his roommate, Allyson Figas, in Plainfield, consented to
  24    the search of the common area of their apartment. But we
  25    still think that's -- all of that that was recovered through
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 25 of 292 PageID #:3087

                                                                                   25

    1   those consent searches need to be suppressed as well as fruit
    2   of the poisonous tree.
    3               I think the government is relying, to a large extent,
    4   Judge -- you know, I've already covered the false statements.
    5   I think you're going to hear some false statements by these
    6   various witnesses. It's going to be cumulative. I hope it's
    7   not too boring to the Court. We'll try to get to the material
    8   things and not the immaterial things.
    9               But, Judge, I think the government principally is
  10    going to be relying on the automobile exception, but there
  11    still must be probable cause to stop that car. There must be
  12    probable cause. And so if the government is relying on --
  13    Judge, if the government is relying on this particular car
  14    being illuminated and a traffic officer stops it, the
  15    subsequent search is limited to evidence related to that
  16    infraction, not to a complete search of the entire vehicle,
  17    because probable cause is lacking for that.
  18                Judge, the government is basically trying to string
  19    together a series of events that they allege raises the issue
  20    of probable cause when Mr. Haldorson was stopped and his car
  21    was searched, but these are just suspicions by the police,
  22    they lack objective evidence, and they're insufficient to
  23    establish probable cause.
  24                What this case boils down to, Judge, is the
  25    government -- the state police officers flipped a CI and
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 26 of 292 PageID #:3088

                                                                                   26

    1   wanted that CI to set up some other people, so he set up some
    2   of his friends, including he tried to set up Mr. Haldorson.
    3   They had a hunch, the officers had a hunch, that a
    4   transaction -- a drug transaction was going to go down on
    5   June 23rd. They saw nothing obviously suspicious. They got
    6   tired of waiting, watching, and recording conversations,
    7   which, under Illinois law, at least, on the June 1st
    8   recording, would be illegal, and what -- if this evidence
    9   isn't suppressed, this would give a green light, basically, to
  10    the government or the state, police officers and agents, to --
  11    when they subjectively believe that there's contraband in a
  12    car, it would allow them to do that.
  13                And, Judge, about this picture, that's not the
  14    illumination. You will see photographs of what this car looks
  15    like illuminated. It's nothing like this. That's plastic red
  16    trim on the vehicle itself.
  17                THE COURT: Okay. Which car? It's the black one?
  18                MR. HAXALL: It's the black one with the lights and
  19    the kind of -- we have still shots. I just paused it.
  20                THE COURT: In the vents in the front is what you're
  21    talking about?
  22                MR. HAXALL: Up top. Correct, your Honor.
  23                MR. LIPUMA: In the vent area.
  24                THE COURT: All right. I just wanted to make sure I
  25    understood what you were talking about.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 27 of 292 PageID #:3089
                            Marcus - direct by Mr. Haxall
                                                                                   27

    1               Okay. You can call the first witness.
    2               MR. HAXALL: The government calls special agent
    3   Howard Marcus.
    4               THE COURT: I assume this notebook is supposed to be
    5   up here for him?
    6               MR. HAXALL: Yes, sir. And actually, we do have a
    7   copy --
    8               THE COURT: I wanted to make sure it wasn't from my
    9   last case or something else.
  10                MR. HAXALL: We do have copies. Just for the record,
  11    we have given counsel a copy previously.
  12                MR. LIPUMA: Yes, I have it.
  13       (Witness sworn.)
  14                THE COURT: All right. Mr. Haxall, you can go ahead.
  15                MR. HAXALL: Thank you, Judge.
  16                                         - - -
  17                       HOWARD MARCUS, DIRECT EXAMINATION
  18    BY MR. HAXALL:
  19    Q. Sir, can you please state your full name and spell your
  20    last name?
  21    A. Howard Marcus, M-a-r-c-u-s.
  22    Q. Are you currently employed or are you retired?
  23    A. At this time, I'm retired, sir.
  24    Q. And prior to your retirement, what did you do for a
  25    living?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 28 of 292 PageID #:3090
                            Marcus - direct by Mr. Haxall
                                                                                   28

    1   A. I was a special agent with the Department of Justice.
    2   Q. In particular, what unit of the Department of Justice?
    3   A. I was a senior special agent and certified explosives
    4   specialist with the Bureau of Alcohol, Tobacco, Firearms and
    5   Explosives.
    6   Q. How long did you serve as a special agent with ATF?
    7   A. Approximately 30 years.
    8   Q. You mentioned a specialty within that role. Can you
    9   please tell Judge Kennelly the nature of your specialty at
  10    ATF?
  11                THE COURT: Before you do that, I am going to move
  12    this thing, so you don't feel like you have to lean into it.
  13                THE WITNESS: Thank you, Judge.
  14                THE COURT: There you go.
  15                THE WITNESS: Can you repeat what you asked me, sir?
  16    BY MR. HAXALL:
  17    Q. Sure. You indicated you had kind of a specialty at ATF;
  18    is that correct?
  19    A. Yes, sir.
  20    Q. Can you just describe in general terms that specialty for
  21    Judge Kennelly?
  22    A. I certified in several specialty areas. Particularly
  23    germane to this case, I was a certified explosives specialist,
  24    which involved technical training and experience and academic
  25    training involving the safety of explosives, use of
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 29 of 292 PageID #:3091
                            Marcus - direct by Mr. Haxall
                                                                                   29

    1   explosives, and destruction of unsafe explosives, handling of
    2   those materials.
    3   Q. And based on that specialty, would you receive certain
    4   call-outs to assist local police departments?
    5   A. Yes, sir, I routinely responded to assist fire departments
    6   and bomb squads, hazardous materials teams, with matters
    7   related to explosives.
    8   Q. You mentioned that you retired from ATF. Approximately
    9   how long ago approximately did you retire?
  10    A. At the end of March of this year.
  11    Q. And why did you retire?
  12    A. I have some physical maladies over the course of time that
  13    developed that are preventing me from being able to physically
  14    do all the duties of an agent.
  15    Q. Had you also reached an age that you were able to retire?
  16    A. Yeah, I was eligible for a full retirement, so I am not
  17    medically washed out, but it was time.
  18    Q. Okay. Without getting into too many specifics, in general
  19    terms, what was the nature of the physical issues that
  20    prompted you to decide to retire?
  21    A. I've had a variety of issues involving my cervical spine,
  22    my lumbar spine, my knees, and then probably unrelated, but
  23    some GI issues, and taken together were making it difficult to
  24    travel and meet some of the physical demands of being an agent
  25    in the field.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 30 of 292 PageID #:3092
                            Marcus - direct by Mr. Haxall
                                                                                   30

    1   Q. Okay. Is there anything about your physical condition
    2   that is making it difficult for you to understand me or to
    3   recall events?
    4   A. No, sir.
    5   Q. I'm assuming you have prescriptions for these issues?
    6   A. I have prescriptions for a variety of medical situations.
    7   I'm being treated by a physician.
    8   Q. Are there any issues with the medicines you take or you're
    9   prescribed to take that are interfering with your ability to
  10    understand these proceedings or to recall the events of June
  11    of 2015?
  12    A. No, sir.
  13    Q. I'd like to move ahead to June 23rd of 2015.
  14                On that date, did you receive a request to assist law
  15    enforcement in Plainfield?
  16    A. I did. I think the initial request may have been on
  17    the -- I think that was the 22nd, though.
  18    Q. I'm sorry.
  19    A. The initial call-out.
  20    Q. In any event, did you respond to the Plainfield Police
  21    Department?
  22    A. Yes, sir.
  23    Q. Do you know who contacted you?
  24    A. Personally, I was contacted by the Cook County Sheriff's
  25    Police bomb squad to assist with an explosives matter.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 31 of 292 PageID #:3093
                            Marcus - direct by Mr. Haxall
                                                                                   31

    1   Q. And did you respond to the Plainfield police?
    2   A. Yes, sir.
    3   Q. Were there any other ATF personnel that responded as well?
    4   A. At that time, Special Agent Tony Zito, Anthony Zito, also
    5   responded with me.
    6   Q. And so you eventually arrived at Plainfield PD; is that
    7   correct?
    8   A. Yes, sir.
    9   Q. And can you just describe in general terms what you
  10    observed when you arrived at Plainfield PD that was
  11    particularly relevant to your specialty?
  12    A. Upon my arrival, I noticed that an area of the parking lot
  13    was being isolated and was flagged down by the commander of
  14    the Cook County Sheriff's Police bomb squad, and he told me
  15    they were preparing to search a car and that some explosive
  16    material had been seized -- seen in the vehicle, and they were
  17    asking for my assistance in searching it and safely handling
  18    whatever material might be recovered.
  19    Q. Did you assist at that time?
  20    A. I did, sir.
  21    Q. And can you again just describe generally for Judge
  22    Kennelly what you observed during that search?
  23    A. During that search, we found a variety of explosive
  24    materials ranging from several pipe bombs, improvised
  25    explosive device, some commercial fireworks, and some consumer
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 32 of 292 PageID #:3094
                            Marcus - direct by Mr. Haxall
                                                                                   32

    1   fireworks.
    2               There was other stuff in the car, but my particular
    3   area of expertise involved any the fireworks or explosives.
    4   Q. And did you observe that these devices, the IEDs, as you
    5   described them, were rendered safe or isolated from people and
    6   property?
    7   A. Initially, they had not been rendered safe. They were
    8   still in the vehicle. What we did is removed them from the
    9   vehicle to a safe area, segregated them by type and
  10    compatibility, and then the sheriff's police bomb technicians
  11    did the render safe work with the pipe bombs, and I moved on
  12    to doing some other stuff at that point. They no longer
  13    needed my assistance at that time.
  14    Q. And I'd like to move on to the "other stuff," as you put
  15    it.
  16                Moving ahead to approximately 12:15 in the morning,
  17    so going from the 23rd into the 24th, did you participate in
  18    an interview of an individual at the Plainfield police?
  19    A. I did, sir.
  20    Q. Are you -- do you see the person you interviewed present
  21    in court today?
  22    A. I do, sir.
  23    Q. Could you please point to that person and describe an
  24    article of clothing that person is wearing?
  25    A. The gentleman with the crew cut and the white polo shirt.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 33 of 292 PageID #:3095
                            Marcus - direct by Mr. Haxall
                                                                                   33

    1               MR. HAXALL: Judge, can the record reflect the
    2   witness has identified the defendant?
    3               THE COURT: That's correct.
    4   BY MR. HAXALL:
    5   Q. So I'd like to talk briefly about the start of the
    6   investigation and going into it. I'm assuming you wanted to
    7   interview the defendant about what was recovered; is that
    8   correct?
    9   A. Yes, sir. My particular interest would be in the
  10    explosive materials.
  11    Q. Okay. Prior to starting that interview, did you talk to
  12    local law enforcement about any interviews they had conducted?
  13    A. I did, sir.
  14    Q. And in very general terms, what had they -- what did you
  15    ask them and what did they tell you?
  16    A. I asked them generally what we were doing there, what the
  17    case was, how they came to encounter the gentleman, and what
  18    they had learned so far, and I also asked them if he had been
  19    Mirandized.
  20    Q. When you say "he," what do you mean?
  21    A. The defendant, the subject that I was about to interview.
  22    Q. When you asked the officers if the defendant had been
  23    Mirandized, what was their response?
  24    A. They indicated that he had, and I asked them if there was
  25    a written waiver or if this was just verbal. They told me it
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 34 of 292 PageID #:3096
                            Marcus - direct by Mr. Haxall
                                                                                   34

    1   was in writing, and I asked if I could see a copy of the form.
    2   Q. Did they give you a copy of the form?
    3   A. They gave me the original, yes, sir.
    4   Q. Okay. And we'll put it on the screen in just a second,
    5   but can you just describe in general terms what that form was?
    6   A. It was a waiver of rights form. It had room for the date
    7   and time, the initials of the person who was being Mirandized,
    8   and the signature of that person, and the signature of the
    9   officers that were Mirandizing him.
  10    Q. After you were given that form, what did you do?
  11    A. I went into the interview room and met with the subject.
  12    Q. Okay.
  13    A. I advised him of my title, what I was doing there, what my
  14    job was, and then asked -- go ahead.
  15    Q. Just to take a step back, where was the interview
  16    conducted? Can you describe the room?
  17    A. There was an interview room in the lockup area in the
  18    Plainfield police station.
  19    Q. Were you the only person present with the defendant during
  20    the interview?
  21    A. No, there were members of the CPAT team, the Will County
  22    Police Assistance Team, that were present. It varied who was
  23    with me at different times.
  24    Q. Okay. So you went to the room at approximately 12:15 in
  25    the morning. Does that sound about right?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 35 of 292 PageID #:3097
                            Marcus - direct by Mr. Haxall
                                                                                   35

    1   A. Reasonably, yes, sir.
    2   Q. And you obviously had the form before you walked into that
    3   room; is that correct?
    4   A. Yes, I asked if I could have the form with me.
    5   Q. And when you walked in the room, can you please -- after
    6   you introduced yourself and who you were, what happened next?
    7   A. I asked the individual that we were about to interview if
    8   he had been given his rights. He indicated that he had. I
    9   asked him if the form that I was holding was familiar to him.
  10    He indicated that it was. And then we went over that form.
  11                MR. HAXALL: And, Judge, at this point, I am going to
  12    ask if the witness' screen can have --
  13                THE COURT: You know, it's -- we can just -- you
  14    don't have to go through those formalities. Everybody can see
  15    it. I've got it up on all of the screens.
  16    BY MR. HAXALL:
  17    Q. So, Agent Marcus, I'm putting in front of you --
  18    A. Bear with me one moment.
  19                Sorry about that.
  20    Q. So calling your attention to the screen in front of you,
  21    and it's also probably in the notebook in front of you,
  22    Government Exhibit Miranda Waiver. Do you recognize that
  23    item?
  24    A. Yes, sir.
  25    Q. What is that?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 36 of 292 PageID #:3098
                            Marcus - direct by Mr. Haxall
                                                                                   36

    1   A. That's the waiver of rights form that I was provided with
    2   by the officers prior to entering the room.
    3   Q. Okay. And is this the form that you went over with the
    4   defendant as you just indicated?
    5   A. Yes, sir.
    6   Q. Could you please just describe for Judge Kennelly how you
    7   went over the form with the defendant at approximately 12:15
    8   that morning?
    9   A. I initially said hello and identified myself and then
  10    asked if he had been advised of his rights. He indicated that
  11    he had. I showed him the form. We went over each of the
  12    rights. I asked were those his initials. He indicated that
  13    they were. I asked if that was his signature. He said that
  14    it was. And then I asked him if he understood his rights.
  15    Q. When you say you went over each of his rights, did you
  16    read it to him? Did you have him read it? How did you do it?
  17    A. I asked him to read it, and then I went over the general
  18    language. He indicated he was capable of reading, and then
  19    each one in turn, I said, do you understand this, do you
  20    understand that.
  21    Q. And what was his response each time?
  22    A. He indicated that he understood it, that those were his
  23    initials and it was his signature.
  24    Q. When the defendant read each right to you, did you have
  25    any difficulty understanding him?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 37 of 292 PageID #:3099
                            Marcus - direct by Mr. Haxall
                                                                                   37

    1   A. No, sir.
    2   Q. Did he seem -- or did he indicate in any way that he did
    3   not understand the rights he was reading?
    4   A. No, sir.
    5   Q. And did you ask him to -- you may have already said
    6   this -- identify his signature on the bottom of the page?
    7   A. I did, sir.
    8   Q. And did he confirm -- or how did he confirm whether or not
    9   that was his signature?
  10    A. He told me that it was.
  11    Q. Did the defendant agree to speak to you?
  12    A. I asked him if he was willing to speak to me, and he said
  13    that he was.
  14    Q. Without getting into the specifics of the interview, it's
  15    beyond this hearing, did you conduct an interview at that
  16    time?
  17    A. I did, sir.
  18    Q. Okay. How many questions about the facts of this case did
  19    you ask the defendant prior to going over Government Exhibit
  20    Miranda Waiver with him?
  21    A. None.
  22    Q. Is Government Exhibit Miranda Waiver a true and accurate
  23    copy -- obviously, it has a -- it is a Xerox and it has a
  24    sticker on it, but is it a true and accurate copy of the
  25    Miranda waiver that you went over with the defendant at
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 38 of 292 PageID #:3100
                            Marcus - direct by Mr. Haxall
                                                                                   38

    1   approximately 12:15 in the morning on June 24th of --
    2   A. Yes, sir.
    3               MR. HAXALL: Judge, the government seeks leave to
    4   admit Government Exhibit Miranda Waiver.
    5               THE COURT: It's admitted.
    6      (Above-mentioned exhibit was received in evidence.)
    7   BY MR. HAXALL:
    8   Q. So moving ahead, after the Miranda -- or, sorry, after the
    9   interview, did you accompany members of the Will County
  10    Cooperative Police Assistance Team to any other locations?
  11    A. I did, sir.
  12    Q. And --
  13                THE COURT: What is that, the Cooperative Assistance
  14    Team, or I may have gotten --
  15                THE WITNESS: CPAT are units, and it's the
  16    Cooperative Police Assistance Team organized by the Illinois
  17    State Police, and they're made up of investigators from the
  18    Illinois State Police and communities within the county --
  19                THE COURT: Got it.
  20                THE WITNESS: -- that address specific issues.
  21                THE COURT: Got it.
  22                MR. HAXALL: And, Judge, I believe you will hear from
  23    several members of that team.
  24                THE COURT: Okay.
  25    BY MR. HAXALL:
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 39 of 292 PageID #:3101
                            Marcus - direct by Mr. Haxall
                                                                                   39

    1   Q. Now, did you accompany the officers from CPAT to both the
    2   defendant's parents' house and to an apartment in Plainfield?
    3   A. I did, sir.
    4   Q. What was your purpose in accompanying the officers to
    5   those locations?
    6   A. Among the items that they were looking for and they were
    7   concerned might be found were explosive materials, and I was
    8   there to provide technical assistance and ensure their safety
    9   and also help recognize any explosive materials that may be
  10    there.
  11    Q. I don't want to talk about the parents' house right now.
  12    Let's talk about the Plainfield apartment. Were you present
  13    at the Plainfield apartment with CPAT officers?
  14    A. I was, sir.
  15    Q. And were you present when a locked bedroom was discovered?
  16    A. I was, sir.
  17    Q. What were some of your concerns, based on your expertise
  18    and what you had seen earlier, technically, the prior evening,
  19    as you were standing in that Plainfield apartment?
  20    A. The materials that were taken from the vehicle would
  21    represent a threat to public safety if they were in a
  22    dwelling.
  23    Q. Why is that?
  24    A. The pipe bombs, of course, by design can injure people;
  25    they're made to explode, they may produce fragmentation, the
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 40 of 292 PageID #:3102
                            Marcus - direct by Mr. Haxall
                                                                                   40

    1   heat effect that could create fire, and that would be a
    2   problem for people. Any 1.3 explosives, commercial
    3   explosives, are by law required to be stored in an explosives
    4   magazine and cannot be in a residential structure. And the
    5   other fireworks-type material is still a fire hazard.
    6               So the concern would be that any materials not
    7   properly stored could be a threat to the safety of the
    8   community or the people in that building.
    9   Q. Did you express these concerns to the CPAT team?
  10    A. Absolutely, yes, sir.
  11    Q. Okay. And based on your concerns, are you aware whether
  12    or not entry was made into the defendant's locked bedroom?
  13    A. Yes, sir.
  14    Q. Okay. After entry was made, can you just describe what
  15    happened?
  16    A. The entry was limited once we saw materials that indicated
  17    there was an explosive threat, that there were materials in
  18    the bedroom. Some of the materials in plain view were
  19    removed, we secured the scene, meaning we left that apartment,
  20    and then we stayed on scene to ensure public safety while
  21    other officers went from the state police to obtain a state
  22    search warrant to continue our search.
  23                MR. HAXALL: If I could have one moment?
  24                THE COURT: Sure.
  25                MR. HAXALL: No other questions at this point, your
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 41 of 292 PageID #:3103
                             Marcus - cross by Mr. Lipuma
                                                                                   41

    1   Honor.
    2               THE COURT: Mr. Lipuma.
    3               MR. LIPUMA: Thank you, Judge.
    4                                        - - -
    5                       HOWARD MARCUS, CROSS-EXAMINATION
    6   BY MR. LIPUMA:
    7   Q. Good morning, Agent Marcus.
    8   A. Good morning, sir.
    9   Q. So you weren't involved in any aspect of the investigation
  10    on June 1st, correct?
  11    A. June 1st, that's correct.
  12    Q. And you weren't involved in any aspect of the
  13    investigation up until June 23rd, correct?
  14    A. June -- you have me confused.
  15                June 22nd. We were called the night of the traffic
  16    stop.
  17    Q. Okay. May I ask, are you referring to some -- a document
  18    in front of you?
  19    A. The waiver of rights form, sir.
  20    Q. Oh, okay. So -- is that dated June 22nd, it's hard to
  21    tell, or June 23rd?
  22    A. June 22nd, sir.
  23    Q. Okay.
  24    A. They had started earlier.
  25    Q. But you arrived on -- when you met Mr. Haldorson, it was
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 42 of 292 PageID #:3104
                             Marcus - cross by Mr. Lipuma
                                                                                   42

    1   June 23rd, correct?
    2               THE COURT: It was after midnight?
    3               THE WITNESS: Yeah, it was after midnight. I had
    4   been there earlier dealing with issues in the parking lot. I
    5   did not come in to actually speak to him until after midnight.
    6   That's correct.
    7   BY MR. LIPUMA:
    8   Q. And when you met him after midnight, that actually is
    9   June 24th, isn't it?
  10    A. I believe the 23rd would be after the 22nd.
  11    Q. Okay. Well, that part is true.
  12                Well, let me ask you this. If I showed you a report
  13    of investigation, would that help your memory as to when you
  14    actually met Mr. Haldorson or when you were called?
  15    A. It might. I'm willing to look.
  16                MR. LIPUMA: Judge, if I may approach?
  17                THE COURT: Sure.
  18    BY MR. LIPUMA:
  19    Q. Sir, I'm handing you what is identified as ATF Report of
  20    Investigation Report No. 1 and just ask you to take a look at
  21    the top section there.
  22    A. Specifically where, sir?
  23    Q. It's your very first entry, sir, paragraph 1.
  24    A. Okay. So this appears to have the wrong date. My
  25    understanding is that they took their enforcement action on
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 43 of 292 PageID #:3105
                             Marcus - cross by Mr. Lipuma
                                                                                   43

    1   the 22nd.
    2   Q. Okay.
    3   A. The confusion would be because my interview was on
    4   the 23rd.
    5               MR. LIPUMA: I don't want to create an issue here,
    6   Judge, but --
    7               MR. HAXALL: We'll stipulate that the 23rd was the
    8   arrest, and then I think the interview continued past into
    9   the 24th.
  10                THE COURT: Okay.
  11                MR. LIPUMA: The consent, the waiver form --
  12                MR. HAXALL: I think the 3 is just hard to read
  13    there.
  14    BY MR. LIPUMA:
  15    Q. It's a 3, not a 2 --
  16    A. Okay.
  17    Q. -- but it's hard to tell.
  18                THE COURT: I would have looked at it and said 2 as
  19    well, but I get what you're saying. That's fine.
  20                MR. LIPUMA: Very small point.
  21    BY MR. LIPUMA:
  22    Q. So you didn't -- you weren't involved in any aspect of the
  23    investigation until June 23rd, correct?
  24    A. At this point, you have me slightly confused. I was
  25    called the first day, the 23rd, in the evening.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 44 of 292 PageID #:3106
                             Marcus - cross by Mr. Lipuma
                                                                                   44

    1   Q. Yes.
    2   A. I didn't come into the police station until after midnight
    3   the following.
    4   Q. The 24th?
    5   A. We crossed the midnight.
    6   Q. Okay. So you arrived at the Plainfield Police Department
    7   around midnight, would you say, shortly after midnight?
    8   A. No, well before. We worked in the parking lot dealing
    9   with the explosives in the car.
  10    Q. Okay. Okay. Okay. But it's fair to say that you had no
  11    involvement in this investigation until after Michael
  12    Haldorson was arrested; is that correct?
  13    A. That is correct, sir.
  14    Q. You have no personal knowledge of the investigation prior
  15    to those days, correct?
  16    A. That is correct, sir.
  17    Q. But you were told things when you arrived by the
  18    investigating officers, correct?
  19    A. Yes, sir.
  20    Q. Okay. In fact, they told you, as you testified, that
  21    Mr. Haldorson had signed a Miranda waiver, correct?
  22    A. Yes, sir.
  23    Q. With the advice of rights form, right?
  24    A. Yes, that's correct.
  25    Q. Okay. And so who was present with you when you first
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 45 of 292 PageID #:3107
                             Marcus - cross by Mr. Lipuma
                                                                                   45

    1   entered and presented Mr. Haldorson with the already executed
    2   Miranda waiver?
    3   A. There were several members of the CPAT team. I have not
    4   previously worked with those individuals, so I don't know them
    5   all by name, and at different times, different officers from
    6   that unit were around.
    7   Q. Okay. But I'm looking at the precise moment that you're
    8   talking to Mr. Haldorson about the waiver form in front of
    9   you. Do you know or not know who was in the room with you at
  10    that time?
  11    A. I don't recall which officer was there. Several came into
  12    the room initially.
  13    Q. Okay. And you said they were coming in and out during
  14    this interrogation, correct?
  15    A. During the interview, yes, sir, they came in and out a
  16    couple times.
  17    Q. Okay. And who was coming in and out?
  18    A. Individual officers from the CPAT unit.
  19    Q. And you don't know any of their names?
  20    A. I'm sorry?
  21    Q. Do you know any of their names?
  22    A. Not really. I know Wayne is the master sergeant in
  23    charge, but I do not know all their names. I had not
  24    previously met these people. I was asked to come out to
  25    assist. And we didn't want to fill the room up with agents or
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 46 of 292 PageID #:3108
                             Marcus - cross by Mr. Lipuma
                                                                                   46

    1   officers, so, occasionally, they swapped out. But we tried to
    2   minimize the number of people in the room so we could have a
    3   meaningful discussion with the individual.
    4   Q. So do you remember the name of the officer who told you
    5   that Mr. Haldorson had already executed a Miranda form?
    6   A. I do not.
    7   Q. Okay. You do not.
    8               Do you know -- did you get other information from
    9   those officers about what happened earlier in the evening?
  10    A. Very general, yes, sir.
  11    Q. Correct.
  12                And, basically, you were told that there was a
  13    traffic violation that a police officer responded to and that
  14    that's how the initial stop was conducted, correct?
  15    A. I was told that they had made the traffic stop and that
  16    there were explosives in the vehicle. I didn't go into a
  17    great deal of detail beyond that. It wasn't germane to the
  18    reason I was there.
  19                Remember, the time that I actually arrived, the car
  20    was in the lot and explosive material was in view, so I was
  21    there specifically to deal with the explosive problem.
  22    Q. I just want to focus on one little aspect of that.
  23    A. Yes, sir.
  24    Q. When you arrived at the Plainfield Police Department, did
  25    one or more officers tell you that Mr. Haldorson had been
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 47 of 292 PageID #:3109
                             Marcus - cross by Mr. Lipuma
                                                                                   47

    1   arrested as a result of traffic violations?
    2   A. I was told a traffic stop, I believe. If you'd like me to
    3   look at my report, I'd be glad to. I don't know if he was
    4   cited for a traffic violation or not. I don't recall.
    5   Q. I'm not saying whether he was cited for it. I'm asking
    6   you whether you reported -- based on information from the
    7   arresting officers or the officers who were present at the
    8   Plainfield Police Department, they told you that it was a
    9   result of a traffic violation?
  10    A. Again, sir, I was told a traffic stop, not a major
  11    difference, but I don't recall if they described what
  12    violation or specifically.
  13    Q. Okay.
  14    A. If you'd like me to look at my report, I'd be glad to.
  15    Q. Yeah, could you, please?
  16    A. Yeah. I believe you have it.
  17    Q. Okay. You brought your report with you?
  18    A. No --
  19    Q. Okay. I'm going to give your report to you and direct
  20    your attention to the same paragraph, and I'd ask you to look
  21    down to line 3 and review that to yourself, please.
  22    A. Okay. Yeah.
  23    Q. Have you had a chance to review that, sir?
  24                MR. HAXALL: Counsel, which paragraph?
  25                MR. LIPUMA: Paragraph 1, line 3.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 48 of 292 PageID #:3110
                             Marcus - cross by Mr. Lipuma
                                                                                   48

    1               THE WITNESS: Yes, sir.
    2   BY MR. LIPUMA:
    3   Q. Did you have a chance to review that, sir?
    4   A. Yes.
    5   Q. And did it refresh your recollection as to what you had
    6   put down in your report about what the officers had told you?
    7   A. Yes, sir.
    8   Q. And what was that?
    9   A. That they had stopped the vehicle for an equipment
  10    violation and they had been surveilling the vehicle as part of
  11    a drug investigation.
  12    Q. You don't remember who told you that?
  13    A. No, sir, not particularly. I met a group of people all at
  14    once.
  15    Q. Okay. When you did your interview of -- or interrogation,
  16    however you want to call it, of Michael Haldorson, was Agent
  17    Zito with you?
  18    A. No, sir. He stayed in the parking lot and continued to
  19    work with the bomb squad members.
  20    Q. Okay.
  21    A. And that's the reason we always had one of the CPAT
  22    officers with me. It's not considered safe or prudent to
  23    interview someone alone.
  24    Q. And this -- in your report, you indicated that officers
  25    Insley and Kaminski were present with you. Do you remember
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 49 of 292 PageID #:3111
                             Marcus - cross by Mr. Lipuma
                                                                                   49

    1   that aspect of it?
    2   A. I remember the officers, and I remember the names, yes,
    3   sir.
    4   Q. Okay. And were they two of the officers who were in the
    5   interview room with you?
    6   A. Can you please explain what you're really asking me.
    7   That's two names, yes, sir.
    8   Q. Was Kaminski in the interview with you?
    9   A. Some of the time, yes, sir.
  10    Q. Okay. And Insley in there with you?
  11                THE COURT: What's the second name? Insley?
  12                MR. LIPUMA: Insley, I-n-s-l-e-y, your Honor.
  13                THE COURT: Thank you.
  14    BY MR. LIPUMA:
  15    Q. But they were in and out. Is that what you're saying?
  16    A. Someone was always with me. Sometimes more than one.
  17    Q. Okay. Now, I want to ask you about the Plainfield
  18    apartment search. You were involved in that, correct?
  19    A. Yes, sir.
  20    Q. You went to Plainfield with several other officers, right?
  21    A. You mean we went to the apartment?
  22    Q. Correct.
  23    A. Yes, sir.
  24    Q. And that's on Lockwood Street, correct?
  25    A. We were on Lockport Street. I believe that's the address
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 50 of 292 PageID #:3112
                             Marcus - cross by Mr. Lipuma
                                                                                   50

    1   of the apartment. Again, I'd need to see the report.
    2   Q. Now, you didn't know the precise address, did you?
    3   A. I did not, no, sir.
    4   Q. Nobody did, did they? None of the officers knew the
    5   precise address where Mr. Haldorson lived, correct?
    6   A. That's correct. We had a description of the address from
    7   Mr. Haldorson's father.
    8   Q. Okay. And, indeed, you were with the officers when they
    9   were going down the street trying to open doors, correct?
  10    A. Knocking on doors.
  11    Q. You were knocking on doors, correct?
  12    A. Yes, sir.
  13    Q. Were you doing it, or who was doing it?
  14    A. The local officers.
  15    Q. Pardon me?
  16    A. The state police and local officers.
  17    Q. Do you remember who in particular?
  18    A. No, sir.
  19    Q. Okay.
  20    A. The entire unit, but I do not know who was on which door.
  21    Q. Now, when you came to Mr. Haldorson's apartment, prior to
  22    meeting his roommate, you actually went to the door with the
  23    other officers, and that door was locked, correct?
  24    A. I don't know. I was still in the stairway at the time
  25    they made the entry in the --
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 51 of 292 PageID #:3113
                             Marcus - cross by Mr. Lipuma
                                                                                   51

    1   Q. No, no. This is before you went to the apartment, before
    2   you ascended the stairways.
    3   A. Then I was outside further back on the sidewalk.
    4   Q. Okay. Well, what I want to ask you is this. When you
    5   finally arrived at Mr. Haldorson's apartment and you're all
    6   standing outside the apartment on the first floor on the
    7   street, on Lockport, that door was locked, correct?
    8   A. I don't know, sir.
    9   Q. Did you see any police officers take keys and open that
  10    locked door in order to enter Mr. Haldorson's apartment?
  11    A. I don't recall. They did have some keys, and I don't
  12    recall if that was used to open that door or not.
  13    Q. Okay. Was -- did they tell you whose keys they were?
  14    A. I don't believe so, no, sir.
  15    Q. They didn't tell you that they were Mr. Haldorson's keys
  16    from his arrest earlier -- from the day before, actually?
  17    A. No, sir. Remember, I was at the back of the line to
  18    provide assistance with matters dealing with explosives at
  19    that time.
  20    Q. Certainly. I don't doubt that. And -- but I want to ask
  21    you, did you see any officers take those keys and unlock that
  22    door before you ascended up those -- up that staircase?
  23    A. No. Again, I could not see the doorknob at the time. I
  24    was at the back of the group following along behind them at
  25    that point.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 52 of 292 PageID #:3114
                             Marcus - cross by Mr. Lipuma
                                                                                   52

    1   Q. Let me ask you about this group. How many people were
    2   there?
    3   A. I think in the neighborhood of three to five at that time.
    4   Q. Okay. Indeed, Ladd, you mentioned Ladd, Wayne Ladd,
    5   correct? He was present?
    6   A. Yes, sir.
    7   Q. He was kind of -- he was the one in charge there, wasn't
    8   he, because he's a master sergeant?
    9   A. That's correct.
  10    Q. Okay. And LeStrong was present, correct?
  11    A. I don't recall which officers by name.
  12    Q. Was Kaminski present, the same officer who had been in the
  13    interview with you?
  14                THE COURT: Are we still talking about right before
  15    they go into the house?
  16                MR. LIPUMA: Yes, your Honor.
  17                THE COURT: Or the apartment, rather.
  18                MR. LIPUMA: Yes.
  19                THE COURT: Okay. Fine. I just want to make sure I
  20    got it.
  21                THE WITNESS: I believe so. Again, I had not met
  22    these officers prior to that night, so I did not have all the
  23    names and faces sorted out.
  24    BY MR. LIPUMA:
  25    Q. Okay. You did go up to -- you did -- let me -- let's talk
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 53 of 292 PageID #:3115
                             Marcus - cross by Mr. Lipuma
                                                                                   53

    1   about what you observed. You're standing on Lockport Street,
    2   you have a storefront in front of you, correct? So multiple
    3   stores on that street, correct?
    4   A. Yeah, there were stores, and then there were doorways that
    5   led to stairs to the apartments over the stores.
    6   Q. So the door that led to the stairway that you eventually
    7   ascended, you said don't you remember if it was locked or
    8   unlocked, you don't remember if they used keys to get in there
    9   or not, but the point is you did ascend the stairs with the
  10    others, correct?
  11    A. Right. Entry was made, and I don't know if they needed to
  12    unlock the door or not. I was far enough back that I did not
  13    see how that was done.
  14    Q. Okay. And you ascended the doors, and you saw three
  15    doors, correct?
  16    A. Yeah, in all honesty, I saw the back of the people in
  17    front of me. I was back down the stairway some way.
  18    Q. At some point, they entered a door or more than one door,
  19    correct?
  20    A. I don't know how many doors they entered, to be honest
  21    with you. My recollection is there may have been two doors
  22    that both led into the apartment, but I'm not certain.
  23    Q. Okay. Were those doors locked or unlocked?
  24    A. Again, I don't know. I was back down the stairway about
  25    two-thirds of the way.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 54 of 292 PageID #:3116
                             Marcus - cross by Mr. Lipuma
                                                                                   54

    1   Q. Someone knocked on the door?
    2   A. I believe so.
    3   Q. Did someone knock on the door?
    4   A. Yeah, again, I believe so, but I wasn't at the top of the
    5   stairs.
    6   Q. Did someone come to the door?
    7   A. At some point, I believe they were speaking to a young
    8   lady. I was not party to that. I was back down the stairway,
    9   sir.
  10    Q. Did the young lady allow you to enter the apartment?
  11    A. I know entry was made. I don't know if she consented, if
  12    the officers just asked to come in. You're going to have to
  13    talk to the people that actually encountered her.
  14    Q. And once everybody came in the apartment, including you,
  15    what did you observe?
  16    A. The front area had a couch in it and some furniture, I
  17    believe there was a kitchen area in and to the right and then
  18    a bedroom all the way through, straight through.
  19    Q. Okay. And let's talk about that -- let's talk about that
  20    bedroom.
  21                There was actually two bedrooms in that apartment,
  22    correct?
  23    A. Again, I don't recall. There was a front room where I
  24    believe the young lady was sleeping. I don't know if that's
  25    what you're considering a bedroom or not.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 55 of 292 PageID #:3117
                             Marcus - cross by Mr. Lipuma
                                                                                   55

    1   Q. Let me ask you this. Did there come a point in time where
    2   that young lady directed you to Mr. Haldorson's bedroom?
    3   A. Directed the local officers there, yes.
    4   Q. Okay. I'm asking if you observed it. Did you observe
    5   that?
    6   A. They were up near the doorway to the bedroom by the time I
    7   actually came into the apartment.
    8   Q. Okay.
    9   A. I want you to realize how big everyone is and how small
  10    the stairway is.
  11    Q. Now, you know that door was locked, the door to
  12    Mr. Haldorson's bedroom was locked?
  13    A. That's my understanding, yes, sir.
  14    Q. Well, you saw them take out keys and try various different
  15    keys to unlock that door, correct?
  16    A. I didn't see them trying keys. They may well have been
  17    doing it, but I don't know if that's what occurred or not.
  18    Q. Eventually, you went into that bedroom, didn't you?
  19    A. Yes, sir.
  20    Q. And what you're saying is you don't know if that door was
  21    locked or unlocked?
  22    A. I did not open it. I believe it was locked, but I didn't
  23    unlock it, so I don't know how they made entry.
  24    Q. I don't think anybody is saying you did, but did you
  25    observe someone take keys and unlock that door?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 56 of 292 PageID #:3118
                             Marcus - cross by Mr. Lipuma
                                                                                   56

    1   A. No, sir.
    2   Q. Okay. When you went into that apartment, that bedroom,
    3   did you notice there was another door that had access to that
    4   bedroom?
    5   A. Yes, sir.
    6   Q. Okay. And did you notice whether that door was locked or
    7   unlocked?
    8   A. People had been in the room before me by the time I was
    9   there. It was unlocked, and my understanding is it was
  10    unlocked at the time we made entry, but I wasn't in a position
  11    to know its original condition. You would have to ask the
  12    people that first came in.
  13    Q. And so what you did is -- what you did is you saw
  14    fireworks, correct, in that bedroom?
  15    A. We saw a variety of fireworks and explosives, yes, sir.
  16    Q. And you collected those fireworks?
  17    A. Yes, sir, the stuff that was in plain view, to secure it,
  18    that's correct.
  19    Q. You secured it, took it out of the apartment, put it down
  20    in an ATF vehicle that houses such type of explosive material,
  21    correct?
  22    A. Yes, sir.
  23    Q. And during this whole time, Mr. Haldorson's roommate
  24    remained in the apartment, didn't she?
  25    A. I believe so. I wasn't the person dealing with her.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 57 of 292 PageID #:3119
                             Marcus - cross by Mr. Lipuma
                                                                                   57

    1   Q. But you saw --
    2   A. One of the local officers was, so I don't know at what
    3   point she walked out or left.
    4   Q. But you saw her in the apartment, correct?
    5   A. Initially, yes, sir.
    6   Q. And she -- in fact, she joked about making you guys
    7   breakfast, didn't she?
    8   A. I don't recall that. She may have. I didn't have any
    9   protracted dealings with her. Once they made entry into the
  10    bedroom and saw materials that they thought may be explosive,
  11    I was asked to come forward and assess those and determine
  12    what the risk was and what, if any, action we needed to take
  13    regarding evacuation or safe handling.
  14    Q. After that point in time, the apartment was vacated,
  15    correct?
  16    A. Yes, sir.
  17    Q. And officers secured a search warrant, correct?
  18    A. Yes, sir.
  19    Q. And then you went back into the apartment with a search
  20    warrant, correct?
  21    A. That's correct. A group of us stood by at the scene to
  22    ensure public safety, make sure nothing was removed, and to be
  23    available if there was a problem involving explosives, to
  24    conduct the evacuation, make sure the fire department knew
  25    what the problem was. So we secured the scene.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 58 of 292 PageID #:3120
                             Marcus - cross by Mr. Lipuma
                                                                                   58

    1               Other officers from CPAT proceeded to obtain a
    2   warrant, and then we did make another entry once the warrant
    3   was obtained.
    4   Q. Okay. And did you obtain any additional explosive
    5   material when you went back in there pursuant to the search
    6   warrant?
    7   A. I would probably need to look at my report to be certain.
    8   I believe we did.
    9   Q. Okay.
  10                MR. LIPUMA: If I may approach, Judge?
  11                THE COURT: Yes, that's fine.
  12    BY MR. LIPUMA:
  13    Q. I'll show you report number 6, sir.
  14    A. In paragraph 4, I indicate that a variety of explosives,
  15    drugs, and drug paraphernalia was recovered. So, yeah,
  16    apparently, we found additional material in the second search.
  17    Q. Okay. I'm --
  18    A. The first not really being a search, but just what was in
  19    view when we made entry before we backed out to obtain the
  20    warrant.
  21    Q. My question was, sir, did you find any other explosive
  22    material after the search warrant was obtained and executed at
  23    the apartment?
  24    A. Yes, sir. In paragraph 4, I indicate it.
  25    Q. So it's your testimony that when you went back into the
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 59 of 292 PageID #:3121
                             Marcus - cross by Mr. Lipuma
                                                                                   59

    1   apartment with the search warrant, you found additional
    2   explosive material. Is that your testimony?
    3   A. That's what I have written in this report. That's what I
    4   recall. We didn't open a lot of containers or drawers or any
    5   containers or drawers until we came back with the search
    6   warrant. Remember that explosives can be very big or as small
    7   as M-80s, about the size of your thumb, so once we had the
    8   search warrant to look for explosives, we needed to check all
    9   the areas they could conceivably be.
  10                Did you want that back?
  11    Q. I do. Thank you.
  12                And just to be clear, the first time you went in
  13    there without the search warrant, you took out and secured and
  14    you took it out of the apartment a number of fireworks that
  15    you say were in plain view in the bedroom, correct, on the
  16    floor in the bedroom, correct?
  17    A. Yes, sir. We picked up the explosives that were out and
  18    obvious so they could be secured.
  19    Q. Did you call any -- the Plainfield Fire Department for
  20    backup?
  21    A. Not at that time, no, sir.
  22    Q. Did you ever call the Plainfield Fire Department for
  23    backup?
  24    A. No, sir.
  25    Q. When you said "not at that time," what did you mean? When
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 60 of 292 PageID #:3122
                             Marcus - cross by Mr. Lipuma
                                                                                   60

    1   did you call it?
    2   A. I also indicated we never called them.
    3   Q. You never called the Plainfield Police -- Fire Department?
    4   A. I believe that's correct. They may have been notified by
    5   other officers. I did not request them to the scene.
    6   Q. Did you request any explosives expertise, other agencies,
    7   to come to the scene?
    8   A. At that time, Special Agent Zito, another explosives
    9   specialist, was with me, and, no, these were within the
  10    purview of what we could handle. The fire department I've
  11    worked with extensively, and they are but a phone call away.
  12                So, no, we did not --
  13    Q. You did make that phone call?
  14    A. We did not ask for anybody else to respond to the scene.
  15    We had the scene secure and so no additional emergency that
  16    required resources beyond what we had at the time.
  17    Q. You just said you had the scene "secured." What do you
  18    mean by that?
  19    A. We were present to ensure nobody came or went, and if
  20    there were any problems with the explosives, that we could
  21    notify the proper authorities -- in this case, the fire
  22    department -- and begin the evacuation of any people in the
  23    building.
  24    Q. And, sir --
  25    A. Otherwise, our job was just to secure the scene so that
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 61 of 292 PageID #:3123
                             Marcus - cross by Mr. Lipuma
                                                                                   61

    1   nothing changed while the other officers were obtaining the
    2   search warrant.
    3   Q. And you'll agree with me Mr. Haldorson was in custody at
    4   the time?
    5   A. I'm sorry, sir?
    6   Q. You'll agree with me that Mr. Haldorson was in custody at
    7   the time at the Plainfield Police Department?
    8   A. He was at the Plainfield Police Department, yes, sir.
    9   Q. The roommate had been removed from the apartment at some
  10    point?
  11    A. Yes, sir, I believe so. I remember her sitting on the
  12    sidewalk, and then I basically lost track of her. I don't --
  13    Q. The only other people remaining in the apartment were you
  14    and fellow law enforcement officers, correct?
  15    A. While waiting for the warrant?
  16    Q. At that time, yes.
  17    A. No, sir. We were outside.
  18    Q. When you had entered the apartment before you went to get
  19    the search warrant, it was you and other agents and officers
  20    in that apartment, correct?
  21    A. Again, I don't know when the roommate left and went
  22    downstairs. At some point, she left. Whether she was there
  23    the whole time we were inside or not, I don't know.
  24    Q. And that would have left you and other law enforcement
  25    personnel as the only people in that apartment, correct?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 62 of 292 PageID #:3124
                           Friddle - direct by Mr. Wallach
                                                                                   62

    1   A. If she was gone at that time, that's correct, yes, sir.
    2               MR. LIPUMA: That's all, Judge.
    3               THE COURT: Redirect.
    4               MR. HAXALL: None, your Honor.
    5               THE COURT: Thanks. You can step down.
    6               THE WITNESS: Thank you.
    7               THE COURT: Please call the next witness.
    8               MR. WALLACH: Your Honor, the government calls
    9   Michael Friddle. Just so the Court is aware, I am going to be
  10    toggling back and forth between video, your Honor, the dash
  11    cam, and then our exhibits.
  12                THE COURT: Okay. Is it all hooked up to this
  13    laptop?
  14                MR. WALLACH: It will be. I just put the CD in
  15    there.
  16       (Witness sworn.)
  17                                         - - -
  18                      MICHAEL FRIDDLE, DIRECT EXAMINATION
  19    BY MR. WALLACH:
  20    Q. Good morning. Could you please state and spell your first
  21    and last name for the court reporter.
  22    A. Michael Friddle, M-i-c-h-a-e-l, F-r-i-d-d-l-e.
  23    Q. And are you currently employed?
  24    A. Yes.
  25    Q. Where are you currently employed?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 63 of 292 PageID #:3125
                           Friddle - direct by Mr. Wallach
                                                                                   63

    1   A. Plainfield Police Department.
    2   Q. And approximately how long have you worked at the
    3   Plainfield Police Department for?
    4   A. 23 years.
    5   Q. As of today, what is your current position at the
    6   Plainfield Police Department?
    7   A. Patrol officer.
    8   Q. And if I could direct your attention back to June 2015,
    9   what was your position or role at Plainfield Police Department
  10    at that point in time?
  11    A. I was a night shift patrol officer.
  12    Q. And in that position as a night shift patrol officer,
  13    generally what were your responsibilities?
  14    A. Patrolling the Village of Plainfield.
  15    Q. Now, I want to direct your attention specifically to
  16    June 23rd, 2015. Were you actually working that day?
  17    A. Yes.
  18    Q. And were you serving in that capacity you mentioned, as
  19    the night shift patrol officer, that day?
  20    A. Yes.
  21    Q. Now, on June 23rd, 2015, what, if any, events were going
  22    on in the town of Plainfield that evening?
  23    A. Our standard Tuesday night car show during the summer.
  24    Q. And what is that car show called?
  25    A. Plainfield Cruise Nights.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 64 of 292 PageID #:3126
                           Friddle - direct by Mr. Wallach
                                                                                   64

    1   Q. And for the Court's edification, generally what does
    2   Plainfield Cruise Night involve?
    3   A. They shut down our downtown Lockport Street and have
    4   classic and custom cars on both sides of the street, and
    5   closed to all vehicle traffic except for the car show traffic.
    6   Q. And I think this is implicit in your last statement, but
    7   what is the impact of this Cruise Night on traffic in that
    8   downtown Plainfield area?
    9   A. They close Lockport Street from Route 59 to -- west all
  10    the way to Fox River.
  11    Q. Now, at some point on June 23rd, 2015, did you become
  12    involved in an investigation involving the Will County
  13    Cooperative Police Assistance Team?
  14    A. Yes.
  15    Q. And if it's okay with you going forward, I'll refer to
  16    that team as CPAT?
  17    A. Yes.
  18    Q. How is it that you came to be involved in a CPAT
  19    investigation that day?
  20    A. I received a phone call from Agent Marzetta.
  21    Q. Now --
  22                THE COURT: M-a-r-z-e-t-t-a?
  23                THE WITNESS: I believe so.
  24                THE COURT: Okay.
  25                MR. WALLACH: And, your Honor, I expect that you will
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 65 of 292 PageID #:3127
                           Friddle - direct by Mr. Wallach
                                                                                   65

    1   actually hear from Agent Marzetta today.
    2               THE COURT: Oh, okay. All right.
    3   BY MR. WALLACH:
    4   Q. Now, that day, to step back here for a second,
    5   approximately what time did your shift start?
    6   A. 1800 hours or 6:00 p.m.
    7   Q. Okay. And that phone call you mentioned from Agent
    8   Marzetta, did that come in approximately two hours or so after
    9   your shift started?
  10    A. Yes.
  11    Q. Where were you at the time that you received this phone
  12    call?
  13    A. I was at the police station.
  14    Q. And the phone number that Agent Marzetta called you on,
  15    could you please provide the last four digits of that phone
  16    number?
  17    A. 5272.
  18    Q. That's 5272?
  19    A. Yes.
  20    Q. Okay. Now, this call you mentioned a moment ago with
  21    Agent Marzetta, was that the only call you had with him that
  22    night?
  23    A. No.
  24    Q. Now, if I could step back, prior to June 23rd, 2015, did
  25    you know Agent Marzetta?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 66 of 292 PageID #:3128
                           Friddle - direct by Mr. Wallach
                                                                                   66

    1   A. Yes.
    2   Q. How?
    3   A. He is an officer with our police department that was
    4   assigned to CPAT.
    5   Q. Okay. And prior to June 23rd, 2015, had you been asked to
    6   assist in other CPAT investigations?
    7   A. Yes.
    8   Q. Approximately how many would you estimate?
    9   A. Probably five.
  10    Q. And based on your involvement in those investigations,
  11    generally speaking, what type of crimes did CPAT investigate
  12    at that period of time?
  13    A. Narcotics.
  14    Q. Now, if we can return to that first call with Agent
  15    Marzetta, the one that took place about two hours after your
  16    shift started, did he tell you why he wanted your assistance
  17    that evening, the evening of June 23rd, 2015?
  18    A. To make a traffic stop on a vehicle.
  19    Q. And what, if anything, did he tell you about the vehicle
  20    that he wanted the assistance with the traffic stop on?
  21    A. He said it was a black Pontiac G8 with White Sox license
  22    plates and may or may not have red lights in the grilles of
  23    the hood.
  24    Q. Okay. And did he tell you anything about where this
  25    vehicle may be located or traveling towards?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 67 of 292 PageID #:3129
                           Friddle - direct by Mr. Wallach
                                                                                   67

    1   A. He said it was in our downtown area, the area of the
    2   Cruise Night.
    3   Q. And during this call, did Agent Marzetta provide you with
    4   any information about the individual who he believed was in
    5   the vehicle?
    6   A. He said it was a subject named Mike Haldorson who also
    7   goes by the name of Mike Jones.
    8   Q. And what, if anything, did he tell you about Mr. Haldorson
    9   or Mr. Jones?
  10    A. He said they had probable cause for an arrest. That's why
  11    they wanted me to stop him.
  12    Q. Did he mention what the basis was for that?
  13    A. Narcotics.
  14    Q. And what, if anything, did Agent Marzetta say about where
  15    Mr. Haldorson or Mr. Jones was supposed to be going that
  16    night?
  17    A. He said he would be driving from the downtown area towards
  18    Caton Farm Road using Route 59.
  19    Q. And did he tell you anything about why Mr. Haldorson was
  20    driving in that direction?
  21    A. Based on the information from a confidential informant.
  22    Q. Now, did Agent Marzetta give you any background about
  23    Mr. Haldorson other than what you've already mentioned in your
  24    testimony?
  25    A. He stated that they were aware that he was possibly in
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 68 of 292 PageID #:3130
                           Friddle - direct by Mr. Wallach
                                                                                   68

    1   possession of a firearm.
    2   Q. And did he tell you where the basis for that awareness
    3   came from?
    4   A. From a previous traffic stop.
    5   Q. Now, you testified a moment ago that you had additional
    6   calls with Agent Marzetta after this initial call that we've
    7   been discussing; is that correct?
    8   A. Yes.
    9   Q. Generally speaking, what were those additional calls
  10    about?
  11    A. Updates on better times when he would be passing by my
  12    location.
  13    Q. Now, after that first call with Agent Marzetta, what, if
  14    anything, did you do?
  15    A. I drove from the police department and set up at the
  16    corner of Fox -- I'm sorry -- Fort Beggs and Route 59.
  17    Q. And that night, what type of vehicle were you driving?
  18    A. A Chevy Tahoe, fully marked, black-and-white.
  19    Q. Was anyone else with you in that Chevy Tahoe?
  20    A. No.
  21    Q. So it was just you in the car?
  22    A. Correct.
  23                MR. WALLACH: Your Honor, I guess I'll follow the
  24    same practice as Mr. Haxall. We have an exhibit we want to
  25    show the witness.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 69 of 292 PageID #:3131
                           Friddle - direct by Mr. Wallach
                                                                                   69

    1               THE COURT: That's fine.
    2               MR. WALLACH: Okay.
    3               THE COURT: I'm just going to leave it on everybody's
    4   screen. It's easier that way.
    5   BY MR. WALLACH:
    6   Q. If you could direct your attention to the monitor in front
    7   of you, I'm showing you what's been marked as Government
    8   Exhibit PCHSAIR. Do you recognize this exhibit?
    9   A. Yes.
  10    Q. What is this exhibit?
  11    A. It's an aerial view of Plainfield Central High School,
  12    Plainfield Plaza and also Route 59 and Fort Beggs Drive.
  13    Q. And how is it you recognize this exhibit?
  14    A. I've been -- I've seen this hundreds of times.
  15    Q. It's fair to say you've driven past the school and this
  16    intersection many times?
  17    A. Yes.
  18    Q. And is this exhibit a fair and accurate representation of
  19    what the intersection of Route 59 and Fort Beggs Drive as well
  20    as the surrounding areas liked like on June 23rd, 2015?
  21    A. Yes.
  22                MR. WALLACH: Your Honor, we move to admit Government
  23    Exhibit PCHSAIR at this time.
  24                THE COURT: It's admitted.
  25       (Above-mentioned exhibit was received in evidence.)
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 70 of 292 PageID #:3132
                           Friddle - direct by Mr. Wallach
                                                                                   70

    1   BY MR. WALLACH:
    2   Q. You testified a minute ago, Officer Friddle, about the
    3   intersection of Route 59 and Fort Beggs Drive?
    4   A. Yes.
    5   Q. Using the screen in front of you, could you just circle on
    6   Government Exhibit PCHSAIR where that intersection is on this
    7   exhibit.
    8               THE COURT: Just use your finger and just draw on it.
    9               MR. WALLACH: Okay. And so the record is clear, the
  10    officer has placed a circle around a T area where the two
  11    streets on the exhibit actually intersect.
  12                THE COURT: Correct. On the right-hand side.
  13    BY MR. WALLACH:
  14    Q. Now, you testified a moment ago that after this initial
  15    call with Agent Marzetta, you went over towards this
  16    intersection; is that correct?
  17    A. Yes.
  18    Q. Approximately how long after the call with Agent Marzetta
  19    did you arrive at this location?
  20    A. Five, ten minutes.
  21    Q. And in case the Court isn't familiar with the downtown
  22    Plainfield area, approximately how far is this intersection
  23    from the area where the Cruise Night car show was taking
  24    place?
  25    A. Approximately 10 blocks north of there.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 71 of 292 PageID #:3133
                           Friddle - direct by Mr. Wallach
                                                                                   71

    1   Q. Now, coming back to the exhibit on the left side of the
    2   image, there appears to be a large building. Do you see that?
    3   A. Yes.
    4   Q. What is that building?
    5   A. That's Plainfield Central High School campus.
    6   Q. Am I correct that you actually used to work as an officer
    7   at that school?
    8   A. Yes.
    9   Q. Now, after you parked at the intersection of Route 59 and
  10    Fort Beggs, what happened next?
  11    A. Agent Marzetta called me and stated that the vehicle
  12    should be traveling in my direction in the next few minutes.
  13    Q. Okay. And after you received that call from Agent
  14    Marzetta, what, if anything, did you see?
  15    A. I looked to the north at southbound traffic and saw a
  16    vehicle coming at me with red lights in the hood.
  17    Q. And what street was that on?
  18    A. Route 59.
  19    Q. And you mentioned the red lights in the hood. Where
  20    approximately was the car, was this vehicle when you saw those
  21    red lights in the hood?
  22    A. Just past the intersection of Union Street.
  23    Q. Can you just circle for the Court or for the record where
  24    that would be?
  25                THE COURT: You know, I am going to actually suggest
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 72 of 292 PageID #:3134
                           Friddle - direct by Mr. Wallach
                                                                                   72

    1   that you fix that so that it isn't such a broad thing, that
    2   you can make the lines finer, because the way it's looking
    3   now, it kind of blots out everything. I may be able to do it
    4   from here.
    5               MR. WALLACH: It's the second button on the left.
    6               THE COURT: That's too narrow. I also hate the
    7   color. So I am going to change the color. There we go.
    8   That's better.
    9               All right. So I am going to clear these all out.
  10    Why don't you circle the intersection again and then ask your
  11    question again.
  12                MR. WALLACH: Yes, your Honor.
  13    BY MR. WALLACH:
  14    Q. So to return to the question now, Mr. Friddle, you
  15    testified a moment ago that you first saw the lights on that
  16    vehicle as it was crossing Union Street; is that correct?
  17    A. Correct.
  18    Q. Could you now circle on the government Exhibit PCHSAIR
  19    approximately where Union Street is.
  20                MR. WALLACH: And so the record is clear, the
  21    officer's placed a circle on the road that appears at the top
  22    right portion of Government Exhibit PCHSAIR that extends off
  23    to the right side of the screen.
  24                THE COURT: So Union Street is an east-west road?
  25                THE WITNESS: Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 73 of 292 PageID #:3135
                           Friddle - direct by Mr. Wallach
                                                                                   73

    1               THE COURT: Okay.
    2   BY MR. WALLACH:
    3   Q. I think you mentioned this a moment ago, but just to go
    4   back to it. What direction was this vehicle traveling in at
    5   that point in time that you observed the red lights?
    6   A. Southbound.
    7   Q. And was that towards you or away from you?
    8   A. Towards me.
    9   Q. Now, at this point in time, could you see anything about
  10    the license plate that was on this black Pontiac G8?
  11    A. At the point where I saw the light, no. I saw the
  12    lights -- that was the first thing that drew my attention.
  13    Q. At a later point in time, were you able to see anything
  14    about the license plate?
  15    A. Yes. When I got closer, I could see it was black license
  16    plates, which means it's White Sox specialty plates.
  17    Q. Now, what did you do after you saw this black Pontiac
  18    approaching you?
  19    A. I started to pull out towards Route 59 to go towards the
  20    exit for that plaza that's on Fort Beggs.
  21    Q. And am I correct that the black Pontiac actually took a
  22    right onto Fort Beggs street and Route 59?
  23    A. Yes.
  24    Q. So when you were pulling out, you were actually following
  25    the black Pontiac at that point in time?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 74 of 292 PageID #:3136
                           Friddle - direct by Mr. Wallach
                                                                                   74

    1   A. Yes.
    2   Q. Now, after you pulled out and followed that black Pontiac,
    3   what happened next?
    4   A. I activated my emergency lights to curb the vehicle.
    5   Q. And approximately where did the vehicle actually pull
    6   over?
    7   A. The west entrance of Plainfield Central High School.
    8   Q. If you could just circle that on the government exhibit in
    9   front of you.
  10                MR. WALLACH: For the record, the witness has placed
  11    a circle on the screen on the left side just before Fort
  12    Beggs, your Honor.
  13                THE COURT: Right.
  14    BY MR. WALLACH:
  15    Q. Now, the stopping of this vehicle, was it videotaped?
  16    A. Yes.
  17    Q. How was it videotaped?
  18    A. Our dash cam in our vehicle.
  19    Q. And the way the dash cam is set up in the Plainfield
  20    Police Department vehicle is do the audio and video start at
  21    the same time?
  22    A. No.
  23    Q. How is it or why is it that they start at different times?
  24    A. The manufacturer or our police department sets it so that
  25    the video actually starts one minute before the audio and
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 75 of 292 PageID #:3137
                           Friddle - direct by Mr. Wallach
                                                                                   75

    1   before we activate our lights.
    2   Q. And when did the audio -- so the audio starts a minute
    3   after the prerecord, so to speak?
    4   A. Yes.
    5   Q. And the audio also turns on at the point in time where you
    6   actually activate your lights?
    7   A. Within a few seconds, yes.
    8   Q. Now, if you could look at the binder in front of you.
    9   A. Yes.
  10    Q. And turn to the tab that's been marked as Government
  11    Exhibit TR Stop. Do you recognize this exhibit?
  12    A. Yes.
  13    Q. How is it that you recognize this exhibit?
  14    A. I initialed it on August 22nd of last year.
  15    Q. Okay. And so your initials are visible on that exhibit?
  16    A. Yes.
  17    Q. As well as that date you mentioned, August 22nd, 2016?
  18    A. Yes.
  19    Q. What is contained on Government Exhibit TR Stop?
  20    A. It is the dash cam video of my traffic stop.
  21    Q. And prior to your testimony today, have you had the chance
  22    to review the contents of Government Exhibit TR Stop?
  23    A. Yes.
  24    Q. Do the contents of Government Exhibit TR Stop fairly and
  25    accurately reflect the video of your stop of Mr. Haldorson in
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 76 of 292 PageID #:3138
                           Friddle - direct by Mr. Wallach
                                                                                   76

    1   that black Pontiac G8 on the evening of June 23rd, 2015?
    2   A. Yes.
    3               MR. WALLACH: Your Honor, the government moves to
    4   admit into evidence Government Exhibit TR Stop and to actually
    5   put it up on the screen.
    6               THE COURT: That's fine. It's admitted.
    7      (Above-mentioned exhibit was received in evidence.)
    8   BY MR. WALLACH:
    9   Q. Now, before we start the video, I want to ask, Officer
  10    Friddle, what is it that we're looking at as this video
  11    starts?
  12    A. That is the intersection of Route 59 and Fort Beggs Drive.
  13    Q. Okay. So directly in front of the screen on this video,
  14    there is a street. Do you see that?
  15    A. Yes.
  16    Q. What is the name of that street?
  17    A. That is Route 59 running left to right.
  18    Q. Okay. And then just on the right side of the video, there
  19    is -- that was actually slightly --
  20                Mr. Friddle, I apologize. I had to rewind the video
  21    a little bit. So you testified a minute ago that is the same
  22    street, Route 59, that's directly in front of you?
  23    A. Yes.
  24    Q. And off to the right in the video, what is the name of
  25    that street?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 77 of 292 PageID #:3139
                           Friddle - direct by Mr. Wallach
                                                                                   77

    1   A. That is Fort Beggs route.
    2   Q. And, again, the video that -- or the screen that we are
    3   looking at right now, the images, these are from the dashboard
    4   camera that were in your police car on June 23rd, 2015?
    5   A. Yes.
    6   Q. Could you just describe generally where the dashboard
    7   camera is located in your car.
    8   A. It is up near the rearview mirror on the windshield.
    9   Q. And is the camera always looking forward, so in the same
  10    direction that the car is pointed?
  11    A. Yes.
  12    Q. So if there were events that took place to the left or to
  13    the right, the camera can't swivel to capture those events; is
  14    that correct?
  15    A. Correct.
  16    Q. I am going to start the video, Officer Friddle, and I'm
  17    going to pause it at various points in time.
  18                Now, what is happening at this point in the video?
  19    A. The black vehicle with the red lights in the hood made a
  20    right turn onto Fort Beggs Drive from southbound Route 59.
  21    Q. And am I correct that you actually started moving your
  22    vehicle at this point in time?
  23    A. Yes.
  24    Q. Now, can you describe where on the screen that black
  25    vehicle is?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 78 of 292 PageID #:3140
                           Friddle - direct by Mr. Wallach
                                                                                   78

    1   A. All the way to the right.
    2   Q. Okay. At that time, how is it that you recognize this
    3   black vehicle as the car that Agent Marzetta had asked you to
    4   assist in stopping?
    5   A. He said it was a black Pontiac G8 with White Sox specialty
    6   plates, and it may have the red lights illuminated in the
    7   hood.
    8   Q. Okay. And you testified a moment ago that this black
    9   Pontiac G8 you were able to see that it had a black White Sox
  10    plate?
  11    A. Yes.
  12    Q. And then as it was driving down Route 59, you were able to
  13    see red lights in the hood?
  14    A. Correct.
  15    Q. And based on your experience as an officer in the
  16    Plainfield area, was the car that Agent Marzetta described and
  17    the car that you saw a common car around the Plainfield area?
  18    A. No.
  19    Q. And in terms of the timing of this black Pontiac G8
  20    turning on Fort Beggs, how did that compare with the updates
  21    that you received from Agent Marzetta?
  22    A. It was within the time frame.
  23    Q. Now, you testified earlier that you had a chance to review
  24    this video prior to your testimony today.
  25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 79 of 292 PageID #:3141
                           Friddle - direct by Mr. Wallach
                                                                                   79

    1   Q. And during your review of this video, were you able to
    2   review it frame by frame with myself and other law enforcement
    3   officers?
    4   A. Yes.
    5   Q. And when you went through frame by frame, did you see red
    6   lights on the front of the car in any of the frames?
    7   A. Yes.
    8   Q. Now, if you could look at the binder in front of you and
    9   turn to the next tab. If you could direct your attention to
  10    what's been marked as Government Exhibit G8 Stills.
  11    A. Yes.
  12    Q. Do you recognize this exhibit?
  13    A. Yes.
  14    Q. And does this exhibit contain some of the still frame
  15    images of the G8 that you observed during your review of
  16    Government Exhibit TR Stop?
  17    A. Yes.
  18    Q. Specifically five still frame images?
  19    A. Yes.
  20    Q. And have you had the chance to review the images on
  21    Government Exhibit G8 Stills prior to your testimony today?
  22    A. Yes.
  23    Q. Actually, on the front of that exhibit, are those your
  24    initials?
  25    A. Yes, they are.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 80 of 292 PageID #:3142
                           Friddle - direct by Mr. Wallach
                                                                                   80

    1   Q. The date on which you reviewed the images on this CD?
    2   A. Yes.
    3   Q. And do the images on this CD fairly and accurately reflect
    4   the still frame images that you saw during your review of
    5   Government Exhibit TR Stop?
    6   A. Yes.
    7               MR. WALLACH: Your Honor, the government will move to
    8   admit into evidence what is contained on Government Exhibit G8
    9   Stills.
  10                THE COURT: It's admitted.
  11       (Above-mentioned exhibit was received in evidence.)
  12    BY MR. WALLACH:
  13    Q. Now, Officer Friddle, I am going to put the images that
  14    are contained on Government Exhibit G8 Stills up on the screen
  15    one by one.
  16                And I'm showing you what's been marked -- I guess
  17    what is G8 Stills 1. Where, if anywhere, do you see the red
  18    lights in the front of the car in this image?
  19    A. In the hood.
  20    Q. And if we could turn to G8 Stills 2, where, if anywhere,
  21    do you see the red lights on the front of the car in this
  22    exhibit?
  23    A. In the hood.
  24    Q. And could you just circle that on the screen just so it's
  25    clear when you say "in the hood."
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 81 of 292 PageID #:3143
                           Friddle - direct by Mr. Wallach
                                                                                   81

    1               MR. WALLACH: And so the officer has circled the two
    2   indentations at the top part of the hood on the front of the
    3   black Pontiac G8.
    4   BY MR. WALLACH:
    5   Q. If you could turn to Government Exhibit -- or the third
    6   item, G8 Stills 3, where, if anywhere, do you see the red
    7   lights on the front of this car?
    8   A. The same place.
    9   Q. Same thing for G8 Stills 4?
  10    A. Yes.
  11    Q. So you see them on the hood area of the front of the car?
  12    A. On the left side more than the right.
  13    Q. Okay. And then --
  14                THE COURT: Left side looking at the car, meaning the
  15    right side of the car.
  16                THE WITNESS: Left side of the screen, yes, the
  17    passenger side.
  18    BY MR. WALLACH:
  19    Q. And then, finally, G8 Stills 5, where, if anywhere, do you
  20    see the red light on the front of the car in this image?
  21    A. In the one visible hood vent.
  22    Q. Okay. And, once again, could you circle that on the
  23    screen.
  24                And to make sure the record is clear, Officer
  25    Friddle, each of the stills that we have just walked through
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 82 of 292 PageID #:3144
                           Friddle - direct by Mr. Wallach
                                                                                   82

    1   is from a different moment during the recording contained on
    2   Government Exhibit TR Stop; is that correct?
    3   A. Yes.
    4   Q. If you could return to the video and resume playing it
    5   from where we left off.
    6               THE COURT: Actually, you know what, let's take a
    7   break right now. 10 minutes. And then we're going to go
    8   about 12:30 before we break for lunch.
    9      (Short break.)
  10                THE COURT: All the parties are back. Lawyers are
  11    back, as is Mr. Haldorson.
  12                You can proceed, Mr. Wallach.
  13                MR. WALLACH: Thank you, your Honor.
  14    BY MR. WALLACH:
  15    Q. Officer Friddle, we are going to go back to the video now,
  16    and I'm going to play a portion of the video. And we'll stop
  17    at a later portion in time.
  18       (Video played.)
  19    BY MR. WALLACH:
  20    Q. I want to pause Government Exhibit TR Stop there, Officer
  21    Friddle.
  22                We just heard a voice coming over the video. Whose
  23    voice is that?
  24    A. That would be mine.
  25    Q. And what is it that you were radioing in -- or what were
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 83 of 292 PageID #:3145
                           Friddle - direct by Mr. Wallach
                                                                                   83

    1   you doing at this point in time?
    2   A. Radioing the traffic stop.
    3   Q. And what, in particular, were you radioing in at that
    4   point in time?
    5   A. Location, license plate of the vehicle, and description of
    6   the vehicle.
    7   Q. And for the record, what were those license plate letters
    8   that you were radioing in?
    9   A. MKJNZ.
  10    Q. And what kind of license plate was it?
  11    A. A White Sox specialty plate.
  12    Q. Okay. Now, at this point in time, could you tell how many
  13    occupants there were in the vehicle?
  14    A. It looked like one, but I couldn't really tell. It was
  15    tinted windows.
  16    Q. Okay. I don't know if you can see it at the point where I
  17    stopped it, but were you able to see a hand coming out of the
  18    driver's side of the window?
  19    A. Yes.
  20    Q. I am going to resume.
  21                MR. WALLACH: Your Honor, maybe the courtroom volume
  22    needs to go up. This is as loud as we can make it.
  23                THE COURT: Sure.
  24                MR. LIPUMA: Thank you, Judge.
  25                THE COURT: Just one second. Go ahead.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 84 of 292 PageID #:3146
                           Friddle - direct by Mr. Wallach
                                                                                   84

    1      (Video continued.)
    2   BY MR. WALLACH:
    3   Q. I am going to pause it right there.
    4               Officer Friddle, when you initially approached the
    5   car, you immediately mentioned the red lights on the front?
    6   A. Yes.
    7   Q. Why?
    8   A. Because I saw them.
    9   Q. And when you mentioned this to the driver of the vehicle,
  10    did he deny that he had them on?
  11    A. No.
  12    Q. In fact, was his response, "yeah"?
  13    A. Correct.
  14                MR. WALLACH: Your Honor, we would ask that the Court
  15    take judicial notice of Government -- or sorry -- 625 ILCS
  16    5/12-212, which had been marked as Government Exhibit ILCS
  17    Lamp. It should be, I believe, in the binder of exhibits that
  18    was handed to the Court earlier.
  19                THE COURT: Okay. Well, if it's a statute, yeah,
  20    that's fine.
  21    BY MR. WALLACH:
  22    Q. I believe, Officer Friddle, this statute should also be in
  23    the copy of the binder that was placed in front of you behind
  24    the exhibit tab with that name.
  25    A. It is.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 85 of 292 PageID #:3147
                           Friddle - direct by Mr. Wallach
                                                                                   85

    1   Q. Do you see it?
    2   A. Yes.
    3               THE COURT: Whereabouts is it in here?
    4               MR. WALLACH: I believe it's the fifth or sixth
    5   exhibit, your Honor.
    6               MR. HAXALL: It might actually be fourth.
    7               THE COURT: I think maybe I don't have that one. Oh,
    8   no, I've got it. It's here. Thanks.
    9               All right. Are we waiting for something?
  10                MR. WALLACH: I am just pulling it up on the screen,
  11    your Honor.
  12                THE COURT: Okay.
  13    BY MR. WALLACH:
  14    Q. Officer Friddle, just two quick questions on this statute.
  15    If I could direct your attention to the article section of the
  16    statute, what is written there?
  17    A. Okay.
  18    Q. I'm sorry?
  19    A. Oh, I'm sorry. You want me to read it?
  20    Q. Yes, please.
  21                THE COURT: You know what, the whole purpose of
  22    taking judicial notice of it is you don't have to do it.
  23                MR. WALLACH: Don't have to read it.
  24                THE COURT: So keep going.
  25                MR. WALLACH: Thank you, your Honor.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 86 of 292 PageID #:3148
                           Friddle - direct by Mr. Wallach
                                                                                   86

    1               And just to be clear, your Honor, this was the
    2   statutory section that was in place in June 2015, which, of
    3   course, is the relevance of it.
    4               THE COURT: All right.
    5   BY MR. WALLACH:
    6   Q. Now, after you had this initial discussion about the red
    7   lights, Officer Friddle, you mentioned a car show.
    8   A. Yes.
    9   Q. Were your statements about the car show true?
  10    A. No.
  11    Q. Why did you make those statements up?
  12    A. To put the person at the traffic stop at ease.
  13    Q. And why in this case were you concerned about putting the
  14    person in the traffic stop at ease?
  15    A. Because Agent Marzetta said that he was possibly armed.
  16                MR. WALLACH: I am going to go ahead and resume the
  17    video here. I will pause it in just a second.
  18       (Video continued.)
  19    BY MR. WALLACH:
  20    Q. Now, during that portion of the video that we just viewed,
  21    you told the individual in the car that they would have to sit
  22    tight until the officer that saw him arrived; is that correct?
  23    A. Yes.
  24    Q. Why did you say that?
  25    A. To give time for Agent Marzetta to get to the scene of the
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 87 of 292 PageID #:3149
                           Friddle - direct by Mr. Wallach
                                                                                   87

    1   stop.
    2               MR. WALLACH: I am resuming the video again.
    3      (Video continued.)
    4   BY MR. WALLACH:
    5   Q. Okay. I am going to pause the video at this point in
    6   time.
    7               Officer Friddle, when you got back into the car, is
    8   that your voice again?
    9   A. Yes.
  10    Q. What were you doing at this point in time?
  11    A. Calling in his driver's license number.
  12    Q. All right. Do you recall, was there a name on the
  13    driver's license as well?
  14    A. Yes.
  15    Q. What was the name on the driver's license?
  16    A. Michael Haldorson.
  17    Q. And what, if anything, did you find out about
  18    Mr. Haldorson after you called in the driver's license number?
  19    A. He had a clear driver's license, but had an alert for gang
  20    crime activity.
  21    Q. At this point in time, did you find out whether he had any
  22    outstanding warrants?
  23    A. They did not acknowledge any.
  24       (Video continued.)
  25    BY MR. WALLACH:
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 88 of 292 PageID #:3150
                           Friddle - direct by Mr. Wallach
                                                                                   88

    1   Q. I believe we just heard a second voice on the video; is
    2   that correct?
    3   A. Yes.
    4   Q. Whose voice is that?
    5   A. Agent Marzetta.
    6   Q. And he mentioned a Rogers. Who is Rogers?
    7   A. Rookie officer on our department.
    8   Q. Okay. And after that did Agent Marzetta tell you to tell
    9   the individual in the vehicle, Mr. Haldorson, that he's got a
  10    warrant?
  11    A. Yes.
  12    Q. At that point in time, did you know whether or not this
  13    was true?
  14    A. No.
  15       (Video continued.)
  16    BY MR. WALLACH:
  17    Q. Now I am going to pause the video for a moment here as
  18    well.
  19                There are now three individuals that are visible on
  20    this screen. Do you see that?
  21    A. Yes.
  22    Q. One of those individuals is you?
  23    A. Yes.
  24    Q. There's another individual who is wearing a vest that says
  25    "Police" on the back with camouflage shorts. Who is that
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 89 of 292 PageID #:3151
                           Friddle - direct by Mr. Wallach
                                                                                   89

    1   individual?
    2   A. That's Agent Marzetta.
    3   Q. And there is a third individual visible on this screen.
    4   Who is that individual?
    5   A. That's Mr. Haldorson.
    6   Q. And all three individuals are standing on the left side of
    7   the car if you are looking at the screen at this point in
    8   time?
    9   A. Yes.
  10    Q. Where is Mr. Haldorson in terms of the order of the three
  11    individuals?
  12    A. He is in front of me closest to the car.
  13    Q. Okay. And the individual who you arrested on that day,
  14    who you are putting the handcuffs on right now, do you see him
  15    in court today?
  16    A. Yes.
  17    Q. Can you identify him by an article of clothing that he is
  18    wearing as well as where he is sitting?
  19                MR. LIPUMA: Judge, we will stipulate.
  20                THE COURT: It's stipulated that he identified the
  21    defendant.
  22                MR. WALLACH: I am going to go ahead and resume the
  23    video and play it through to the end at this point in time.
  24       (Video continued.)
  25    BY MR. WALLACH:
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 90 of 292 PageID #:3152
                           Friddle - direct by Mr. Wallach
                                                                                   90

    1   Q. During that video portion that we just viewed, Officer
    2   Friddle, was there also -- was there one other plainclothes
    3   police officer who was visible during the video in addition to
    4   Agent Marzetta?
    5   A. Yes.
    6   Q. Do you know who that was?
    7   A. Agent Kaminski.
    8   Q. Now, towards the end of that video, Mr. Haldorson asked
    9   you what they were doing with his car.
  10    A. Yes.
  11    Q. And you told him they were taking it back to where he was
  12    going?
  13    A. Yes.
  14    Q. Where was he going?
  15    A. Plainfield Police Department.
  16    Q. Now, if you could turn your attention to the binder in
  17    front of you, Officer Friddle, specifically, the exhibit
  18    that's been marked Government Exhibit Inventory Policy. Do
  19    you see that?
  20    A. Yes.
  21    Q. And does Government Exhibit Inventory Policy actually
  22    contain two policies or general orders of the Plainfield
  23    Police Department?
  24    A. Yes.
  25    Q. The first being the towed and impounded vehicle policy?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 91 of 292 PageID #:3153
                           Friddle - direct by Mr. Wallach
                                                                                   91

    1   A. Yes.
    2   Q. And the second, the warrantless search and seizure general
    3   order policy?
    4   A. Yes.
    5   Q. Do you recognize both of the policies or general orders
    6   that are contained in Government Exhibit Inventory Policy?
    7   A. Yes.
    8   Q. How do you recognize these?
    9   A. They are our general order policies in our policy manual.
  10    Q. And are these true and accurate copies of these policies?
  11    A. Yes.
  12                MR. WALLACH: Your Honor, the government would move
  13    to admit what's been marked as Government Exhibit Inventory
  14    Policy.
  15                THE COURT: It's admitted.
  16       (Above-mentioned exhibit was received in evidence.)
  17    BY MR. WALLACH:
  18    Q. Now, Officer Friddle, if I could direct your attention to
  19    page 5 of the first policy, the towed and impounded vehicle
  20    policy. It should be in front of you but also up on the
  21    screen. Is there a section entitled "Arrest Tow"?
  22    A. Yes.
  23    Q. And does the policy provide that generally after an arrest
  24    of an individual driving a car, the car will be towed?
  25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 92 of 292 PageID #:3154
                           Friddle - direct by Mr. Wallach
                                                                                   92

    1   Q. In this case if CPAT had not moved the car, what, if
    2   anything, would Plainfield Police Department have done with
    3   the G8 that Mr. Haldorson had been driving?
    4   A. It would have been towed to our police department.
    5   Q. And that was because of the arrest of Mr. Haldorson?
    6   A. Yes.
    7   Q. Was there another reason why Plainfield Police Department
    8   would have actually towed the car in addition to that arrest?
    9   A. Because it was parked on the high school property.
  10    Q. And why is it a problem that it was parked on high school
  11    property?
  12    A. No one is allowed to park on the high school property
  13    unless they are doing business at the high school.
  14    Q. Now, as part of the towing process, does Plainfield Police
  15    Department require an inventory search of the items that are
  16    found in the car?
  17    A. Yes.
  18    Q. And as part of this section -- actually, if I could turn
  19    your attention to the second general order, the warrantless
  20    search and seizure policy -- actually, I apologize. If you
  21    could look back to page 5 of the initial policy.
  22    A. Yes.
  23    Q. In that section entitled "Arrest Tow" is one of the first
  24    points there that after a towed vehicle has been completed by
  25    an individual -- or sorry.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 93 of 292 PageID #:3155
                           Friddle - direct by Mr. Wallach
                                                                                   93

    1               After a towed vehicle has taken place and the
    2   individual who was driving the vehicle has been arrested, the
    3   officer shall conduct an inventory of the arrestee's vehicle
    4   in accordance with general order 08-109, warrantless search
    5   and seizure?
    6   A. Yes.
    7   Q. So if we could now turn to the warrantless search and
    8   seizure general order. I am going to pull it up on the screen
    9   in front of you, page 18 of Government Exhibit Inventory
  10    Policy.
  11                This is the first page of that warrantless search and
  12    seizure order?
  13    A. Yes.
  14                THE COURT: Can you just tell me approximately
  15    where -- this is a really long exhibit -- where this is.
  16                MR. WALLACH: I think it is about 8 pages from the
  17    end, your Honor.
  18                THE COURT: Okay. Thank you.
  19    BY MR. WALLACH:
  20    Q. Now, if you turn to -- and I will put it up on the screen
  21    as well -- the bottom of page 3 of this general order. Is
  22    there a section labeled "Inventory Searches"?
  23    A. Yes.
  24    Q. And does that section state as one of the reasons to
  25    conduct an inventory search to discover any potential danger?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 94 of 292 PageID #:3156
                           Friddle - direct by Mr. Wallach
                                                                                   94

    1   A. Yes.
    2   Q. Does it note that the car must have been lawfully obtained
    3   by the officers?
    4   A. Yes.
    5   Q. What is an example of a car having been lawfully obtained
    6   by an officer?
    7   A. Arrest.
    8   Q. On the next page, so page 4 of 6, does it provide that
    9   during this inventory search, all containers and possessions
  10    in the vehicle shall be searched?
  11    A. Yes.
  12    Q. And if you turn back to page 3, does the inventory policy
  13    also set out additional reasons as to why this complete
  14    inventory is required pursuant to the general order?
  15    A. Yes.
  16    Q. And those are set forth in 1, 2, 3, and 4 on that page?
  17    A. Correct.
  18    Q. Now, after you drove Mr. Haldorson back to the Plainfield
  19    Police Department, did you, at a later point in time, take
  20    photographs of the items that were discovered in his vehicle?
  21    A. Yes.
  22    Q. If you could turn your attention to what's been marked as
  23    Government Exhibit Explosives 1 through 6. And just look
  24    through those quickly and let me know when you are done
  25    looking through them.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 95 of 292 PageID #:3157
                            Friddle - cross by Mr. Lipuma
                                                                                   95

    1   A. Okay.
    2   Q. Do you recognize the photographs that are contained in
    3   what's been marked as Government Exhibit Explosives 1 through
    4   6?
    5   A. Yes.
    6   Q. Did you take these photographs?
    7   A. Yes.
    8   Q. And do these photographs truly and accurately depict items
    9   that were found in Mr. Haldorson's vehicle during the
  10    post-arrest search of the vehicle?
  11    A. Yes.
  12                MR. WALLACH: Your Honor, the government would move
  13    to admit Government Exhibits Explosives 1 through 6.
  14                THE COURT: It's admitted.
  15       (Above-mentioned exhibits were received in evidence.)
  16                MR. WALLACH: May I have one moment?
  17                THE COURT: Sure.
  18                MR. WALLACH: Nothing else at this point in time,
  19    your Honor.
  20                THE COURT: Mr. Lipuma.
  21                                         - - -
  22                      MICHAEL FRIDDLE, CROSS-EXAMINATION
  23    BY MR. LIPUMA:
  24    Q. Good morning, Officer Friddle.
  25    A. Good morning.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 96 of 292 PageID #:3158
                            Friddle - cross by Mr. Lipuma
                                                                                   96

    1   Q. You say you started your shift at 6:00 p.m.
    2   A. Correct.
    3   Q. And about two hours later, you received a call from -- is
    4   it officer, inspector, or Agent Marzetta?
    5   A. Agent.
    6   Q. Agent Marzetta. Okay.
    7               And you say he is a member of the Plainfield Police
    8   Department like yourself?
    9   A. Yes.
  10    Q. But he is assigned to the task force?
  11    A. Correct.
  12    Q. Okay. So you prepared a report. You indicated that you
  13    received a call from Marzetta, and it was more like 7:52,
  14    correct?
  15    A. I believe so.
  16    Q. Okay. And you also said you received multiple calls from
  17    him; is that right?
  18    A. Yes.
  19    Q. And basically, what Agent Marzetta told you to do -- he
  20    called you on the phone --
  21    A. Yes.
  22    Q. -- at 7:52, and he wanted you to assist him in stopping a
  23    vehicle, correct?
  24    A. Yes.
  25    Q. He said, I want you to stop a black Pontiac G8 with White
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 97 of 292 PageID #:3159
                            Friddle - cross by Mr. Lipuma
                                                                                   97

    1   Sox plates?
    2   A. Yes.
    3   Q. Is that right?
    4               And he said, and it has red lights in the front
    5   grille and hood vents, correct? But he said the front grille,
    6   right? That's what you testified to, right?
    7   A. Yes.
    8   Q. Okay. And he indicated to you he should be driving south
    9   on Route 59 toward Caton Farm Road area, correct?
  10    A. Yes.
  11    Q. Okay. And he also told you that CPAT -- which is
  12    Cooperative Police Assistance Team?
  13    A. Yes.
  14    Q. -- had probable cause for an arrest of the driver on
  15    narcotics charges. Is that what he told you?
  16    A. Yes.
  17    Q. So some 35 minutes later, about 8:27, you actually see the
  18    G8, correct?
  19    A. Yes.
  20    Q. So for those 35 minutes, were you in that area then just
  21    sitting on that area where the dash cam shows where you were
  22    sitting?
  23    A. And I drove to that area.
  24    Q. You drove to that area about what time?
  25    A. It took me probably 10 minutes after the phone call.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 98 of 292 PageID #:3160
                            Friddle - cross by Mr. Lipuma
                                                                                   98

    1   Q. And you sat there for how long before you actually saw the
    2   G8?
    3   A. 15 or 20 minutes.
    4   Q. Okay. And your testimony today is he wanted you to make a
    5   traffic stop on that vehicle, correct?
    6   A. Yes.
    7   Q. Because he said he may or may not have lights in the
    8   grille area, correct?
    9   A. Yes.
  10    Q. Okay. And he also, according to you, said that this
  11    individual, this suspect, is possibly in possession of a
  12    firearm, correct?
  13    A. Yes.
  14    Q. Okay. Now, you prepared a report of this incident,
  15    correct?
  16    A. Correct.
  17    Q. You never mentioned the gun, did you?
  18    A. I believe I did.
  19    Q. Okay. Let me tender it to you.
  20                MR. LIPUMA: If I may approach, Judge?
  21                THE COURT: Sure.
  22    BY MR. LIPUMA:
  23    Q. I am tendering the witness' report 6/23/15, report
  24    15-4080.
  25    A. You are correct. The report does not mention the firearm.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 99 of 292 PageID #:3161
                            Friddle - cross by Mr. Lipuma
                                                                                   99

    1   Q. Okay. So you neglected to put that remark by Agent
    2   Marzetta about a gun in your report, correct?
    3   A. Yes.
    4   Q. I mean, you're an experienced police officer, right?
    5   You've been a police officer a number of years, over ten
    6   years, correct?
    7   A. Correct.
    8   Q. And you understand it's important to put all material
    9   information in your reports, correct?
  10    A. Yes.
  11    Q. And they teach you that in basic training when you become
  12    a police officer, correct?
  13    A. Yes.
  14    Q. And I'm sure you have other training. Every year you
  15    probably have training with respect to your duties as a law
  16    enforcement officer, correct?
  17    A. Yes.
  18    Q. And you knew you should have put that gun remark into this
  19    report, correct?
  20    A. Possibly.
  21    Q. Okay. And you also testified that Agent Marzetta told you
  22    that he's possibly in possession of a firearm from a previous
  23    traffic stop. Do you remember that testimony?
  24    A. Yes.
  25    Q. When did he say that traffic stop occurred?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 100 of 292 PageID #:3162
                             Friddle - cross by Mr. Lipuma
                                                                                    100

    1    A. Within the last -- I believe it was a month or so.
    2    Q. Did he say where the traffic stop occurred?
    3    A. No.
    4    Q. Did he say who witnessed that prior traffic stop?
    5    A. No.
    6    Q. Did he give you any other information about this prior
    7    traffic stop in which the suspect allegedly had a gun?
    8    A. No.
    9    Q. And, of course, that raises some very important serious
   10    concerns for you given the fact that law enforcement officers
   11    are, you know, sometimes in fear of their lives for the duties
   12    they have to do for the rest of us, for the rest of us
   13    citizens, correct?
   14    A. Yes.
   15    Q. Now, you looked at this --
   16               MR. LIPUMA: Can I get the map again, please?
   17    BY MR. LIPUMA:
   18    Q. Do you have the map in front of you, Mr. Witness?
   19    A. Yes.
   20    Q. Okay. And I want you to indicate again, if you could,
   21    please, directly where you were parked.
   22    A. On the screen?
   23    Q. Yes, please.
   24    A. Approximately right about -- a little to the right of that
   25    circle.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 101 of 292 PageID #:3163
                             Friddle - cross by Mr. Lipuma
                                                                                    101

    1    Q. Okay. Actually, you just put a circle on a building,
    2    correct?
    3    A. Correct.
    4    Q. Okay. So the red circle that you put there, should it be
    5    down further, lower, to the right?
    6    A. Down to the right just a little bit. I was parked just
    7    sticking out past that building a little bit.
    8    Q. Just sticking out past that building a little bit?
    9    A. To the east.
   10    Q. And can you indicate where you say you saw Mr. Haldorson's
   11    vehicle for the first time?
   12    A. Just past -- he was southbound just past this
   13    intersection.
   14    Q. Okay. And he was in the right -- what lane was he in at
   15    that point in time?
   16    A. He was in the right lane, I believe. There's only two
   17    lanes going that direction.
   18    Q. Right. And so he eventually turned into the right lane to
   19    take a right on Fort Beggs Drive, correct?
   20    A. Yes.
   21    Q. But when you say you saw him, what lane was he in?
   22    A. From that distance, I actually couldn't tell. He may have
   23    been in the left or right lane.
   24    Q. Okay. You couldn't tell because Route 59 is a busy
   25    street, isn't it?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 102 of 292 PageID #:3164
                             Friddle - cross by Mr. Lipuma
                                                                                    102

    1    A. Yes.
    2    Q. And there's a lot of traffic there, correct?
    3    A. Yes.
    4    Q. And it's quite a distance from where you were parked to
    5    Union Street. It looks like -- well, you got the plaza right
    6    there. You got the shopping center right there, which you're
    7    parked next to, correct?
    8    A. Correct.
    9    Q. And at that point in time, that was undergoing
   10    renovations, correct?
   11    A. No, I don't believe so.
   12    Q. Okay. And then there is another larger building beyond
   13    the shopping center, correct?
   14    A. Yes.
   15    Q. And then once you get past that, that's where Union Street
   16    is, isn't it?
   17    A. Yes.
   18    Q. And that's where you say you saw Mr. Haldorson?
   19    A. Just south of that intersection.
   20    Q. Okay. You indicated it wasn't a common car, and that kind
   21    of caught my attention. It's a Pontiac, correct,
   22    American-made car?
   23    A. Yes.
   24    Q. And you say it's not common for people in that area. What
   25    kind of vehicle is common for people out there on Route 59 in
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 103 of 292 PageID #:3165
                             Friddle - cross by Mr. Lipuma
                                                                                    103

    1    Plainfield and Joliet?
    2    A. Most any other car, the Pontiac G8 was kind of a
    3    high-performance version of the Pontiac.
    4    Q. It was an older car, though, wasn't it?
    5    A. It was a little bit older.
    6    Q. It was quite old, right, several years older? It wasn't a
    7    new car, was it?
    8    A. No, no.
    9    Q. And you said that when this car, which you did not know
   10    was in -- which lane it was in --
   11    A. Correct.
   12    Q. -- heading south, you didn't know if it was in the right
   13    lane or left lane heading south.
   14    A. Correct.
   15    Q. But you say at that point in time you saw lights emanating
   16    or illuminating from the hood, correct?
   17    A. From the front of the vehicle.
   18    Q. Okay. Well, I thought you said, in your direct testimony,
   19    you said the red lights were in the hood. Wasn't that what
   20    you just testified to a few moments ago?
   21    A. Yes.
   22    Q. Okay. And Marzetta had told you earlier that they were in
   23    the grille, correct?
   24    A. Yes.
   25    Q. And I think what you saw when we watched that video is
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 104 of 292 PageID #:3166
                             Friddle - cross by Mr. Lipuma
                                                                                    104

    1    once the light turned red, there were -- there were a number
    2    of cars that passed before you before Mike Haldorson turned
    3    right on Fort Beggs Drive, correct?
    4    A. Correct.
    5    Q. I think I counted seven vehicles. Would you agree with me
    6    on that? He was the seventh car in the right-turn lane?
    7    A. I didn't count.
    8    Q. Okay. But you would agree with me there were a number of
    9    cars that were ahead of him at the light, correct?
   10    A. Yes.
   11    Q. Okay. And he was the first car to take a right, correct?
   12    A. Yes.
   13    Q. And a second car followed him taking a right, correct?
   14    A. Yes.
   15    Q. And you pulled up -- you pulled out behind the second car,
   16    right?
   17    A. Yes.
   18    Q. You said you saw red lights in the hood area. When you
   19    stopped the car, did you notice that the hood area of that car
   20    had a plastic red insert on the hood?
   21    A. No.
   22    Q. Did you look for that?
   23    A. No.
   24    Q. Did you search the car?
   25    A. I did not.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 105 of 292 PageID #:3167
                             Friddle - cross by Mr. Lipuma
                                                                                    105

    1    Q. Now, in this still photo, it's Government Exhibit 4, I
    2    believe, you see Mr. Haldorson's vehicle, correct?
    3    A. Yes.
    4    Q. Okay. And you see a couple, it looks like, pickup trucks
    5    behind his car, a yellow one and a white one, correct?
    6    A. Yes.
    7    Q. And you've identified, when you circled this earlier, the
    8    area on the hood that looks like it's a little bit red,
    9    correct?
   10               Okay. But you also see other lights on the vehicle,
   11    correct?
   12    A. Yes.
   13    Q. You see his headlights; isn't that true?
   14    A. I believe that's a turn signal, but, yes, it's in the
   15    headlight area.
   16    Q. Well, it looks like the headlights -- the head lamps or
   17    the lamps of the car are on, correct?
   18    A. Yes.
   19    Q. And in the bumper area below the headlights, it looks like
   20    there is a light illuminated, correct?
   21    A. Yes.
   22    Q. And -- but you don't see anything in the grille, do you,
   23    completely dark, correct?
   24    A. Not in the grille.
   25    Q. Let me ask you this. By the way, there were other
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 106 of 292 PageID #:3168
                             Friddle - cross by Mr. Lipuma
                                                                                    106

    1    officers involved other than you and Marzetta and that other
    2    officer who was there at the time of the arrest, right?
    3    Another officer showed up on the scene; isn't that true?
    4    A. Yes.
    5    Q. And that was a Joliet Police Department officer, correct?
    6    A. Yes.
    7    Q. And he was stationed on another street, correct?
    8    A. I don't know.
    9    Q. Well, you were in Plainfield?
   10    A. Yes.
   11    Q. But you had a Joliet police officer pull up as well,
   12    right?
   13    A. Yes.
   14    Q. And you heard the video, correct?
   15    A. Yes.
   16    Q. And you heard there's a reference to: We didn't know
   17    which way he was going to go. Didn't you hear that?
   18    A. Yes.
   19    Q. And who said that? Was that Marzetta who said that?
   20    A. I believe so.
   21    Q. And he said it to you and the Joliet Police Department
   22    officer, right?
   23    A. Yes.
   24    Q. And that's because the Joliet Police Department officer
   25    was stationed on Lincoln highway waiting for the same vehicle,
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 107 of 292 PageID #:3169
                             Friddle - cross by Mr. Lipuma
                                                                                    107

    1    correct?
    2    A. I don't know.
    3    Q. Did you know that officer?
    4    A. I do now. I did not know him at that time.
    5    Q. Okay. Did it surprise you that a Joliet Police Department
    6    officer showed up at a Plainfield operation?
    7    A. No.
    8    Q. Did you receive any communications that a Joliet police
    9    officer would be showing up?
   10    A. No.
   11    Q. You made the traffic stop, correct, as directed?
   12    A. Yes.
   13    Q. You asked for Mr. Haldorson's driver's license, and he
   14    gave it to you, correct?
   15    A. Yes.
   16    Q. Didn't give you a phony ID or anything like that?
   17    A. No.
   18    Q. You say you told -- you told him about the red lights out
   19    in the front, and he answered affirmatively, correct?
   20    A. Yes.
   21    Q. Okay. And at that time, are you saying that those red
   22    lights were still on?
   23    A. I don't know. I wasn't in front of the vehicle.
   24    Q. Okay. Well, you could see the hood, correct?
   25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 108 of 292 PageID #:3170
                             Friddle - cross by Mr. Lipuma
                                                                                    108

    1    Q. If the lights were on, you would have seen it on the hood,
    2    right?
    3    A. Not standing next to the vehicle, no.
    4    Q. When Mr. Haldorson passed, you pulled out immediately,
    5    right?
    6    A. Yes.
    7    Q. Because you are going to stop the car and you knew they
    8    were going to take him into custody, correct?
    9    A. They told me to stop the vehicle. That's --
   10    Q. Because they said they had probable cause to arrest him on
   11    previous narcotics charges, correct?
   12    A. Yes.
   13    Q. And you asked him, were you just at the car show; is that
   14    right?
   15    A. Yes.
   16    Q. And he answered affirmatively, correct?
   17    A. Yes.
   18    Q. And then you asked if he got into a pissing match with
   19    someone, correct?
   20    A. Yes.
   21    Q. And he said no, correct?
   22    A. Correct.
   23    Q. And basically, you're just feeling him out at this time or
   24    you're just -- why are you asking him did you get into a
   25    pissing match with someone?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 109 of 292 PageID #:3171
                             Friddle - cross by Mr. Lipuma
                                                                                    109

    1    A. To put him at ease.
    2    Q. To put him at ease, because you were concerned he had a
    3    gun?
    4    A. Possibly.
    5    Q. You were concerned he possibly had a gun, so you asked him
    6    if he was involved in a pissing match with somebody?
    7    A. Yes.
    8    Q. You also asked him if he did a burnout?
    9    A. Yes.
   10    Q. Okay. And these -- were these things someone told you to
   11    say to him, or did you come up with this independently?
   12    A. Independently.
   13    Q. Okay. You said the guy said your car was a sweet G8 with
   14    red lights, correct?
   15    A. Correct.
   16    Q. And you said you heard -- you took off fast, and he
   17    squealed his tires. And an officer yelled at him, and he
   18    didn't stop, correct?
   19    A. Correct.
   20    Q. And this is stuff you're making up, right?
   21    A. Yes.
   22    Q. And you also said to him, the officer is going to come and
   23    take a look at you, and if it's not you, you are going to be
   24    out of here in 30 seconds, right?
   25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 110 of 292 PageID #:3172
                             Friddle - cross by Mr. Lipuma
                                                                                    110

    1    Q. And you went back to your vehicle, and dispatch ran the
    2    driver's license, correct?
    3    A. Correct.
    4    Q. And told you valid.
    5    A. Yes.
    6    Q. Valid license, actually told you where he lives in Joliet,
    7    correct?
    8    A. Yes.
    9    Q. And you had that on his driver's license. You had his --
   10    did you know he had his parents' address?
   11    A. No.
   12    Q. You had an address for him on the driver's license for a
   13    residence in Joliet, Illinois; isn't that true?
   14    A. I believe so.
   15    Q. And you also said, you can tell -- and this is when you're
   16    in the car -- you said, you can also tell Rogers he can come
   17    over here. And someone said, he's going to shoot. And that's
   18    you and Marzetta shooting the shit about -- pardon my
   19    language. That's you and him going back and forth about
   20    another law enforcement officer, correct?
   21    A. Yes.
   22    Q. Okay. And at that point, Marzetta tells you, we'll just
   23    take him. Tell him he's got a warrant. Right? You heard
   24    that. You heard Marzetta tell you that, correct?
   25    A. Correct.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 111 of 292 PageID #:3173
                             Friddle - cross by Mr. Lipuma
                                                                                    111

    1    Q. And you said, okay. Right?
    2    A. Yes.
    3    Q. A lot of the statements you made to Michael Haldorson at
    4    that point in time were just not true. You were lying to him,
    5    correct?
    6    A. Yes.
    7    Q. And you had him step outside the vehicle, and you patted
    8    him down, right?
    9    A. Correct.
   10    Q. And you asked him if there was anything that could hurt
   11    him, and you pulled out a little Swiss Army knife, correct?
   12    A. I believe it was a locked blade.
   13    Q. Okay. But it was contained; the blade wasn't exposed,
   14    correct?
   15    A. Yes.
   16    Q. But there was no gun on him, correct --
   17    A. No.
   18    Q. -- when you searched him.
   19               In fact, you know from activities later that night,
   20    the Plainfield Police Department, the vehicle was searched,
   21    correct?
   22    A. Yes.
   23    Q. And you know that that search revealed no firearm,
   24    correct?
   25    A. Not to my knowledge.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 112 of 292 PageID #:3174
                             Friddle - cross by Mr. Lipuma
                                                                                    112

    1    Q. You also heard during that video -- you took -- strike
    2    that.
    3               You took Michael out of the car, patted him down, and
    4    you told him, I found out the guys don't need to be here
    5    because of your warrant. You did that, correct?
    6    A. Yes.
    7    Q. And then Michael asks Marzetta and you why he's being
    8    arrested, and you heard Marzetta say, we'll talk about it,
    9    correct?
   10    A. Yes.
   11    Q. And then Michael asked again, why am I being arrested?
   12    And Marzetta tells him, we'll explain it to you, right?
   13    A. Yes.
   14    Q. And then Michael asks him a third time, why am I being
   15    arrested? And Marzetta says, you got a warrant, dude,
   16    correct?
   17    A. Yes.
   18    Q. And that's a lie, right, an out-and-out lie? There was no
   19    warrant pending, correct?
   20    A. Not that I was aware of.
   21    Q. Okay. At that point you weren't aware of an arrest
   22    warrant or a search warrant at that time, were you?
   23    A. No.
   24    Q. When you were searching Michael, you found currency on his
   25    person, correct?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 113 of 292 PageID #:3175
                             Friddle - cross by Mr. Lipuma
                                                                                    113

    1    A. Yes.
    2    Q. Okay. You did the pat-down search and found the currency,
    3    not Marzetta, correct?
    4    A. Correct.
    5    Q. And at 8:32 was when Mr. Haldorson was formally arrested;
    6    is that right?
    7    A. I believe so.
    8    Q. And you took him into custody not on your charges, but on
    9    their charges; isn't that true?
   10    A. Yes.
   11    Q. And, indeed -- did you prepare a traffic stop data sheet
   12    citizen contact from the Plainfield Police Department?
   13    A. Yes.
   14    Q. Okay. And isn't it true that on that document, you had --
   15    you wrote out Michael Haldorson's address?
   16    A. Yes.
   17    Q. And you also wrote his address as I think it's 3460
   18    Lockner, in Joliet, Illinois? If you need to look at the
   19    report to refresh your recollection, I can give it to you.
   20    A. Yes. I don't remember.
   21               MR. LIPUMA: I am tendering to the witness Plainfield
   22    Police Department report 15-4080 entitled A Traffic Stop Data
   23    Sheet Citizen Contact.
   24               THE WITNESS: Yes.
   25
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 114 of 292 PageID #:3176
                             Friddle - cross by Mr. Lipuma
                                                                                    114

    1    BY MR. LIPUMA:
    2    Q. And I ask you to take a look at that. Do you see if there
    3    is an address on there?
    4    A. Yes.
    5    Q. Okay. And you went to the address. If you could just
    6    read it?
    7    A. 3460 Lockner, Joliet, Illinois.
    8    Q. Okay. And underneath that, you see where it says primary
    9    reason for stop?
   10    A. Yes.
   11    Q. What -- did you check a box there?
   12    A. Equipment.
   13    Q. Okay. And when it says the result of the stop, what --
   14    did you check a box there?
   15    A. Yes.
   16    Q. What did you check?
   17    A. Written warning.
   18    Q. Okay. And at the bottom under "offenses," what did you
   19    write?
   20    A. "Improper lighting."
   21    Q. And you signed that?
   22    A. Yes.
   23    Q. And that's your badge number?
   24    A. Correct.
   25    Q. May I take that back from you?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 115 of 292 PageID #:3177
                             Friddle - cross by Mr. Lipuma
                                                                                    115

    1    A. Sure.
    2    Q. And the government asked you some questions about the
    3    inventory policy for the Plainfield Police Department.
    4    A. Okay.
    5    Q. Do you remember that?
    6    A. Yes.
    7    Q. The questioning.
    8               The first -- it's under the index of inventory
    9    policy, correct, the two policies that are in there? The
   10    first one is a general order?
   11    A. Yes.
   12    Q. Now, that's not the inventory policy, is it?
   13    A. I believe that's the second one.
   14    Q. I know. But I want to do the first one first. The
   15    general order 09-704 --
   16    A. Yes.
   17    Q. -- that's not -- that's not the inventory policy, is it?
   18    A. Correct.
   19    Q. Okay. So then let's turn to the next general order, which
   20    is 08-109.
   21    A. Okay.
   22    Q. I would direct your attention to page 3 where you were
   23    directed earlier with Mr. Wallach under "inventory searches."
   24    Do you see that?
   25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 116 of 292 PageID #:3178
                             Friddle - cross by Mr. Lipuma
                                                                                    116

    1    Q. So, basically, this inventory search, at least for the
    2    first three lines, it tells you the purpose of an inventory
    3    search, doesn't it?
    4    A. Yes.
    5    Q. Okay. It doesn't tell you how to conduct an inventory
    6    search, does it?
    7    A. No.
    8    Q. Okay. And then at point 4, it says "limitations on the
    9    searches include," and that basically just says what limits
   10    you, when you cannot do an inventory search, correct?
   11    A. Yes.
   12    Q. And it says, in fact, at B -- at A it says, the search --
   13    "The property to be searched must have lawful" -- "have come
   14    lawfully into possession of the officer," correct?
   15    A. Yes.
   16    Q. And point B says, "The inventory must be conducted
   17    pursuant to standard operations and policies prescribed by the
   18    department," correct?
   19    A. Yes.
   20    Q. If you turn to the next page, page 4, item 5, it talks
   21    again about searched and/or impounded vehicles, correct?
   22    A. Yes.
   23    Q. And it basically says the same thing as the other general
   24    order said, which it must be inventoried and recorded on a tow
   25    report; isn't that true?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 117 of 292 PageID #:3179
                             Friddle - cross by Mr. Lipuma
                                                                                    117

    1    A. Yes.
    2    Q. So then we look at 5A and 5B, and that's what we are down
    3    to here. If a vehicle is inventoried, all containers and
    4    possessions in the vehicle shall be searched. That's what it
    5    says, correct?
    6    A. Yes.
    7    Q. The next line says when no key is available, so that's not
    8    relevant because a key was available, right? You had the keys
    9    from searching Mr. Haldorson, correct?
   10    A. Yes.
   11    Q. Okay. And then at point B it says, "Standard procedures
   12    for vehicle inventory may be located in general orders 07-700,
   13    traffic enforcement; 07-703, motorist assist, roadway hazards;
   14    and 08-704, towed and impounded vehicles."
   15               And we looked at 08-704, but we haven't seen the
   16    others, have we?
   17    A. Correct.
   18    Q. At point 6 it says, "Additional items that might be
   19    subject to an inventory search: Found property, property
   20    towed owned by citizens for safe keeping, property returned by
   21    a citizen for destruction, and abandoned property," correct?
   22    A. Yes.
   23    Q. Point 6 isn't relevant here, is it?
   24    A. No.
   25    Q. Okay. So really we're focusing on point 5; is that
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 118 of 292 PageID #:3180
                          Friddle - redirect by Mr. Wallach
                                                                                    118

    1    correct?
    2    A. Yes.
    3    Q. And that's the sum and totality of Plainfield Police
    4    Department's inventory policy, at least based on the materials
    5    you provided us with in your testimony today; isn't that true?
    6               MR. LIPUMA: Judge, that's all I have.
    7               THE COURT: Redirect?
    8               MR. WALLACH: May I have one moment, your Honor?
    9               THE COURT: Sure.
   10       (Brief pause.)
   11                                        - - -
   12                    MICHAEL FRIDDLE, REDIRECT EXAMINATION
   13    BY MR. WALLACH:
   14    Q. Officer Friddle, you were asked a couple questions by
   15    defense counsel about how long you were out on the corner of
   16    the intersection of Fort Beggs and Route 59. Do you recall
   17    those?
   18    A. Yes.
   19    Q. During the time you were sitting on that intersection, how
   20    many other black Pontiac G8s with red lights anywhere on the
   21    front of the car did you see on Route 59 other than the one
   22    that you stopped and that we observed in the video?
   23    A. Zero.
   24    Q. How many with red lights and White Sox specialty plates?
   25    A. Zero.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 119 of 292 PageID #:3181
                          Friddle - redirect by Mr. Wallach
                                                                                    119

    1    Q. And just to be clear about one point that I think you were
    2    asked about on cross, you testified earlier that a black
    3    Pontiac G8 with red lights on the front of the car and White
    4    Sox specialty plates, that that combination is not common in
    5    the Plainfield area; is that correct?
    6    A. Correct.
    7               MR. WALLACH: No further questions, your Honor.
    8               THE COURT: Mr. Lipuma, anything else?
    9               MR. LIPUMA: Nothing further, Judge.
   10               THE COURT: You are excused.
   11               Please call the next witness.
   12               MR. HAXALL: The government calls Mario Marzetta.
   13               THE COURT: The sum total number of witnesses you are
   14    calling? This is the third.
   15               MR. HAXALL: After Marzetta, there is two long and
   16    two short.
   17               THE COURT: And long is more like the last two or
   18    longer than the last two?
   19               MR. HAXALL: No, like this.
   20               THE COURT: Okay.
   21               MR. HAXALL: At least as far as direct goes.
   22               THE COURT: Sure.
   23       (Witness sworn.)
   24               THE COURT: You can go ahead, Mr. Haxall.
   25               MR. HAXALL: Thank you.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 120 of 292 PageID #:3182
                           Marzetta - direct by Mr. Haxall
                                                                                    120

    1                                        - - -
    2                      MARIO MARZETTA, DIRECT EXAMINATION
    3    BY MR. HAXALL:
    4    Q. Sir, can you state your full name and spell your last
    5    name.
    6    A. Mario Marzetta, M-a-r-z-e-t-t-a.
    7    Q. How are you currently employed?
    8    A. With the Village of Plainfield.
    9    Q. In what capacity?
   10    A. Police officer.
   11    Q. How long have you been in law enforcement?
   12    A. Fourteen years.
   13    Q. What is your current assignment with the Plainfield Police
   14    Department?
   15    A. I'm assigned patrol.
   16    Q. Were you previously assigned to a specialized unit?
   17    A. I was.
   18    Q. What unit was that?
   19    A. Will County Cooperative Police Assistance Team.
   20    Q. And is it okay if I refer to that as CPAT?
   21    A. Yes.
   22    Q. Can you please describe for Judge Kennelly the general
   23    kinds of cases that CPAT handles.
   24    A. We are under -- "under narcotic" -- undercover narcotics
   25    group, and we take any narcotics case that comes across us,
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 121 of 292 PageID #:3183
                           Marzetta - direct by Mr. Haxall
                                                                                    121

    1    whether it be running informants, conducting search warrants,
    2    buys of drugs ourselves, informants buys a drug.
    3    Q. And is this a team that's made up of officers from local
    4    police departments under the umbrella of the Illinois State
    5    Police?
    6    A. It is.
    7    Q. And approximately how long were you with CPAT yourself?
    8    A. From 2011 to 2015.
    9    Q. Can you -- approximately how many narcotics cases do you
   10    think you handled during your time at CPAT?
   11    A. Just in CPAT, under -- that I've started?
   12    Q. How many were you --
   13    A. Or together as a whole unit?
   14    Q. -- the lead investigator on first? Let's do that.
   15    A. Over a hundred.
   16    Q. And how many did you assist on?
   17    A. Several hundred.
   18    Q. And did you ultimately assist in an investigation that led
   19    to charges in this case?
   20    A. I did.
   21    Q. One of the things you mentioned was informants. Let's
   22    talk about informants for a second.
   23               Who is responsible for maintaining the informant
   24    relationship?
   25    A. The case agent or handler of the informant.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 122 of 292 PageID #:3184
                           Marzetta - direct by Mr. Haxall
                                                                                    122

    1    Q. And other than handling informants, what are case agent's
    2    primary responsibilities?
    3    A. They run the case from aspects of times and dates and what
    4    we're doing.
    5    Q. In your time as a case agent with CPAT, approximately how
    6    many times did you handle informants?
    7    A. How many times did I handle informants?
    8    Q. Yes, sir.
    9    A. A couple dozen.
   10    Q. Was it your practice to protect the identity of your
   11    informants?
   12    A. Yes.
   13    Q. How did you do that?
   14    A. We never used their real name. We assigned them a fake
   15    name as well as a number.
   16    Q. Anything else as far as reporting?
   17    A. Reporting, we'd keep them out of the reports if need be.
   18    Q. And why would you do this with respect to informants?
   19    A. If a document were to come up where the defendant would
   20    see it and it had the informant's name, it could jeopardize
   21    his safety.
   22    Q. What impact would that also have on your ability to
   23    acquire informants moving forward?
   24    A. Less people would want to work for us.
   25    Q. Now, you indicated -- you talked about case agents. Who
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 123 of 292 PageID #:3185
                           Marzetta - direct by Mr. Haxall
                                                                                    123

    1    was the case agent in the investigation that led to the
    2    charges in this case?
    3    A. Inspector Insley.
    4    Q. Prior to this investigation, were you personally familiar
    5    with an individual named Michael Haldorson?
    6    A. No, I was not.
    7    Q. I'd like to direct your attention to June 1st of 2015. Do
    8    you recall that evening?
    9    A. I do.
   10    Q. What was your role in the investigation that evening?
   11    A. Surveillance.
   12    Q. Surveillance of what?
   13    A. Of narcotics deal.
   14    Q. Okay. And where was that narcotics deal supposed to
   15    occur?
   16    A. At the Walmart. I don't remember the exact address, but
   17    it was at the intersection of Theodore and 59.
   18    Q. And who told you where you were going to be conducting
   19    surveillance that evening?
   20    A. Inspector Insley.
   21    Q. What other instructions did Inspector Insley give you as
   22    far as what you should be on the lookout for?
   23    A. I got a description of the vehicle to be on the lookout
   24    for.
   25    Q. And what was that description?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 124 of 292 PageID #:3186
                           Marzetta - direct by Mr. Haxall
                                                                                    124

    1    A. A black Pontiac G8 with Illinois White Sox plates MKJNZ.
    2    Q. And based on the instructions that Inspector Insley gave
    3    you at approximately 9:15 p.m. on June 1st, did you go to that
    4    Walmart?
    5    A. I did.
    6    Q. Can you describe -- I'll just take that back.
    7               Were you driving a marked or an unmarked car?
    8    A. Unmarked car.
    9    Q. And while you were conducting surveillance, how were you
   10    in contact with other members of your team?
   11    A. Through cell phone and police radio.
   12    Q. In addition to cell phone and police radio, were you
   13    listening to anything else relevant to your investigation?
   14    A. Yeah. We had a device called an overhear device.
   15    Q. Okay. And what did that allow you to do?
   16    A. It allowed us to hear conversations between the informant
   17    and defendant.
   18    Q. Okay. And so at approximately 9:15, did you go to that
   19    Walmart?
   20    A. I did.
   21    Q. At approximately 9:20, what information were you provided
   22    about the informant's arrival or his location?
   23    A. That he was pulling into the parking lot and parked on the
   24    north side.
   25    Q. What did you observe at that time?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 125 of 292 PageID #:3187
                           Marzetta - direct by Mr. Haxall
                                                                                    125

    1    A. I observed him park his car.
    2    Q. Okay. Did you know what kind of car he was going to be
    3    driving?
    4    A. Yes.
    5    Q. Approximately how far away from where you were conducting
    6    surveillance did the informant park his car?
    7    A. Two to three spots north of me.
    8    Q. Was your view obstructed?
    9    A. No.
   10    Q. Now, did you continue to monitor the audio from the
   11    source's transmitter at that point?
   12    A. I did.
   13    Q. So I'd like to move ahead approximately 15, 20 minutes
   14    later at around 9:34 p.m. Did you observe anything specific
   15    to this investigation?
   16    A. I did.
   17    Q. What did you observe?
   18    A. The black Pontiac G8 Illinois White Sox plates MKJNZ
   19    pulled into the parking lot, had red lights illuminated on the
   20    front grille as well as orange lights on the bottom.
   21    Q. Okay. And where did that car go?
   22    A. It parked directly next to the informant's car.
   23    Q. Now, as the car was pulling in, could you see the license
   24    plate or only after it parked?
   25    A. After it parked, I could see it.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 126 of 292 PageID #:3188
                           Marzetta - direct by Mr. Haxall
                                                                                    126

    1    Q. Okay. Just wanted to clarify that.
    2               And once the black G8 with the license plate MKJNZ
    3    parked next to the informant's car, what did you observe
    4    happened next?
    5    A. The informant got out of his car and got in the passenger
    6    seat of the Pontiac.
    7    Q. During this period of time, were you able to continue to
    8    listen to the overhear transmission?
    9    A. I was.
   10    Q. How long was the informant in the car?
   11    A. One to two minutes.
   12    Q. Which seat did the informant get into?
   13    A. It appeared that it was the front passenger seat.
   14    Q. Now, at that point, were you able to make out who the
   15    driver of the black G8 was?
   16    A. No.
   17    Q. What happened next?
   18    A. The informant got out of the car and into his car and
   19    drove away.
   20    Q. And about how long was the informant in that black G8
   21    total?
   22    A. One to two minutes.
   23    Q. So I just want to kind of slow it down for a second. So
   24    you said the informant got into his car. What happened? What
   25    was the next thing?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 127 of 292 PageID #:3189
                           Marzetta - direct by Mr. Haxall
                                                                                    127

    1    A. The small conversation took place.
    2    Q. Sorry. When the informant got back into his own car, did
    3    you observe cars moved?
    4    A. Yeah. The Pontiac left and the informant left.
    5    Q. Okay. When the Pontiac -- so did the Pontiac leave first?
    6    A. Yes.
    7    Q. What did you do as the Pontiac left?
    8    A. I followed it.
    9    Q. Where did you go?
   10    A. Or attempted to.
   11    Q. I'm sorry. You said you attempted to.
   12    A. Attempted to, yes.
   13    Q. What happened?
   14    A. I got caught at a red light. He did not. Or it did not.
   15    Sorry.
   16    Q. And were you able to continue following the car?
   17    A. Once the light turned green for me, I continued driving,
   18    but I couldn't find the car.
   19    Q. Okay. Now, was your operational plan on June 1st to stop
   20    the G8?
   21    A. No.
   22    Q. Why not?
   23    A. We wanted to see if we could make another transaction with
   24    him to continue the case.
   25    Q. Now, did you later receive information about a firearm
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 128 of 292 PageID #:3190
                           Marzetta - direct by Mr. Haxall
                                                                                    128

    1    potentially being involved on June 1st?
    2    A. We did.
    3    Q. Who provided you that information?
    4    A. Inspector Insley provided us with that information.
    5    Q. And what did he tell you?
    6    A. He told us that the informant claimed to have seen a
    7    firearm in the waistband of Haldorson.
    8    Q. Okay. Prior to you trying to follow that G8, were you
    9    aware of that information?
   10    A. No.
   11    Q. All right. I'd now like to move ahead to June 23rd of
   12    2015, that evening. Did you have communications with
   13    Inspector Insley about the investigation on that date as well?
   14    A. I did.
   15    Q. How were you in communication with Insley?
   16    A. Cell phone or radio, police radio.
   17    Q. As you understood it, what was the initial operational
   18    plan for the evening of June 23rd?
   19    A. We were going to stop and arrest Haldorson.
   20    Q. Okay. Where was that supposed to take place?
   21    A. That was supposed to take place in the Joliet area of 59
   22    Caton Farm.
   23    Q. Okay. And --
   24               THE COURT: 59?
   25               THE WITNESS: And Caton Farm.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 129 of 292 PageID #:3191
                           Marzetta - direct by Mr. Haxall
                                                                                    129

    1               THE COURT: Caton Farm, spell that.
    2               THE WITNESS: C-a-t-o-n, space, F-a-r-m.
    3               THE COURT: Thanks.
    4    BY MR. HAXALL:
    5    Q. And just to be clear, how far away are Joliet and
    6    Plainfield from each other?
    7    A. We connect.
    8    Q. Okay. So based on the initial plan of stopping and
    9    arresting the defendant, where did you go?
   10    A. We all went to the area where it was originally going to
   11    happen, 59 and Caton Farm.
   12    Q. Now, was the plan for a transaction to occur or to stop
   13    the person before?
   14    A. He was going to be stopped by a marked police car before
   15    the transaction could be completed.
   16    Q. Why was that?
   17    A. To keep the informant out of it.
   18    Q. Okay. Now, sometime between approximately 7:00 p.m. and
   19    8:00 p.m. on June 23rd of 2015, did you receive information
   20    from Inspector Insley indicating that there was a change in
   21    the plan?
   22    A. Yes.
   23    Q. Did Insley indicate why the plan had changed?
   24    A. Yeah. The plan had changed due to traffic issues near
   25    Haldorson's residence.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 130 of 292 PageID #:3192
                           Marzetta - direct by Mr. Haxall
                                                                                    130

    1    Q. Now, are you familiar with something called Cruise Nights
    2    in Plainfield?
    3    A. I am.
    4    Q. What is that?
    5    A. It's a car show where they block the entire downtown of
    6    Plainfield and park classic cars so people can walk on the
    7    streets and in between cars and look at them.
    8    Q. Based on your experience as a Plainfield officer, what's
    9    the impact on traffic?
   10    A. It's horrific. I mean, even if you live in the area and
   11    you need to get out, you have to have somebody move
   12    barricades.
   13    Q. Okay. So did Inspector Insley indicate where the location
   14    of the stop and arrest was going to occur based on this
   15    traffic situation?
   16    A. Yeah. The Plainfield Central High School.
   17    Q. And after learning that the location was being changed
   18    from Joliet to Plainfield, what did you personally do?
   19    A. I contacted a Plainfield police dispatch center.
   20    Q. Why did you do that?
   21    A. To see which police officers were working.
   22    Q. For what purpose?
   23    A. To make the traffic stop in Plainfield.
   24    Q. Okay. Now, why were you the individual that was
   25    responsible for finding a Plainfield officer to assist?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 131 of 292 PageID #:3193
                           Marzetta - direct by Mr. Haxall
                                                                                    131

    1    A. Because I am the only Plainfield officer assigned to the
    2    unit.
    3               MR. HAXALL: Judge, at this time, pursuant to
    4    Rule 902-11, the government is going to seek to admit
    5    Government Exhibit Verizon Records.
    6               THE COURT: Okay. Yeah, I think I saw this in there
    7    somewhere. There is an authenticating affidavit with them.
    8    Is that right?
    9               MR. HAXALL: There is a certificate with --
   10               THE COURT: That's what I meant, yeah. It's sworn
   11    under penalty of perjury. All right. That's admitted.
   12       (Above-mentioned exhibit was received in evidence.)
   13               MR. HAXALL: I ask to admit and to publish one of the
   14    pages.
   15               THE COURT: That's fine.
   16    BY MR. HAXALL:
   17    Q. So, Officer Marzetta, I am going to start with calling
   18    your attention to the part that says "detail for Mario, Mario
   19    815-931-5326."
   20               Are you familiar with that telephone number?
   21    A. I am.
   22    Q. What telephone number was that?
   23    A. That was the number that was assigned to me, my cell phone
   24    when I was in narcotics with CPAT.
   25    Q. Is that currently your phone number?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 132 of 292 PageID #:3194
                           Marzetta - direct by Mr. Haxall
                                                                                    132

    1    A. No.
    2    Q. All right. And so are these the records for the phone
    3    number that you used for June 23rd into the 24th?
    4    A. Yes.
    5    Q. And I'm going to call your attention to approximately 7:34
    6    and the following times. All right. Starting at 7:34 -- I'm
    7    going to put my cursor there just because I know there's a lot
    8    of lines -- are you familiar with the number with the area
    9    code 815 ending in 2031?
   10    A. Yes.
   11    Q. What number is that?
   12    A. That's our dispatch center.
   13    Q. Okay. So was that when you were calling to find an
   14    officer, as you indicated?
   15    A. Yes.
   16    Q. Now, moving ahead to 7:44, the number ending in 5272, do
   17    you know whose number that is?
   18    A. Yes.
   19    Q. Whose number was that?
   20    A. Officer Friddle.
   21    Q. So between seven -- sorry. So why did --
   22               THE COURT: The first one was 2831, so it's the
   23    second one from the top there; is that right?
   24               THE WITNESS: Yes.
   25               MR. HAXALL: Yes, sir.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 133 of 292 PageID #:3195
                           Marzetta - direct by Mr. Haxall
                                                                                    133

    1               THE COURT: Okay. Thanks. I'm sorry. You're moving
    2    pretty fast. I'm just trying to stay up.
    3               MR. HAXALL: Sorry. I'll slow down, Judge. I
    4    apologize.
    5    BY MR. HAXALL:
    6    Q. Beginning at 7:44 and continuing until approximately 8:26,
    7    did you have multiple phone contacts with Officer Friddle?
    8    A. I did.
    9    Q. Why?
   10    A. Advising him of the situation, what we were looking for
   11    and the changes and times that were happening.
   12    Q. Okay. Now, during that period of time I just talked about
   13    between approximately 7:34 when you first called dispatch and
   14    approximately 8:30 in that evening, did you continue to
   15    communicate with Inspector Insley?
   16    A. I did.
   17    Q. And what information were you receiving from Insley
   18    between around 7:45 p.m. and about 8:20 p.m.?
   19    A. He is giving us updates that the CS was receiving from the
   20    conversation between him and Haldorson.
   21    Q. What kind of updates?
   22    A. Just location, time.
   23    Q. And what would you do with this information when you
   24    received it?
   25    A. Relay it to Officer Friddle.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 134 of 292 PageID #:3196
                           Marzetta - direct by Mr. Haxall
                                                                                    134

    1    Q. Why did you do that?
    2    A. Just so he knew what area to try and be in.
    3    Q. Now, did you tell Officer Friddle about the car he should
    4    be on the lookout for?
    5    A. Yes.
    6    Q. What did you tell him?
    7    A. I described it as a black Pontiac G8, big black White Sox
    8    sticker in the back window, Illinois license plates MKJNZ.
    9    And I told him that the last time I had saw, it had red lights
   10    illuminated in the grille.
   11    Q. Okay. And did you describe the license plate as White Sox
   12    plates?
   13    A. Yes.
   14    Q. Did you provide Officer Friddle with any information
   15    relevant to officer safety?
   16    A. I did.
   17    Q. What did you tell him?
   18    A. I advised him the last time we had an occurrence with the
   19    defendant that the informant told us he had a firearm in his
   20    waistband.
   21    Q. Okay. Now, where were you waiting during this period of
   22    time?
   23    A. We were down in the area of 59 and Renwick, which is about
   24    half a mile to a mile south of the high school.
   25    Q. Okay. So south on 59?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 135 of 292 PageID #:3197
                           Marzetta - direct by Mr. Haxall
                                                                                    135

    1    A. Yes. 59 and Renwick would be the biggest intersection
    2    there.
    3    Q. Okay. So just moving kind of north to south, it's
    4    downtown Plainfield, Fort Beggs Road, and then an area farther
    5    south is where you were?
    6    A. Yes.
    7    Q. Now, based on your conversations with Insley, did you
    8    believe that the target was en route and would be headed in
    9    your direction?
   10    A. Yes.
   11    Q. What did you do with that information?
   12    A. I relayed it to Officer Friddle.
   13    Q. Did you then receive any information that caused you to
   14    relocate from where you were to a location near the high
   15    school?
   16    A. Yes.
   17    Q. What information was that?
   18    A. Officer Friddle had told me that he had located the
   19    vehicle and was pulling a traffic stop on it at the entrance
   20    of Plainfield Central High School on Fort Beggs.
   21    Q. And calling your attention to the call listed at 8:26 --
   22               MR. HAXALL: And I apologize, Judge. I'm using the
   23    color you don't like.
   24               THE COURT: No, that's okay. That's actually not it.
   25    This is more beige. The other one was more doughnut colored.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 136 of 292 PageID #:3198
                           Marzetta - direct by Mr. Haxall
                                                                                    136

    1    BY MR. HAXALL:
    2    Q. Okay. In calling your attention, Officer Marzetta, to
    3    that 5272, was that a call with Friddle?
    4    A. Yes.
    5    Q. And was that one outgoing or incoming, according to these
    6    phone records?
    7    A. That one says incoming.
    8    Q. Okay. So was that the call you received from Officer
    9    Friddle?
   10    A. I believe so.
   11    Q. And based on the information from Officer Friddle, what
   12    did you do and where did you go?
   13    A. Relocated to where the traffic stop was.
   14    Q. How long did that take you?
   15    A. A minute, two minutes, not long.
   16    Q. When you arrived at the high school, what did you --
   17               THE COURT: This is where we're going to pause right
   18    here. We're going to break for lunch.
   19               MR. HAXALL: Yes, sir.
   20               THE COURT: All right. It looks like you're getting
   21    into what happened.
   22               MR. HAXALL: I actually have about six more questions
   23    for him.
   24               THE COURT: Fine. Let's finish the six, and then
   25    we'll stop right there. Thanks for telling me that.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 137 of 292 PageID #:3199
                           Marzetta - direct by Mr. Haxall
                                                                                    137

    1               MR. HAXALL: Sure.
    2    BY MR. HAXALL:
    3    Q. When you arrived at the high school, what did you observe?
    4    A. Friddle had had the Pontiac traffic stop.
    5    Q. Did you see the driver of that car at this time?
    6    A. Yes.
    7    Q. Is that person present in court?
    8    A. Yes.
    9               MR. LIPUMA: We stipulate the identification.
   10               THE COURT: The identification is stipulated.
   11    BY MR. HAXALL:
   12    Q. When you arrived at the high school, did you direct
   13    Officer Friddle to tell the defendant he was being arrested
   14    for a warrant?
   15    A. I did.
   16    Q. And did you also tell the defendant that yourself?
   17    A. Yes, I did.
   18    Q. Was that true?
   19    A. No.
   20    Q. Why did you tell Officer Friddle to tell the defendant
   21    that, and why did you tell him yourself?
   22    A. Because we were trying to save the informant still. I
   23    don't want to tell him that we're arresting you because we
   24    know you're going to sell drugs to our informant. And, also,
   25    it creates some confusion in their head, and if they are
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 138 of 292 PageID #:3200
                           Marzetta - direct by Mr. Haxall
                                                                                    138

    1    armed, maybe it gives us that second or two for them to think
    2    before they react.
    3    Q. After the defendant was arrested, did you go to the
    4    Plainfield Police Department?
    5    A. I did.
    6    Q. And did you assist in the search of that car?
    7    A. I did.
    8    Q. In general terms, what did you find?
    9    A. In the passenger compartment, I located a black backpack,
   10    multiple zippers. Inside there, there's two false compartment
   11    cans. One was AriZona tea; one was a Monster Energy. All in
   12    all in there we found psilocybin mushrooms, MDMA, cocaine,
   13    cannabis, multiple prescription pills, a prescription note for
   14    Mike Haldorson.
   15    Q. Did you relay this information to other members of your
   16    team?
   17    A. I did.
   18    Q. Did you also relay information as far as explosive devices
   19    to your commanding officer?
   20    A. I did.
   21    Q. Did you request the assistance of other law enforcement?
   22    A. We did.
   23    Q. Who was that?
   24    A. ATF and Cook County bomb squad.
   25    Q. And did they respond?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 139 of 292 PageID #:3201
                           Marzetta - direct by Mr. Haxall
                                                                                    139

    1    A. They did.
    2               MR. HAXALL: No other questions, your Honor.
    3               THE COURT: All right. We will stop right there. We
    4    will break for lunch. We will resume at 1:30.
    5       (Hearing adjourned at 12:30 to 1:30 p.m.)
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 140 of 292 PageID #:3202

                                                                                    140

    1                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION
    3    UNITED STATES OF AMERICA,                       )   Docket No. 15 CR 623
                                                         )
    4                                  Plaintiff,        )
                                                         )
    5                    vs.                             )
                                                         )
    6    MICHAEL P. HALDORSON,                           )   Chicago, Illinois
                                                         )   September 15, 2017
    7                                  Defendant.        )   1:30 o'clock p.m.
    8              TRANSCRIPT OF PROCEEDINGS - EVIDENTIARY HEARING
                      BEFORE THE HONORABLE MATTHEW F. KENNELLY
    9                                VOLUME 1-B
   10    APPEARANCES:
   11
         For the Plaintiff:            HON. ZACHARY T. FARDON
   12                                  United States Attorney
                                       BY: MR. BOLLING W. HAXALL
   13                                       MR. BRIAN WALLACH
                                       219 S. Dearborn St., Suite 500
   14                                  Chicago, Illinois 60604
   15
   16    For the Defendant:            LAW OFFICE OF FRANCIS C. LIPUMA
                                       BY: MR. FRANCIS C. LIPUMA
   17                                  105 West Adams Street, 35th Floor
                                       Chicago, IL 60603
   18                                  (312) 675-0089
   19
   20
   21
         Court Reporter:               MS. CAROLYN R. COX, CSR, RPR, CRR, FCRR
   22                                  Official Court Reporter
                                       219 S. Dearborn Street, Suite 2102
   23                                  Chicago, Illinois 60604
                                       (312) 435-5639
   24
   25
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 141 of 292 PageID #:3203
                            Marzetta - cross by Mr. Lipuma
                                                                                    141

    1       (The following proceedings were had in open court:)
    2               THE CLERK: Case 15 CR 623, USA v. Haldorson.
    3               THE COURT: All right. The lawyers are here as is
    4    Mr. Haldorson. Everybody ready to resume?
    5               MR. HAXALL: Yes, Judge.
    6               MR. LIPUMA: Yes.
    7               THE COURT: Mr. Lipuma, I believe you have the floor.
    8               MR. LIPUMA: Thank you, Judge.
    9                                        - - -
   10                      MARIO MARZETTA, CROSS-EXAMINATION
   11    BY MR. LIPUMA:
   12    Q. Good afternoon, sir.
   13    A. Good afternoon, sir.
   14    Q. I know your last name is Marzetta, but I'm not sure if I
   15    should address you as an officer or an agent or an inspector.
   16    A. I am an officer now.
   17    Q. So you are back with the Plainfield Police Department?
   18    A. Yes, sir.
   19    Q. Okay. And just to start off with that really quickly.
   20    Plainfield Police Department is a relatively new building?
   21    A. It's been in service since, oh, man, 2008 or '9, I
   22    believe. It is new, sorry.
   23    Q. Yeah. That's okay.
   24               And there's a lot of cameras internally, inside the
   25    building?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 142 of 292 PageID #:3204
                            Marzetta - cross by Mr. Lipuma
                                                                                    142

    1    A. Yes.
    2    Q. In the lockup area, in the processing area, towards the
    3    interview rooms and all that, correct?
    4    A. Even more so now, yes.
    5    Q. Are you aware that we did subpoena the records or the
    6    videos from the booking areas?
    7    A. Okay.
    8    Q. Okay. Are you aware of that or no?
    9    A. No.
   10    Q. Okay. Let me ask you this. Seeing you're a Plainfield
   11    Police Department officer, are you aware that in the interview
   12    rooms there's cameras?
   13    A. Yes.
   14    Q. And those cameras can record interviews or interrogations
   15    of suspects, correct?
   16    A. Yes, sir.
   17    Q. Are you aware whether a video was made of the interview or
   18    interrogation of Michael Haldorson?
   19    A. I am not.
   20    Q. You are not aware, or you --
   21    A. I'm not aware if there was or not. I wasn't in that room.
   22    Q. Okay. But the capacity was there?
   23    A. Yes.
   24    Q. Okay. And let's start off with June 1st. Okay?
   25    A. Yes, sir.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 143 of 292 PageID #:3205
                            Marzetta - cross by Mr. Lipuma
                                                                                    143

    1    Q. Now, you said on June 1st, you were conducting
    2    surveillance in Joliet?
    3    A. Correct.
    4    Q. Later at night, correct?
    5    A. Yes.
    6    Q. Now, after that surveillance was completed on June 1st,
    7    did you prepare a report?
    8    A. I did not.
    9    Q. Did anyone prepare a surveillance report?
   10    A. I don't know.
   11    Q. Okay. But you didn't?
   12    A. I did not, correct.
   13    Q. Okay. And who was present on June 1st as part of this
   14    operation? You and Insley?
   15    A. Myself, Insley, and I don't know the rest of the officers
   16    that were there off the top of my head.
   17    Q. Okay. You mentioned a CI was involved.
   18    A. Yes.
   19    Q. Okay. Now, who was the CI's control agent?
   20    A. Insley.
   21    Q. Insley was his control agent?
   22    A. Yes, I believe so.
   23    Q. Okay. All right. You say that an overhear device was
   24    used.
   25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 144 of 292 PageID #:3206
                            Marzetta - cross by Mr. Lipuma
                                                                                    144

    1    Q. And were you there when the overhear device was placed on
    2    the CI?
    3    A. No, I was not.
    4    Q. Okay. Okay. Do you know whether the CI gave consent?
    5    A. No, I do not.
    6    Q. Okay. You said you had an unobstructed view of this
    7    meeting that took place, according to your testimony, between
    8    Mr. Haldorson and the CI, correct?
    9    A. Yes, sir.
   10    Q. How far away were you from the meeting site?
   11    A. He was -- I'm trying to give you a decent picture here.
   12    He was north of me facing south, and then you have the rows
   13    where there would be normal parking at like Walmart. And I
   14    was two away from him, so one full row, but two north/south
   15    spots, if that makes sense. I could draw it on paper if it's
   16    easier. I know it's hard to explain.
   17    Q. How about in terms of feet? Can you give approximately --
   18    it doesn't sound like it's that far away.
   19    A. No. Within 30 feet.
   20    Q. Okay. And it's dark?
   21    A. Correct.
   22    Q. And is the store still open or closed at that time of
   23    night?
   24    A. It was still open.
   25    Q. Okay. A lot of cars in the parking lot?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 145 of 292 PageID #:3207
                            Marzetta - cross by Mr. Lipuma
                                                                                    145

    1    A. I don't recall how many were in the area.
    2    Q. Okay. And did you take photos?
    3    A. I did not.
    4    Q. Did you have a camera available?
    5    A. I did not.
    6    Q. Have you ever had a camera available when you were doing
    7    surveillance?
    8    A. At some investigations, we have. At this one, I was not
    9    given a camera.
   10    Q. Okay. Have you, in your hundreds of investigations, ever
   11    used a camera when you're conducting surveillance?
   12    A. There's been a few times, yes.
   13    Q. Okay. And at some point on June 1st, you guys tried to
   14    follow the car that the CI went into, correct?
   15    A. The car that -- yes.
   16    Q. The --
   17    A. The black Pontiac.
   18    Q. The black Pontiac G8.
   19    A. Yes.
   20    Q. You tried to follow it?
   21    A. Yes, sir.
   22    Q. Was that you or some other agent?
   23    A. That was myself.
   24    Q. Okay. Were you with somebody else?
   25    A. Somebody else was in another car. I believe it was
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 146 of 292 PageID #:3208
                            Marzetta - cross by Mr. Lipuma
                                                                                    146

    1    Lestronge, but I don't want to say for sure because I don't
    2    recall.
    3    Q. You received information from the CI right afterwards that
    4    the -- that he claimed to have seen Mr. Haldorson with a
    5    weapon?
    6    A. I received that information from Inspector Insley.
    7    Q. You received that from Insley because Insley was with the
    8    informant?
    9    A. Yes.
   10    Q. Okay. And yet you did not pursue Mr. Haldorson or the
   11    person in the Pontiac G8 who had just sold cocaine and who
   12    allegedly had a gun?
   13    A. I attempted to.
   14    Q. Okay. You attempted to?
   15    A. Yes.
   16    Q. Okay. And what happened?
   17    A. I got stuck at a red light.
   18    Q. Okay. And so when the light changed, what happened?
   19    A. I went in the last direction that I saw the Pontiac.
   20    Q. Okay. But you lost him?
   21    A. Correct. I couldn't find him.
   22    Q. But you knew where to find him?
   23    A. I didn't.
   24    Q. Well, you knew where he lived?
   25    A. I don't recall if at that time I knew where he lived.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 147 of 292 PageID #:3209
                            Marzetta - cross by Mr. Lipuma
                                                                                    147

    1    Q. Okay. You had an unobstructed view of the car.
    2    A. Yes.
    3    Q. You could see the license plate.
    4    A. Correct.
    5    Q. You could run the license plate.
    6    A. Correct.
    7    Q. The license plate would give you a driver's license.
    8    A. Correct.
    9    Q. And that driver's license would contain an address.
   10    A. Correct.
   11    Q. Indeed, you know that at some point you learned that the
   12    address on Mr. Haldorson's driver's license was a home in
   13    Joliet.
   14    A. I don't recall that.
   15    Q. Okay.
   16    A. I did not -- at that time I did not have the capabilities
   17    of running any plates.
   18    Q. Okay. If you wanted to, you could have run that plate at
   19    that time and found out --
   20    A. I could have made a phone call.
   21    Q. You could have made a phone call and got that information.
   22    A. Correct, correct.
   23    Q. But you weren't concerned enough about a man who had just
   24    sold cocaine to an informant and this man is armed on the --
   25    on Route 59, a busy street, busy neighborhood, and you weren't
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 148 of 292 PageID #:3210
                            Marzetta - cross by Mr. Lipuma
                                                                                    148

    1    concerned enough to go arrest him?
    2    A. Correct.
    3               MR. HAXALL: Objection to the form of the question.
    4               THE COURT: Overruled. The answer can stand.
    5    BY MR. LIPUMA:
    6    Q. Let's turn to June 23rd. Now, you authored one report
    7    during this investigation as it relates to Mr. Haldorson,
    8    correct?
    9    A. Yes, sir.
   10    Q. And that was your June 23rd report?
   11    A. Correct.
   12    Q. Document -- and its purpose of it was called Document
   13    Collection of Evidence From Traffic Stop, correct?
   14    A. Correct.
   15    Q. And you indicated that the purpose of the traffic stop was
   16    to arrest Haldorson on probable cause from a previous delivery
   17    of cocaine that occurred on June 1st, 2015; is that right?
   18    A. Correct. Correct.
   19    Q. Okay. Now, on June 1st after this alleged deal went down
   20    and the man had the gun and you couldn't find him, did you do
   21    anything in relation to the investigation on June 2nd?
   22    A. Not that I recall me doing.
   23    Q. Okay. June 3rd?
   24    A. Not my case. I don't recall.
   25    Q. Okay. When you say it's not your case --
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 149 of 292 PageID #:3211
                            Marzetta - cross by Mr. Lipuma
                                                                                    149

    1    A. Inspector Insley --
    2    Q. Okay.
    3    A. -- was the one running the aspects of this case.
    4    Q. But in actuality, nothing occurred between June 1st and
    5    June 23rd?
    6    A. Okay.
    7    Q. I'm asking you.
    8    A. Well, I don't know what Inspector Insley did with this
    9    case.
   10    Q. But to your personal knowledge.
   11    A. From my personal knowledge, I know that I don't believe I
   12    did anything with this case.
   13    Q. Okay. And how many weeks passed between June 1st and
   14    June 23rd?
   15    A. Three.
   16    Q. Okay. Three weeks passed.
   17    A. Off the top of my head.
   18    Q. Okay. You indicated on June 23rd that the deal was
   19    originally supposed to take place at Route 59 and Caton Park
   20    Road in Joliet, correct?
   21    A. Caton Farm Road, correct.
   22    Q. Caton Farm Road. Thank you.
   23               But the location was changed to Plainfield Central
   24    High School?
   25    A. That's what I was told, yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 150 of 292 PageID #:3212
                            Marzetta - cross by Mr. Lipuma
                                                                                    150

    1    Q. Okay. So Insley told you that it was supposed to go down
    2    at Plainfield Central High School.
    3    A. Or in that area.
    4    Q. Okay. There's nothing in any report about that, though,
    5    is there? Did you ever look at Insley's report?
    6    A. I did briefly.
    7    Q. Yeah. That's not contained in that report, is it?
    8               MR. HAXALL: Objection. He is crossing him with what
    9    another person put in his report.
   10               THE COURT: It's a hearing on this. Do you know?
   11               THE WITNESS: I don't know.
   12               THE COURT: Okay. The answer can stand.
   13               MR. LIPUMA: Thank you, Judge.
   14    BY MR. LIPUMA:
   15    Q. And, sir, at some point then you called Officer Friddle on
   16    several occasions, correct?
   17    A. Correct.
   18    Q. But were you in contact with another officer, a Joliet
   19    Police Department officer?
   20    A. I was not in contact with a Joliet police officer.
   21    Q. Okay. Later after the stop, the Joliet Police Department
   22    officer showed up, correct?
   23    A. I believe so.
   24    Q. Okay. We'll get to that in a minute.
   25    A. Okay.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 151 of 292 PageID #:3213
                            Marzetta - cross by Mr. Lipuma
                                                                                    151

    1    Q. And you told Officer Friddle that this vehicle, this G8
    2    had red lights illuminated in the grille, correct?
    3    A. I said last time I saw it, it had those red lights
    4    illuminating the grille.
    5    Q. Perfect.
    6               When was the last time you saw it?
    7    A. June 1st.
    8    Q. So you're saying on June 1st, the car had red lights
    9    illuminated in the grille?
   10    A. Yes. During the narcotics transaction.
   11    Q. Okay. How about earlier on June 23rd? Did you go to the
   12    Plainfield Cruise Night? Did you see Mr. Haldorson at the
   13    Plainfield Cruise Night?
   14    A. I had not.
   15    Q. Okay. When is the first time you saw him, his vehicle?
   16    A. On the traffic stop.
   17    Q. Okay. You weren't following him down Route 59?
   18    A. I wasn't.
   19    Q. Okay. But at some point you said he should be there in a
   20    couple minutes?
   21    A. Correct.
   22    Q. To Friddle, right? You told Friddle he should be coming
   23    that way soon?
   24    A. Correct.
   25    Q. Right. How did you know that if you weren't following
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 152 of 292 PageID #:3214
                            Marzetta - cross by Mr. Lipuma
                                                                                    152

    1    him?
    2    A. Based on communication.
    3    Q. From who?
    4    A. With Insley.
    5    Q. Okay. So Insley was following him?
    6    A. I don't recall if anybody was following him.
    7    Q. On June 23rd -- of course, I am going to go into a little
    8    bit more detail, but on June 23rd, Mr. Haldorson didn't have a
    9    gun on him, did he?
   10    A. No.
   11    Q. Okay. And you were there when the search was conducted by
   12    Officer Friddle?
   13    A. Yes.
   14    Q. You searched the vehicle later?
   15    A. Yes.
   16    Q. And no firearm?
   17    A. Correct.
   18    Q. And did you tell Officer Friddle that on a previous
   19    occasion that Mr. Haldorson, or the suspect who was dealing
   20    with the CI, had a prior traffic stop?
   21    A. Yeah, he was stopped previously by Plainfield.
   22    Q. When was he stopped previously by Plainfield?
   23    A. No idea without looking at the officer's report.
   24    Q. What officer would have that report?
   25    A. Plainfield Police Department would have a report of it,
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 153 of 292 PageID #:3215
                            Marzetta - cross by Mr. Lipuma
                                                                                    153

    1    but from my understanding, it was a traffic stop for speeding.
    2    Q. Okay. And it wasn't at that occasion that that officer
    3    who pulled him over for speeding noticed a gun, correct?
    4    A. No.
    5    Q. Obviously, if an officer had pulled someone over and this
    6    person had a gun, that would create an issue, right?
    7    A. Absolutely.
    8    Q. And when you searched the car, there was no video of that
    9    search of the car, was there?
   10    A. No.
   11               THE COURT: Hang on a second. I want to make sure
   12    you asked the question you wanted to ask. You asked when you
   13    searched the car, there was no video, which the way it reads
   14    on the transcript suggests there was a video in the car. It's
   15    probably not what you intended to convey.
   16               MR. LIPUMA: Not what I intended, Judge. I
   17    apologize. Let me clarify.
   18    BY MR. LIPUMA:
   19    Q. When you were searching the car back at the Plainfield
   20    Police Department -- correct?
   21    A. Correct.
   22    Q. -- the cameras were available there. They're in the sally
   23    port; there are really cameras everywhere, aren't there?
   24    A. Yeah, there's cameras on the outside.
   25    Q. Okay. But the search of the vehicle wasn't captured in a
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 154 of 292 PageID #:3216
                            Marzetta - cross by Mr. Lipuma
                                                                                    154

    1    video?
    2    A. We did not record it.
    3    Q. Okay.
    4    A. Is that what you're asking?
    5    Q. Yes.
    6    A. Yes.
    7    Q. When you called Friddle and said you wanted him to stop
    8    that car because we had probable cause on a prior delivery --
    9    and you were referring to the June 1st meeting, correct?
   10    A. Correct.
   11    Q. -- and you told him, pull him over, did you have an arrest
   12    warrant?
   13    A. No.
   14    Q. Did you even try to go to a judge or an ASA for an arrest
   15    warrant?
   16    A. It was not my case to do that on.
   17    Q. Do you know whether someone tried to contact an ASA or a
   18    judge for an arrest warrant?
   19    A. I don't believe they did.
   20    Q. Okay. You've seen the dash cam video in this case?
   21    A. Yes.
   22    Q. You have, right?
   23    A. Yes.
   24    Q. Because you show up on it, right?
   25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 155 of 292 PageID #:3217
                            Marzetta - cross by Mr. Lipuma
                                                                                    155

    1    Q. As does Inspector Kaminski, correct?
    2    A. Yes.
    3    Q. And, of course, Officer Friddle is there.
    4    A. Yes.
    5    Q. Okay. And at some point you simply told Friddle that
    6    you'll take him, and just tell him he's got a warrant, right?
    7    A. Yes.
    8    Q. You told Friddle to tell Haldorson that he had a warrant,
    9    right?
   10    A. Yes.
   11    Q. And you knew he did not have a warrant?
   12    A. Correct.
   13    Q. There was no warrant, an arrest warrant for him for
   14    June 1st?
   15    A. There was not.
   16    Q. There was no arrest warrant for any other date or
   17    activity, correct?
   18    A. There was not.
   19    Q. And so Michael asked you on several occasions, what am I
   20    being arrested for? And you said to him, we'll talk about it.
   21    We'll explain it all to you. And then finally you said, you
   22    got a warrant, dude, right?
   23    A. Yes.
   24    Q. And you were lying.
   25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 156 of 292 PageID #:3218
                            Marzetta - cross by Mr. Lipuma
                                                                                    156

    1    Q. You were lying.
    2               And you said you were lying because you were trying
    3    to placate him because you were concerned he might have a gun?
    4    A. I was trying to what?
    5    Q. Placate him or calm him down so he wouldn't react?
    6    A. Distract, yeah.
    7    Q. Distraction?
    8    A. Yes.
    9    Q. Okay. So when you tell someone they have a warrant, you
   10    don't think that that would cause an adverse reaction?
   11    A. It would take their mind off the fact that they are just
   12    en route to sell drugs to somebody.
   13    Q. Okay. But you sent Friddle in there -- you said you told
   14    Friddle that there was a report that he had a gun. You sent
   15    Friddle in there alone.
   16    A. We were right there with him.
   17    Q. You were behind him, but he approached the car alone
   18    initially?
   19    A. Correct.
   20    Q. Okay. And you also said that he was going to go either
   21    one way or the other, referring to Haldorson's car. Do you
   22    remember that?
   23    A. I said that?
   24    Q. Yeah. Did you say that?
   25    A. I don't recall.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 157 of 292 PageID #:3219
                            Marzetta - cross by Mr. Lipuma
                                                                                    157

    1    Q. He was either going to go one way or the other?
    2    A. I don't recall saying that.
    3    Q. Did you know which way Haldorson was going to go?
    4    A. I don't know what you're referring to.
    5    Q. When he was driving down Route 59 --
    6    A. Okay. I was taking --
    7    Q. -- did you know he was going to take a right at Fort Beggs
    8    Drive?
    9    A. No.
   10    Q. Did you have another officer in place in case he didn't
   11    turn right at Fort Beggs Drive?
   12    A. We -- myself and Officer Lestronge and Kaminski and my car
   13    were down at Renwick and 59 area, which is just further
   14    south -- a little bit south of the location.
   15    Q. And you were present when Officer Friddle was heading down
   16    and searching Mr. Haldorson, correct?
   17    A. Correct.
   18    Q. And he took money out of his pockets, correct?
   19    A. Correct.
   20    Q. So you wrote a report basically saying that you located
   21    the $167 and the $2,000, didn't you?
   22    A. Possibly.
   23    Q. Okay. If I show you your report, would that refresh your
   24    recollection?
   25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 158 of 292 PageID #:3220
                            Marzetta - cross by Mr. Lipuma
                                                                                    158

    1               MR. LIPUMA: Judge, if I may approach.
    2               THE COURT: Sure.
    3    BY MR. LIPUMA:
    4    Q. Showing an Illinois State Police investigative report
    5    62315, reporting Agent Marzetta. And may I tender it to you
    6    and have you look at it? And I'm going to ask you to look at
    7    paragraph 2 and ask you if that refreshes your recollection.
    8    A. Okay.
    9    Q. Do you see that?
   10    A. Yes.
   11    Q. Did you write that you located the money?
   12    A. Yes.
   13    Q. But that's not, in fact, true, is it?
   14    A. Officer Friddle was the one that searched him.
   15    Q. So he recovered the money, not you, correct?
   16    A. Correct.
   17    Q. At the time you were at the Plainfield Police Department
   18    as you still are, correct?
   19    A. Correct.
   20    Q. And you've seen the traffic stop data sheet, citizen
   21    contact sheet --
   22    A. Correct.
   23    Q. -- from the Plainfield Police Department?
   24    A. Yes.
   25    Q. Okay. And you are aware that it indicates in there that
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 159 of 292 PageID #:3221
                            Marzetta - cross by Mr. Lipuma
                                                                                    159

    1    the primary reason for the stop was an equipment violation,
    2    correct?
    3    A. I have not seen this report.
    4    Q. If I show it to you, would it refresh your recollection?
    5    A. Yes. Is this a report I completed, or was it a report
    6    that Officer Friddle completed?
    7    Q. I am not entirely sure.
    8    A. Okay.
    9    Q. I'll ask you if you have seen this report before.
   10    A. I have not seen it to my recollection.
   11    Q. Okay. You didn't prepare that report or see that
   12    report --
   13    A. Officer Friddle's badge number is on it, so it would be
   14    his report.
   15    Q. That's another badge number on it.
   16    A. That's a supervisor. The top line is always the officer;
   17    the bottom line would be his supervisor signing it.
   18               MR. LIPUMA: Judge, I thought this witness would be
   19    following up with respect to Officer Friddle on this
   20    particular document. I move to admit this Plainfield Police
   21    Department traffic stop data sheet, citizen contact.
   22               THE COURT: Is there any objection to that?
   23               MR. HAXALL: No, Judge.
   24               THE COURT: Okay. It's admitted. That's fine.
   25       (Above-mentioned exhibit was received in evidence.)
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 160 of 292 PageID #:3222
                            Marzetta - cross by Mr. Lipuma
                                                                                    160

    1               MR. LIPUMA: Thank you.
    2    BY MR. LIPUMA:
    3    Q. Okay. So I want to ask you about activity on June 24th,
    4    the next day. I mean, this investigation carried overnight
    5    from the 23rd into the 24th, correct?
    6    A. Yes.
    7    Q. And so you actually thereafter arrived at Mr. Haldorson's
    8    apartment, correct?
    9    A. Right.
   10    Q. Okay. And that's in Plainfield.
   11    A. Correct.
   12    Q. It's on Lockport Street.
   13    A. Yes.
   14    Q. And the entrance to the apartment -- you gain access to
   15    the apartment from the sidewalk on that street, correct?
   16    A. Correct.
   17    Q. Okay. So when the search was conducted of Mr. Haldorson
   18    on the 23rd, keys were confiscated from him, right?
   19    A. Correct.
   20    Q. And when you guys arrived in Plainfield looking for his
   21    apartment -- because you didn't know the exact location,
   22    correct?
   23    A. Correct.
   24    Q. -- (continuing) you guys went down the street and tried
   25    opening several doors; isn't that true?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 161 of 292 PageID #:3223
                            Marzetta - cross by Mr. Lipuma
                                                                                    161

    1    A. Correct.
    2    Q. And, indeed, when you arrived at the apartment that
    3    Mr. Haldorson shared with a roommate, the door to that
    4    apartment at street level on the sidewalk was locked; isn't
    5    that true?
    6    A. I don't believe it was. The street-level door?
    7    Q. The street-level door.
    8    A. I believe the street-level door was unlocked.
    9    Q. Did you take a key or did anybody in your presence take a
   10    key and use a key to unlock the door?
   11    A. For that one, I don't believe so.
   12    Q. Were you --
   13    A. The street-level one was a door that would be like if you
   14    had an apartment building and there was a stairway to the
   15    actual apartments and your apartment doors are up there.
   16    Q. And this is before you ascend the stairway?
   17    A. Yes.
   18    Q. Are you saying that door was locked?
   19    A. I don't recall.
   20    Q. You don't recall?
   21    A. I don't.
   22    Q. However, you did, or someone in your presence, a law
   23    enforcement officer in your presence did take that set of keys
   24    once entry was gained into the apartment to open a locked door
   25    that Mr. Haldorson used as his bedroom, correct?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 162 of 292 PageID #:3224
                            Marzetta - cross by Mr. Lipuma
                                                                                    162

    1    A. Correct.
    2    Q. Okay. Now, who was that that took that key and opened
    3    that lock?
    4    A. I believe that was me.
    5    Q. That was you?
    6    A. I believe so.
    7    Q. Okay. So did you know what key to use?
    8    A. No.
    9    Q. Did you have a number of keys?
   10    A. Yes.
   11    Q. Okay. Were you holding the keys as you entered the
   12    apartment down at the street level, or did someone else have
   13    the keys at that time?
   14    A. I don't recall. Possibly on me because I drove the car
   15    last.
   16    Q. Okay. But you don't remember if you used the keys to
   17    enter that doorway, whether that doorway was locked or
   18    unlocked?
   19    A. Which doorway?
   20    Q. The first doorway.
   21    A. The first doorway, I don't recall.
   22    Q. And there was a second doorway into that bedroom as well,
   23    correct?
   24    A. I don't recall.
   25    Q. Did you have a warrant when you entered Mr. Haldorson's
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 163 of 292 PageID #:3225
                            Marzetta - cross by Mr. Lipuma
                                                                                    163

    1    bedroom --
    2    A. No.
    3    Q. -- the first time --
    4    A. No, I did not.
    5    Q. -- when you used a key to unlock his door?
    6    A. We did not.
    7    Q. Okay. Did you -- while you were in that apartment, you
    8    were in there with Ladd, correct?
    9    A. Correct.
   10    Q. And a couple other officers. Do you know who they were?
   11    A. ATF was there.
   12    Q. Okay.
   13    A. Without looking at a report saying who was there, I don't
   14    want to say and be wrong.
   15    Q. Okay. That's okay. The roommate was there for a while,
   16    right?
   17    A. Yes.
   18    Q. How long did she stay up there?
   19    A. The entire time.
   20    Q. Okay. Eventually she was asked to leave -- when you say
   21    "the entire time," how much is the entire time?
   22    A. To my knowledge, she was there while we were there.
   23    Q. Okay. How long were you there before you left in order to
   24    get a search warrant, approximately?
   25    A. I don't recall the time.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 164 of 292 PageID #:3226
                            Marzetta - cross by Mr. Lipuma
                                                                                    164

    1    Q. Was it -- can you say whether it was five minutes or ten
    2    minutes or a half an hour?
    3    A. I have no idea.
    4    Q. You don't. But she remained up there with you while you
    5    were searching the common area of the apartment --
    6    A. Correct.
    7    Q. -- and while you used the key to unlock the door to get
    8    into Mr. Haldorson's bedroom, correct?
    9    A. Correct.
   10    Q. At some point, you all left the apartment?
   11    A. At some point, we did.
   12    Q. Including the roommate?
   13    A. Okay.
   14    Q. I'm asking. Is that true?
   15    A. I don't know. I don't know if she left or not.
   16    Q. You don't remember the roommate leaving with you guys?
   17    A. I do not.
   18    Q. Okay. Mr. Haldorson was in custody at the time, though,
   19    correct?
   20    A. Correct.
   21    Q. Nobody else had access to the apartment, correct?
   22    A. Correct.
   23    Q. The apartment was secured, I guess is what I'm asking,
   24    right? You guys were in there; the apartment was secured,
   25    correct?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 165 of 292 PageID #:3227
                            Marzetta - cross by Mr. Lipuma
                                                                                    165

    1    A. When we left, it was secured do you mean?
    2    Q. Yeah.
    3    A. I personally did not.
    4    Q. Let me ask you this. Did you feel the apartment was
    5    secured when you and several other agents are standing in the
    6    apartment, or did you feel the apartment was secured?
    7    A. Yes.
    8    Q. Did the CI -- I'm going to change the subject here. Did
    9    the CI initially work for you or Insley?
   10    A. For Insley.
   11    Q. Okay.
   12               MR. LIPUMA: If I could have a moment, Judge?
   13               THE COURT: Sure.
   14    BY MR. LIPUMA:
   15    Q. Let me just ask you. On your direct, did you testify,
   16    Officer, that you were able to hear the overhear device?
   17    A. Yes.
   18    Q. So you heard the conversation that the CI was having with
   19    Insley?
   20    A. I don't know if mine was on at that time.
   21    Q. When did you turn it on?
   22    A. When the informant -- I'm sorry. When the target showed
   23    up, that's when I would have turned mine on, just prior to it
   24    to make sure it was working.
   25    Q. So you didn't or you don't recall if you heard the
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 166 of 292 PageID #:3228
                          Marzetta - redirect by Mr. Haxall
                                                                                    166

    1    conversation between the CI and Insley?
    2    A. I don't recall hearing a conversation between them.
    3               MR. LIPUMA: That's all I have, Judge.
    4               THE COURT: Redirect?
    5               MR. HAXALL: Thank you. I will be brief.
    6                                        - - -
    7                     MARIO MARZETTA, REDIRECT EXAMINATION
    8    BY MR. HAXALL:
    9    Q. Defense counsel asked you about when you learned about the
   10    gun and efforts to pursue the black G8. Do you remember that?
   11    A. Yes.
   12    Q. Did you learn or did -- did Insley tell you about the gun
   13    before or after you had already lost sight of the G8?
   14    A. After we lost sight.
   15    Q. And the defense attorney also asked you a little bit about
   16    getting a warrant for Mr. Haldorson's arrest.
   17    A. Correct.
   18    Q. Do you agree you probably could have gotten one June 2nd
   19    or 3rd based on --
   20    A. We could have.
   21    Q. Okay. In your experience as a police agent, what are some
   22    of the risks of getting a warrant for somebody the day after
   23    or a couple days after a CI-controlled purchase of cocaine
   24    from that person?
   25    A. Well, the warrants are public record. Anybody can look
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 167 of 292 PageID #:3229
                          Marzetta - redirect by Mr. Haxall
                                                                                    167

    1    them up. And we actually have several informants that are
    2    constantly looking to see who is wanted for what, so it would
    3    have been pretty easy for him to pick that up.
    4    Q. So what potential safety impact could a close-in-time
    5    warrant have had on the source in this case?
    6    A. They would have been able to find out, well, the last
    7    person I sold to was this person; now I have a warrant.
    8    Q. Now, what is the impact on an arrest warrant on your
    9    ability to sometimes flip a person or have them cooperate if
   10    there's a warrant for them?
   11    A. If we would have issued a warrant for him and tried to get
   12    him to work and help himself out, further our investigation,
   13    we wouldn't be able to do so until he had been booked and
   14    bonded on that warrant.
   15    Q. So he would have had to have gone to bond court before you
   16    would have been able to try and work him?
   17    A. Correct.
   18    Q. Now, defense counsel also asked you a few questions just
   19    about where you were set up and change of plans and things
   20    like that.
   21    A. Uh-uh.
   22    Q. When you were -- when you were posted south of Fort Beggs
   23    Road on 59 at approximately 8:25 in the evening, did you
   24    believe that that black G8 was going to be headed in your
   25    direction?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 168 of 292 PageID #:3230
                           Marzetta - recross by Mr. Lipuma
                                                                                    168

    1    A. Yes.
    2    Q. Is that why you were there?
    3    A. Yes.
    4    Q. And was that based on information that Insley had provided
    5    you?
    6    A. Correct. It was also kind of a catch if Friddle did not
    7    see him and he continued south, we were further south.
    8    Q. So you were essentially the fallback for Friddle?
    9    A. Yes.
   10    Q. Defense counsel also asked you about the money. Officer
   11    Friddle initially removed the money from the defendant's
   12    person; is that right?
   13    A. Correct.
   14    Q. Who took possession of it then?
   15    A. I did. I was a foot away from him while he was doing it.
   16    Q. And who counted it and secured that money?
   17    A. I did.
   18               MR. HAXALL: No additional questions, your Honor.
   19               THE COURT: Anything further, Mr. Lipuma?
   20               MR. LIPUMA: Yes. Really quickly, Judge.
   21                                        - - -
   22                     MARIO MARZETTA, RECROSS-EXAMINATION
   23    BY MR. LIPUMA:
   24    Q. Officer Marzetta, you could have arrested Mr. Haldorson on
   25    June 1st, correct?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 169 of 292 PageID #:3231
                           Marzetta - recross by Mr. Lipuma
                                                                                    169

    1    A. Could have. It would have been a different operation,
    2    but, yes.
    3    Q. Well, you just said you could have gotten a warrant for
    4    his arrest for what happened on June 1st, right?
    5    A. Yes.
    6    Q. Okay. The fact of the matter is you didn't get a warrant,
    7    though, did you?
    8    A. We did not.
    9    Q. And you actually took no action, did you?
   10    A. I did not.
   11    Q. Okay. And you didn't contact an ASA?
   12    A. I did not.
   13    Q. You didn't contact a judge?
   14    A. I did not.
   15    Q. You didn't even go to Mr. Haldorson's known address in
   16    Joliet, did you?
   17    A. I did not.
   18    Q. And the second point I want to make is your report says
   19    you located the money, correct?
   20    A. Yes.
   21    Q. You didn't locate the money, did you?
   22    A. Correct.
   23               MR. LIPUMA: Thank you.
   24               THE COURT: Mr. Haxall, anything else?
   25               MR. HAXALL: No, not on that.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 170 of 292 PageID #:3232
                             Insley - direct by Mr. Haxall
                                                                                    170

    1               THE COURT: You are excused.
    2               Please call the next witness.
    3               MR. HAXALL: We call Tom Insley.
    4       (Witness sworn.)
    5               MR. HAXALL: May I proceed, your Honor?
    6               THE COURT: Yes.
    7                                        - - -
    8                      THOMAS INSLEY, DIRECT EXAMINATION
    9    BY MR. HAXALL:
   10    Q. Sir, could you please state your full name and spell your
   11    last name.
   12    A. Sure. It's Thomas Insley, spelled I-n-s-l-e-y.
   13    Q. How are you currently employed?
   14    A. Currently employed with the Village of Northfield.
   15    Q. And what is your job with Northfield?
   16    A. Police officer.
   17    Q. How long have you been with Northfield?
   18    A. Approximately a year and a half.
   19    Q. Prior to joining the Northfield Police Department, were
   20    you in law enforcement?
   21    A. Yes.
   22    Q. How long have you been in law enforcement altogether?
   23    A. A total almost nine years.
   24    Q. And what was your prior police department before
   25    Northfield?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 171 of 292 PageID #:3233
                             Insley - direct by Mr. Haxall
                                                                                    171

    1    A. The Village of Rockdale.
    2    Q. And what was your position with Rockdale?
    3    A. Patrol officer.
    4    Q. Why did you leave Rockdale to go to the Northfield Police
    5    Department?
    6    A. It was a better job.
    7    Q. Financially?
    8    A. Financially, yes.
    9    Q. Now, while you were employed by the Rockdale Police
   10    Department, did you have any specialized assignments?
   11    A. Yes.
   12    Q. What was that?
   13    A. I worked for -- it's called CPAT, Will County Cooperative
   14    Assistance Team.
   15    Q. And in general terms, what kind of investigations does
   16    that team run?
   17    A. Narcotics.
   18    Q. Approximately when did you join that group?
   19    A. That would have been September 2013.
   20    Q. And when did you leave?
   21    A. December 2015.
   22    Q. And is that when you switched to the Northfield police?
   23    A. Yes.
   24    Q. You were no longer in that region; is that correct?
   25    A. Correct, yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 172 of 292 PageID #:3234
                             Insley - direct by Mr. Haxall
                                                                                    172

    1    Q. Now, at CPAT, what was your official title?
    2    A. Inspector.
    3    Q. And what were the general responsibilities of an inspector
    4    at CPAT?
    5    A. Case agent. We deal with search warrants, informants.
    6    Q. So is it fair to say you would run the investigations?
    7    A. Correct, yes.
    8    Q. While you were at CPAT, approximately how many
    9    investigations did you serve as case agent for?
   10    A. Approximately probably 30 to 50.
   11    Q. And how many additional investigations did you assist in
   12    other capacities?
   13    A. Probably a couple hundred.
   14    Q. When you joined CPAT, did you have any kind of specialized
   15    training for the group?
   16    A. Yes. They put us on a two-week narcotics training class.
   17    Q. Now, were you the case agent for the investigation that
   18    led to charges in this case?
   19    A. Yes.
   20    Q. In the course of the investigation, did you become
   21    familiar with a person named Michael Haldorson?
   22    A. I did.
   23    Q. At some point were you involved in a post-arrest interview
   24    of that person?
   25    A. I was.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 173 of 292 PageID #:3235
                             Insley - direct by Mr. Haxall
                                                                                    173

    1    Q. Do you see that person present in court today?
    2    A. I do.
    3               MR. LIPUMA: We will stipulate to the identification.
    4               THE COURT: All right. It's stipulated.
    5    BY MR. HAXALL:
    6    Q. Now, prior to your involvement in this specific
    7    investigation, were you familiar with the defendant?
    8    A. No.
    9    Q. How did the defendant first come to your attention?
   10    A. It came through an informant.
   11    Q. Okay. Do you recall approximately, in relationship to the
   12    arrest, approximately how long before the arrest the informant
   13    told you about the defendant?
   14    A. Probably a month or two.
   15    Q. And in general terms, what did the informant tell you
   16    about the defendant?
   17    A. Just saying that the informant would be able to do a
   18    narcotics buy from the defendant.
   19    Q. Okay. And did the informant give you a name of the person
   20    that he believed he would be able to buy narcotics from?
   21    A. He did.
   22    Q. What was the name?
   23    A. Mike Jones.
   24    Q. Did the informant give you any other information about --
   25    to help you figure out who this person was?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 174 of 292 PageID #:3236
                             Insley - direct by Mr. Haxall
                                                                                    174

    1    A. He did.
    2    Q. What was that?
    3    A. It was a cell phone number and a picture off of Facebook
    4    of the vehicle that Mike Jones drives.
    5    Q. Okay. Can you describe that picture that the informant
    6    provided to you.
    7    A. Sure. It was a black vehicle, Pontiac, I believe, had a
    8    big White Sox symbol on the back of it and had a White Sox
    9    license plate on it.
   10    Q. Do you recall what the license plate was?
   11    A. Yes.
   12    Q. What was it?
   13    A. It would have been MJK -- MJ --
   14    Q. Was it --
   15    A. I am trying to think. I apologize. I am trying to
   16    remember what it was. I know it spelled out Mike Jones, but
   17    it was all initials. I apologize. I can't remember what it
   18    is right now.
   19    Q. Sure.
   20               Now, was this Mike Jones person the only person the
   21    source provided you information about?
   22    A. No.
   23    Q. Approximately how many people in total did the source
   24    provide you information on?
   25    A. Probably about four.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 175 of 292 PageID #:3237
                             Insley - direct by Mr. Haxall
                                                                                    175

    1    Q. Now, was the source trying to work off a case, or was the
    2    source working for money?
    3    A. Working for money.
    4    Q. And what was CPAT offering the source in exchange for the
    5    information the source provided?
    6    A. It would have been monetary value, depending on what the
    7    outcome was.
    8    Q. What do you mean? Can you describe how CPAT determined
    9    how much money a source was going to get.
   10    A. If they do a buy by themselves, maybe 50 bucks. If they
   11    intro an agent to anybody, it could be a hundred bucks. And
   12    then after that, the arrest and whatever else, you know,
   13    compounds on top of it.
   14    Q. Who determines the amount of the payment to sources?
   15    A. Master Sergeant Wayne Ladd.
   16    Q. And that's based in part on the case agent's
   17    recommendation?
   18    A. Absolutely. We sit down and talk about it, you know, what
   19    has the person done prior to this? Is it -- all the
   20    information given, you know, valid?
   21    Q. Okay. Now, you were the chief handler of this particular
   22    source; is that right?
   23    A. Yes.
   24    Q. Altogether, not just the case that we are here for today,
   25    altogether, approximately how much money was this source paid
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 176 of 292 PageID #:3238
                             Insley - direct by Mr. Haxall
                                                                                    176

    1    by CPAT for his assistance?
    2    A. It was under a thousand dollars.
    3    Q. Now, I want to go back to the initial debriefing about
    4    Mike Jones. So once the -- so you were given a telephone
    5    number, and you were also given a picture of his car; is that
    6    correct?
    7    A. Yes.
    8    Q. And I know you said you can't remember it now. Based on
    9    the license plate info you were given, though, what did you
   10    do?
   11    A. I then took all the information and then used the law
   12    enforcement database to try to figure out who the registered
   13    owner of that vehicle is and also to see, as far as that phone
   14    number, if it comes back to anybody.
   15    Q. Okay. And we'll get into that in a second.
   16               MR. HAXALL: Your Honor, pursuant to Rule 902-11, the
   17    government seeks leave to admit Government Exhibit MKJNZ
   18    Records.
   19               THE COURT: Let me just take a quick peek. It's
   20    admitted.
   21       (Above-mentioned exhibit was received in evidence.)
   22               MR. HAXALL: And I ask to publish.
   23               THE COURT: Yeah, that's fine. It's still turned on.
   24    Okay.
   25    BY MR. HAXALL:
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 177 of 292 PageID #:3239
                             Insley - direct by Mr. Haxall
                                                                                    177

    1    Q. And, Officer Insley, I'm going to call your attention to
    2    that. So the license plate MKJNZ, does that refresh your
    3    recollection as to the specific license plate that was
    4    depicted in the picture shown to you by the source?
    5    A. It does.
    6    Q. Okay. Was that that license plate?
    7    A. It was.
    8    Q. Now, calling your attention to this secretary of state
    9    records, who was license -- White Sox plate MKJNZ registered
   10    to in June of 2015?
   11    A. Michael Haldorson.
   12    Q. And I am going to now go to the next page of the document,
   13    the same records, which is title information. Calling your
   14    attention to over here, what was the year, make, model, and
   15    color of that car?
   16    A. It was a 2009 Pontiac G8, black.
   17    Q. Okay. And was that consistent with the photograph that
   18    the source showed you?
   19    A. It was.
   20    Q. Now, once you determined that the car was registered to an
   21    individual by the name of Michael Haldorson, did you attempt
   22    to gather additional information about that person?
   23    A. Yes.
   24    Q. How did you do that?
   25    A. I then took his name and then also went through a database
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 178 of 292 PageID #:3240
                             Insley - direct by Mr. Haxall
                                                                                    178

    1    to find out as much as we possibly could about him and what
    2    Mike Haldorson looked like.
    3    Q. Okay. And how did you do that?
    4    A. Through this database known as STIG (phonetic), it's what
    5    we used, basically, a database that a lot of our narcotics
    6    units use. And they basically send back everything we give
    7    them, and it came back with the driver's license picture of
    8    the defendant and all the other information as far as related
    9    to --
   10    Q. I just want to make sure --
   11    A. Okay. Sorry.
   12    Q. Based on the name, you were able to get a driver's license
   13    number?
   14    A. Correct, yes.
   15    Q. What did you do with that photo in an attempt to confirm
   16    the identity?
   17    A. I blew it up so no name, no other information was showing.
   18    I took a picture of just the picture itself, sent it to the
   19    informant, and I asked, who is this person?
   20    Q. What was the informant's response?
   21    A. "That's Mike Jones."
   22    Q. Okay. So the -- just the photograph associated with
   23    Michael Haldorson's driver's license was identified by the
   24    informant as Mike Jones?
   25    A. Correct.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 179 of 292 PageID #:3241
                             Insley - direct by Mr. Haxall
                                                                                    179

    1    Q. Okay. Now, did you take any effort to find out if
    2    Mr. Haldorson/Jones had any criminal history?
    3    A. Yes.
    4    Q. What did you do?
    5    A. Used the same database to try to get any background
    6    history on him.
    7    Q. And what did you find?
    8    A. He had an extensive criminal history, different arrests,
    9    different drug arrests. So that just kind of gives us
   10    ammunition of who we are kind of dealing with prior to any
   11    contact.
   12    Q. When you are deciding whether or not to purchase drugs
   13    from a target, does it help to know whether or not they have a
   14    background in narcotics cases?
   15    A. Absolutely, yes.
   16    Q. Now, did you give the CI -- sorry -- the informant any
   17    instructions with respect to Mike Jones at that point?
   18    A. Just tell him to try to make contact with the defendant,
   19    try to make a deal.
   20    Q. What do you mean "make a deal"?
   21    A. If he's -- he called him up, see if he's willing to sell
   22    any narcotics to the informant.
   23    Q. Okay. I'd like to direct your attention to approximately
   24    June 1st of 2015. On or just before that date, did the source
   25    provide you with any information about being successful in
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 180 of 292 PageID #:3242
                             Insley - direct by Mr. Haxall
                                                                                    180

    1    setting up a purchase of narcotics from Mike Jones?
    2    A. Yes. The informant gave me a call letting me know that
    3    there is a chance that we could set up a deal with the
    4    defendant.
    5    Q. Now, on June 1st, was that the only investigation the
    6    source -- the informant assisted you with?
    7    A. It was not, no.
    8    Q. Okay. On that date, was there another controlled purchase
    9    completely unrelated?
   10    A. Yes.
   11    Q. Okay. I'd like to just talk about this investigation.
   12               Did you meet with the source on June 1st?
   13    A. Yes.
   14    Q. What instruction did you give the informant about
   15    contacting Mike Jones?
   16    A. Told him to find out where we can meet up, how much, you
   17    know, what can he actually buy, just so we have the best idea
   18    we can have of what kind of our game plan is going to be.
   19    Q. Did the source get back to you about your request?
   20    A. Yes.
   21    Q. And did the source provide you information about what he
   22    believed you'd be able to purchase that day?
   23    A. Yes. He said he'd be able to buy some cocaine from the
   24    defendant.
   25    Q. Now, based on that information, what did you do to prepare
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 181 of 292 PageID #:3243
                             Insley - direct by Mr. Haxall
                                                                                    181

    1    for a controlled purchase?
    2    A. So then what we do is I got the paperwork ready as far as
    3    the money. We take pictures of it. We sign it. We also go
    4    over kind of the game plan of what our plan is going to be as
    5    far as what I was told the information I got at that time so I
    6    can let the surveillance team or anybody else who is with us
    7    have an idea -- so we are all on the same page basically, what
    8    our plan is.
    9    Q. And did you do anything with respect to this source -- the
   10    informant's person or car to prepare for the transaction?
   11    A. Yes. What we do is once we have our game plan figured
   12    out, we then talk to the informant. I search the informant
   13    and his person and his car. I also hand him over a wire and
   14    explain to him that we are going to do like a preamble. And
   15    when I turn it on, don't turn it off, you know, have it hidden
   16    the best you can, and to basically follow my instructions the
   17    best that that person can.
   18    Q. On June 1st prior to the controlled purchase of cocaine,
   19    did you find anything when you searched this informant's
   20    person?
   21    A. No.
   22    Q. How about his car?
   23    A. No.
   24    Q. Now, shortly before 9:00 p.m., did you give the source
   25    instructions about again trying to contact Mike Jones?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 182 of 292 PageID #:3244
                             Insley - direct by Mr. Haxall
                                                                                    182

    1    A. Yes.
    2    Q. Did you witness the informant place a phone call?
    3    A. Yes.
    4    Q. To what number?
    5    A. To the 815-999-2664 number.
    6    Q. Now, was that the same telephone number that the source
    7    had indicated belonged to Mike Jones when you first talked
    8    about him?
    9    A. Yes.
   10    Q. And how do you know the source dialed that number?
   11    A. I was standing next to him when he called.
   12    Q. Were you able to see it?
   13    A. Yes.
   14               MR. HAXALL: Judge, at this time the government is
   15    going to seek leave to admit, pursuant to Rule 902-11,
   16    Government Exhibit AT&T Subscriber Records.
   17               THE COURT: Let me just quickly take a look at them.
   18    You said AT&T?
   19               MR. HAXALL: Yes, sir, AT&T Subscriber Records.
   20               THE COURT: They are admitted.
   21       (Above-mentioned exhibit was received in evidence.)
   22               MR. HAXALL: Thank you. I ask leave to publish.
   23               THE COURT: That's fine.
   24    BY MR. HAXALL:
   25    Q. Officer Insley, calling your attention to the item in
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 183 of 292 PageID #:3245
                             Insley - direct by Mr. Haxall
                                                                                    183

    1    front of you, the user information for telephone number
    2    815-999-2664, according to AT&T, who is that phone registered
    3    to from September 2013 to July of 2015?
    4    A. Michael P. Haldorson.
    5    Q. And what's the address listed?
    6    A. 3460 Lockner Boulevard, Joliet, Illinois 60431.
    7               MR. HAXALL: Judge, the government is also going to
    8    seek leave to admit Government Exhibit AT&T Mobility Usage.
    9    It's actually on a disk. We do have a selection of those
   10    pages, however, pulled out. They have been previously
   11    provided to counsel.
   12               THE COURT: Okay. It's admitted.
   13       (Above-mentioned exhibit was received in evidence.)
   14               MR. HAXALL: Thank you.
   15    BY MR. HAXALL:
   16    Q. Sir, I'm going to ask you to turn in your book, and I am
   17    going to see if I can put it on the screen in front of you,
   18    are you familiar with Government Exhibit 6/1/2015 Chart?
   19    A. Yes.
   20    Q. And is this a chart of phone calls between telephone
   21    number 815-999-2664 and telephone number 815-997-0607 for
   22    June 1st, 2015, from approximately 7:17 p.m. to 9:34 p.m.
   23    Central daylight time?
   24    A. It is.
   25    Q. And have you had a chance to review this document against
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 184 of 292 PageID #:3246
                             Insley - direct by Mr. Haxall
                                                                                    184

    1    the records in those pages and on that disk prior to
    2    testifying today?
    3    A. I have.
    4    Q. And does this chart truly and accurately reflect a summary
    5    of those telephone records for these two phone numbers during
    6    that time period?
    7    A. It does.
    8               MR. HAXALL: Your Honor, I would ask to admit
    9    Government Exhibit 6/1/2015 Chart.
   10               THE COURT: It's admitted.
   11       (Above-mentioned exhibit was received in evidence.)
   12    BY MR. HAXALL:
   13    Q. I am going to start by calling your attention to the
   14    telephone number. Now the 2664 number, that's the same number
   15    we just talked about, correct?
   16    A. Correct.
   17    Q. Now, telephone number 815-997-0607, are you familiar with
   18    who that belongs to?
   19    A. Yes.
   20    Q. During June of 2015, who did that -- who used that number?
   21    A. The informant.
   22    Q. And just drawing your attention generally to the columns
   23    here, there is a Central daylight time, are you familiar with
   24    UTC time?
   25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 185 of 292 PageID #:3247
                             Insley - direct by Mr. Haxall
                                                                                    185

    1    Q. What is that?
    2    A. It's basically Greenwich time.
    3    Q. So the records came in UTC time, and we had to convert it?
    4    A. Yes. Five-hour difference, I believe.
    5    Q. Between Central daylight time and UTC?
    6    A. Right.
    7    Q. Just calling your attention, is it fair to say that the
    8    bold ones are connected -- phone calls where there is a
    9    duration listed and highlighted are calls originating with the
   10    2664 number?
   11    A. Yes.
   12    Q. All right. I'd like to direct your attention to 8:50, the
   13    telephone call of duration of 42 seconds. Is that consistent
   14    with the time that you observed the source or the informant
   15    place a call to that 2664 telephone number?
   16    A. Yes.
   17    Q. And that's the one that you were able to observe?
   18    A. Correct, yes.
   19    Q. Were you able to hear the call?
   20    A. Yes.
   21    Q. How is that?
   22    A. I had the informant put the phone on speakerphone.
   23    Q. How far away were you from the informant at that point?
   24    A. The informant was sitting in the driver's seat, and I was
   25    just right outside the car.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 186 of 292 PageID #:3248
                             Insley - direct by Mr. Haxall
                                                                                    186

    1    Q. And now directing your attention to approximately
    2    9:00 p.m. According to this, what was the originating number
    3    for that telephone call?
    4    A. 815-999-2664.
    5    Q. Okay. Did you witness the informant receive a call at
    6    about 9:00 o'clock?
    7    A. Yes.
    8    Q. Were you able to hear the call?
    9    A. Yes.
   10    Q. How so?
   11    A. I was standing next to him.
   12    Q. Based on the communications between the informant and the
   13    2664 number registered to Michael Haldorson, what did you
   14    believe was going to happen shortly after 9:00 o'clock on
   15    June 1st of 2015?
   16    A. There would be a narcotics deal.
   17    Q. So what did you do next with respect to the transmitter at
   18    that point?
   19    A. I turned the transmitter back on and gave it to the
   20    informant. We did a preamble and advised him not to turn it
   21    off, you know, and follow the informant to the meeting place.
   22    Q. Where did you understand the meeting place was going to be
   23    that night?
   24    A. It was going to be at the Walmart on 59.
   25    Q. Now, the audio device that you just talked about, was that
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 187 of 292 PageID #:3249
                             Insley - direct by Mr. Haxall
                                                                                    187

    1    a transmitter, recorder, or both?
    2    A. It's both.
    3    Q. Okay. So were you able to listen in realtime to the
    4    transmission?
    5    A. Yes.
    6    Q. Sir, in front of you there is a -- the next page probably
    7    in that book, there is a disk under the tab that says
    8    Government Exhibit 6/1/2015 Recording. Do you see that item?
    9               THE COURT: If you want to come up, go over.
   10               THE WITNESS: Got it.
   11    BY MR. HAXALL:
   12    Q. I am going to pull it out and show it to you for a second.
   13    Do you recognize that item?
   14    A. Yes.
   15    Q. How is it that you recognize it?
   16    A. By my signature.
   17    Q. Okay. Your initials?
   18    A. Yes.
   19    Q. Have you reviewed the recording on that disk prior to
   20    testifying today?
   21    A. Yes.
   22    Q. When you listened to it, was there any indication that the
   23    recording has been tampered with, shut off, edited, or altered
   24    in any way?
   25    A. No.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 188 of 292 PageID #:3250
                             Insley - direct by Mr. Haxall
                                                                                    188

    1    Q. Is the recording consistent with what you heard in
    2    realtime over the transmitter that night?
    3    A. Yes.
    4    Q. Is the recording a true and accurate audio recording of
    5    the events of June 1st, 2015, from approximately 9:00 p.m.
    6    until approximately 9:35 p.m.?
    7    A. It is.
    8               MR. HAXALL: Judge, the government seeks leave to
    9    admit Government Exhibit 6/1/2015 Recording and ask to publish
   10    it. That's obviously the original, but we have it loaded into
   11    the system.
   12               THE COURT: It's admitted. You can publish it.
   13       (Above-mentioned exhibit was received in evidence.)
   14               THE COURT: Are you going to do the transcript along
   15    with?
   16               MR. HAXALL: I will, yes.
   17               THE COURT: Okay.
   18    BY MR. HAXALL:
   19    Q. Actually, inspector -- Officer Insley, if you can turn to
   20    the next page, Government Exhibit 6/1/2015 Transcript. Do you
   21    recognize that?
   22    A. Yes.
   23    Q. What is it?
   24    A. It's the transcript of the wire for that night.
   25    Q. Did you have a chance to review that transcript for
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 189 of 292 PageID #:3251
                             Insley - direct by Mr. Haxall
                                                                                    189

    1    accuracy?
    2    A. Yes.
    3    Q. How did you do that?
    4    A. I listened to it and read along with it.
    5    Q. Were there any times that you were unable to clearly hear
    6    what was being said?
    7    A. Yes.
    8    Q. How is that indicated in the transcript?
    9    A. As a UI.
   10    Q. And in the transcript where the speaker is indicated as
   11    Insley, what does that mean?
   12    A. That's me.
   13    Q. Approximately how many times have you talked to the
   14    informant in person or over the phone?
   15    A. Prior to that time, probably at least 50 times.
   16    Q. In the course of your dealings with the informant, did you
   17    have a chance to become familiar with his voice?
   18    A. Yes.
   19    Q. Calling your attention to the transcript where the speaker
   20    is indicated as CS, what does that mean?
   21    A. That would be the informant.
   22    Q. Have you had the opportunity to become familiar with the
   23    defendant's voice?
   24    A. Yes.
   25    Q. Have you conducted an interview of him?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 190 of 292 PageID #:3252
                             Insley - direct by Mr. Haxall
                                                                                    190

    1    A. Yes.
    2    Q. In the transcript where the speaker is indicated as
    3    Haldorson, what does that mean?
    4    A. That would be the defendant.
    5    Q. Defendant speaking?
    6    A. Yes.
    7    Q. Does Government Exhibit 6/1/2015 Transcript truly and
    8    accurately reflect what was said and the speakers in the
    9    recording contained on Government Exhibit 6/1/2015 Recording?
   10    A. Yes.
   11               MR. HAXALL: The government seeks leave to admit the
   12    transcript, Judge, and I'd ask the Court to be able to review
   13    it as we play this.
   14               THE COURT: Yes, it's admitted.
   15       (Above-mentioned exhibit was received in evidence.)
   16    BY MR. HAXALL:
   17    Q. So, Officer, I am going to play the first couple minutes
   18    of the recording, and then I'm going to ask you to discuss
   19    that. Okay?
   20    A. Okay.
   21       (Audio recording played.)
   22               MR. HAXALL: I'm going to stop this at about the
   23    one-minute mark.
   24    BY MR. HAXALL:
   25    Q. Officer Insley, was that the preamble you discussed?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 191 of 292 PageID #:3253
                             Insley - direct by Mr. Haxall
                                                                                    191

    1    A. Yes.
    2    Q. And who are the two people speaking in that portion of the
    3    tape?
    4    A. It would have been myself and the informant.
    5    Q. Now, after activating the transmitter, doing the preamble,
    6    what happened next?
    7    A. At that point, I spoke to my surveillance team to kind of
    8    get them out there. That's why I said give us two minutes so
    9    they can be ahead of us, and then followed the informant to
   10    the meeting place where we thought the deal was going to go
   11    down.
   12    Q. What kind of car were you driving that night, marked or
   13    unmarked?
   14    A. Unmarked.
   15    Q. And where did you go?
   16    A. I went to the Walmart on Route 59.
   17    Q. While you were following the informant, did you lose sight
   18    of his car?
   19    A. No.
   20    Q. I'm going to put on the screen in front of you Government
   21    Exhibit Walmart Aerial. Do you recognize what's depicted in
   22    this exhibit?
   23    A. Yes.
   24    Q. What is this?
   25    A. A picture of Walmart.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 192 of 292 PageID #:3254
                             Insley - direct by Mr. Haxall
                                                                                    192

    1    Q. Is this the Walmart where you followed the informant to?
    2    A. Yes.
    3    Q. And does this truly and accurately depict the Walmart, the
    4    surrounding streets, and the Walmart parking lot as it
    5    appeared on or about June 1st of 2015?
    6    A. It does.
    7               MR. HAXALL: The government seeks leave to admit
    8    Government Exhibit Walmart Aerial, your Honor.
    9               THE COURT: It's admitted.
   10       (Above-mentioned exhibit was received in evidence.)
   11    BY MR. HAXALL:
   12    Q. Now, I know the orientation is a little bit off. North is
   13    to the right here. Can you describe where you observed the
   14    informant drive to.
   15    A. It was on the north side of the parking lot of Walmart.
   16    Q. And what did you do at that point?
   17    A. At that point, I just kind of see where the informant
   18    parked. I parked maybe an aisle or two over so I could have
   19    eyes on the informant at that time.
   20    Q. And about how far away were you?
   21    A. Probably at least an aisle over.
   22    Q. Were you the primary eyes on the informant?
   23    A. Yes.
   24    Q. Did you have other surveillance officers who were also
   25    acting as primary eyes?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 193 of 292 PageID #:3255
                             Insley - direct by Mr. Haxall
                                                                                    193

    1    A. Absolutely, yes.
    2    Q. Now, did you continue to listen to the audio transmitter
    3    in realtime?
    4    A. Yes.
    5    Q. And, again, you indicated you've listened to this tape
    6    before today. From about the one-minute mark that we just
    7    listened to to about the 13-minute mark, other than general
    8    background noise and driving, is there anything pertinent to
    9    this investigation?
   10    A. No.
   11               MR. HAXALL: Your Honor, I am going to seek leave to
   12    publish another portion of this recording.
   13               THE COURT: Is this the portion that's next on the
   14    transcript?
   15               MR. HAXALL: Yes, sir.
   16               THE COURT: Okay.
   17               MR. HAXALL: I'm going to forward it -- if I can --
   18    I'm going to move to the 13-minute and 4-second mark.
   19       (Audio recording played.)
   20               MR. HAXALL: For the record, I stopped the recording
   21    at the 15-minute and 59-second mark.
   22    BY MR. HAXALL:
   23    Q. Between that point and approximately the 22:30 minute
   24    mark, is there anything significant recorded on this
   25    recording?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 194 of 292 PageID #:3256
                             Insley - direct by Mr. Haxall
                                                                                    194

    1    A. There is not, no.
    2               MR. HAXALL: I'm now going to seek leave to publish
    3    starting at about the 22:30 minute mark.
    4       (Audio recording played.)
    5               MR. HAXALL: And I'm pausing the recording at the
    6    23-minute and 13-second mark.
    7    BY MR. HAXALL:
    8    Q. Now, while you were listening to the transmitter, were you
    9    able to hear those phone calls?
   10    A. Yes.
   11    Q. A short time later, what did you observe happen?
   12    A. Once I heard almost like a car door open and then it shut,
   13    so I can only assume that was the informant getting out of his
   14    car.
   15    Q. Did you see the informant get out of his car?
   16    A. I did not, no.
   17    Q. Why not?
   18    A. Because by that time, there was cars blocking my view.
   19    Q. Were you able to hear what was going on?
   20    A. Yes.
   21    Q. So you heard what was going on over the transmitter; is
   22    that correct?
   23    A. Correct, yes.
   24               MR. HAXALL: I'm going to ask leave to play then the
   25    next portion of this recording, starting at the 29-minute and
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 195 of 292 PageID #:3257
                             Insley - direct by Mr. Haxall
                                                                                    195

    1    40-second mark.
    2       (Audio recording played.)
    3               MR. HAXALL: And I just stopped the recording at the
    4    31-minute and 37-second point.
    5    BY MR. HAXALL:
    6    Q. So you weren't able to see what was going on. Is that
    7    accurate?
    8    A. Correct.
    9    Q. Were you able to hear?
   10    A. Yes.
   11    Q. Based on what you heard, what did you believe had just
   12    transpired?
   13    A. A narcotics deal.
   14    Q. What happened next?
   15    A. Next I seen a black vehicle drive away that possibly
   16    matched the description of the defendant, and I informed the
   17    other surveillance guys to keep an eye on that vehicle and
   18    make sure it gets out of the area. And once it does, I can
   19    tell the informant it's safe to drive away. And then we would
   20    meet at a prearranged location to meet up to get the narcotics
   21    from him.
   22    Q. Was your initial plan to have officers stop and arrest the
   23    person in that black car?
   24    A. No.
   25    Q. Why not?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 196 of 292 PageID #:3258
                             Insley - direct by Mr. Haxall
                                                                                    196

    1    A. Because we were just starting our investigation into it.
    2    Q. Why was it important for you then to follow that person or
    3    have other agents do so if you weren't going to stop him?
    4    A. Make sure for counter surveillance. He might have brought
    5    someone else with him watching who was leaving the parking lot
    6    shortly after the defendant was.
    7    Q. So did you follow then the source's car back to the
    8    meeting location?
    9    A. Yes.
   10    Q. While you were following the source, did you lose track of
   11    his car?
   12    A. No.
   13    Q. When you arrived at the meeting location, what did you do?
   14    A. I arrived with them. By then -- well, the informant
   15    handed over a couple baggies of suspected cocaine. I also
   16    searched his person, the vehicle to make sure there was
   17    nothing else, no other dealing that went on. And he also
   18    informed me at that point that he believed that defendant had
   19    a handgun on him at the deal.
   20    Q. What did you do with that information?
   21    A. I then radioed surveillance to say, hey, are you -- still
   22    got eyes on that person? Because at that point, we want to
   23    stop him now.
   24    Q. And were they able to do so?
   25    A. They were not, no.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 197 of 292 PageID #:3259
                             Insley - direct by Mr. Haxall
                                                                                    197

    1    Q. Let's just talk very quickly. The two baggies that you
    2    referred to, did you conduct field tests of the substance
    3    inside?
    4    A. Yes.
    5    Q. What was the result?
    6    A. It came back positive for cocaine.
    7    Q. Are you aware whether or not that substance in those
    8    baggies was subsequently tested by the crime lab?
    9    A. Yes.
   10    Q. And what was the result?
   11    A. It came back positive.
   12    Q. Did you have the opportunity to debrief the source at that
   13    time?
   14    A. Yes.
   15    Q. Who did the source say provided him with the white powdery
   16    substance that field tested positive for cocaine?
   17    A. Mike Jones.
   18    Q. I'd like to now move ahead to June 23rd of 2015. Between
   19    June 1st and June 23rd, did you remain in contact with the
   20    informant?
   21    A. Yes.
   22    Q. What instruction did you give the informant with respect
   23    to Mike Jones?
   24    A. Try to set up another deal.
   25    Q. Did you go get an arrest warrant for Mr. Haldorson between
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 198 of 292 PageID #:3260
                             Insley - direct by Mr. Haxall
                                                                                    198

    1    June 1st and June 23rd?
    2    A. No.
    3    Q. Why not?
    4    A. We are still actively investigating him.
    5    Q. What did you think would be the impact on your source's
    6    anonymity if you sought an arrest warrant for him providing
    7    cocaine to the source on that date?
    8    A. It would have easily burned him of who it was.
    9    Q. Now, going ahead to June 23rd, on or about that date, did
   10    the informant inform you that he believed a deal could be set
   11    up for that date?
   12    A. Yes.
   13    Q. Did you meet with the informant on June 23rd of 2015?
   14    A. I did.
   15    Q. Where?
   16    A. The State Police building, District 5.
   17    Q. Initially, what was your operational plan for that day?
   18    A. Was to set up a deal, never actually have the informant
   19    meet up with the defendant, and just have a marked squad pull
   20    over the defendant.
   21    Q. Why was that your plan?
   22    A. Based on the information about the possible gun
   23    involvement, we just wanted him to have no part of being
   24    involved there. It would put other -- his life in danger and
   25    other officers in danger as well.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 199 of 292 PageID #:3261
                             Insley - direct by Mr. Haxall
                                                                                    199

    1    Q. What was your hope if the defendant showed up with
    2    narcotics on your ability to keep the source out of this case
    3    entirely?
    4    A. That was -- that would have worked out great if that would
    5    have happened, because then we could have just charged the
    6    defendant with what we found on him at that time. And now
    7    you'd have to do a date of sale.
    8    Q. Initially, where did you intend to have the defendant
    9    stopped and arrested on June 23rd?
   10    A. In Joliet.
   11    Q. Based on that, where did you go?
   12    A. We met at an arranged location in Joliet to speak with
   13    Joliet officers and kind of give them an up-to-date of what
   14    our plan was.
   15    Q. Why did you need Joliet officers?
   16    A. Because they were marked. We wanted a marked squad that
   17    was in Joliet.
   18    Q. So who did you think was going to conduct the stop of the
   19    defendant that day?
   20    A. The Joliet police officers.
   21    Q. Now, who was present with you at that point?
   22    A. At that point, it would have been the informant and
   23    everybody else on our surveillance team.
   24    Q. While you were with the informant, did Joliet police
   25    arrive as well?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 200 of 292 PageID #:3262
                             Insley - direct by Mr. Haxall
                                                                                    200

    1    A. Yes.
    2    Q. Okay. While you were with the informant, did you ask him
    3    to do anything with respect to contacting the defendant?
    4    A. To give him a call and find out what the deal is.
    5    Q. And what telephone number did the source contact?
    6    A. He contacted the 815-999-2664 number.
    7    Q. How do you know that?
    8    A. I know his number was the defendant's --
    9    Q. Okay. But how do you know that's the number the source
   10    used?
   11    A. I watched him dial it.
   12               MR. HAXALL: Your Honor, at this point the government
   13    is going to seek to put on the screen Government Exhibit
   14    6/23/2015 Chart.
   15               THE COURT: Okay.
   16    BY MR. HAXALL:
   17    Q. All right. Officer Insley, calling your attention to
   18    Government Exhibit 6/23/2015 Chart, are you familiar with this
   19    chart?
   20    A. Yes.
   21    Q. And is this a chart for phone contacts between the 2664
   22    number registered to the defendant and that same 0607 number
   23    that was identified as belonging to the informant?
   24    A. Yes.
   25    Q. Have you had the chance to review the phone records for
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 201 of 292 PageID #:3263
                             Insley - direct by Mr. Haxall
                                                                                    201

    1    contacts between those two phone numbers from June 23rd, 2015,
    2    from approximately 5:54 p.m. to 8:29 p.m. Central daylight
    3    time?
    4    A. Yes.
    5    Q. And does this chart accurately summarize the records from
    6    the much broader phone records?
    7    A. It does.
    8               MR. HAXALL: Your Honor, the government seeks leave
    9    to admit Government Exhibit 6/23/2015 Chart.
   10               THE COURT: It's admitted.
   11       (Above-mentioned exhibit was received in evidence.)
   12    BY MR. HAXALL:
   13    Q. I'd like to start, Officer Insley, to direct your
   14    attention to the contacts from about 6:00 o'clock to just
   15    before 7:00 -- or sorry -- just before 7:05. Were there any
   16    text messages from the informant to Mr. Haldorson?
   17    A. Yes.
   18    Q. Were there phone calls from the informant to
   19    Mr. Haldorson?
   20    A. Yes.
   21    Q. Were there any, during this period of time, calls or texts
   22    from the defendant's phone to the informant's phone?
   23    A. No.
   24    Q. So is it fair to say you kept asking the informant to try
   25    and contact the defendant?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 202 of 292 PageID #:3264
                             Insley - direct by Mr. Haxall
                                                                                    202

    1    A. Yes.
    2    Q. Now, directing your attention to the period of time from
    3    7:05 to 7:42 p.m., is it fair to say the highlighted calls are
    4    calls in which there is a duration -- sorry -- the bold calls
    5    are those indicating there is a duration of more than a few
    6    seconds, and the highlighted ones are the ones originating
    7    from the 2664 number?
    8    A. Yes.
    9    Q. So at 7:05, according to the phone records, how long of a
   10    telephone call was there between the defendant's phone and the
   11    source's?
   12    A. One minute, 34 seconds.
   13    Q. And were you able to hear connected phone calls between
   14    the source and that 2664 number?
   15    A. Yes.
   16    Q. How so?
   17    A. I was sitting in the car with him.
   18    Q. And did the source have it to his ear, on speakerphone?
   19    How was it done?
   20    A. No, it was on speakerphone.
   21    Q. Now, did the voice on the phone calls that the source was
   22    speaking to sound familiar to you from the June 1st deal?
   23    A. It did, yes.
   24    Q. Now, moving ahead to the 7:42 call, 1 minute and
   25    21 seconds, according to the phone records, who placed that
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 203 of 292 PageID #:3265
                             Insley - direct by Mr. Haxall
                                                                                    203

    1    call?
    2    A. The informant.
    3    Q. Okay. Now, Officer, is it true that you testified before
    4    the grand jury investigating this case?
    5    A. Yes.
    6    Q. And during that testimony, were you asked the following
    7    question and gave the following answer:
    8             "Now, did the CI later receive another call from
    9    Mr. Haldorson a short time later?
   10             "ANSWER: Yes."
   11               Was that your testimony?
   12    A. Yes.
   13    Q. In reviewing the phone records, did you realize that you
   14    made a mistake during your prior testimony?
   15    A. Yes, I did.
   16    Q. What was that mistake?
   17    A. I was wrong. It was the informant calling the defendant.
   18    Q. Okay. But did you hear a phone call at approximately
   19    7:42 p.m. between the informant and a person using that 2664
   20    number registered to the defendant?
   21    A. Yes.
   22    Q. Based on the communications during this period of time
   23    between the source and the 2664 number, did you believe the
   24    plan had changed?
   25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 204 of 292 PageID #:3266
                             Insley - direct by Mr. Haxall
                                                                                    204

    1    Q. In what way?
    2    A. That it was going to most likely be moved to Plainfield.
    3    Q. Did you communicate this change of plans to anyone?
    4    A. Yes. Everybody on my team.
    5    Q. Did you specifically relate this information to Marzetta?
    6    A. Yes.
    7    Q. Why to him?
    8    A. Because if this was going to happen in Plainfield, I
    9    wanted a Plainfield police officer to make the stop.
   10    Q. Are you familiar with the telephone number with an 815
   11    area code ending in 7825?
   12    A. Yes.
   13    Q. What number was that?
   14    A. That would have been my CPAT phone number.
   15    Q. Now, did the source, after the 7:42 call, continue to
   16    communicate with that 2664 number?
   17    A. Yes.
   18    Q. And did you witness that?
   19    A. Yes.
   20    Q. I'd like to direct your attention to text messages from
   21    between approximately 8:10 p.m. to 8:19 p.m., and they do
   22    split over two pages.
   23               So between 8:10 and about 8:19, how many text
   24    messages were exchanged between the source's phone and the one
   25    registered to the defendant?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 205 of 292 PageID #:3267
                             Insley - direct by Mr. Haxall
                                                                                    205

    1    A. It looks like eight of them.
    2    Q. Were they entirely from the informant's phone or were
    3    there also some coming from the 2664 phone?
    4    A. It was back and forth.
    5    Q. In general terms, what were the text messages about?
    6    A. Just trying to figure out where we're going to -- where
    7    they're going to meet up at.
    8    Q. What did you do with the information -- so is it fair to
    9    say those were updates about the deal?
   10    A. Yes.
   11    Q. What did you do with that update information?
   12    A. I was letting Inspector Marzetta know that this possibly
   13    might go down in Plainfield.
   14    Q. Now, directing your attention to 8:19 -- sorry -- 18 and
   15    then 8:19 p.m., how many text messages were sent from the
   16    defendant's phone to the source?
   17    A. Three.
   18    Q. Sorry. Particularly from the 2664 at 8:18 and the 2664 at
   19    8:19, were there --
   20    A. I'm sorry. One.
   21    Q. From the phone?
   22    A. Yes.
   23    Q. I'm sorry.
   24               How many highlighted ones are 8:18 and 8:19?
   25    A. There's two.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 206 of 292 PageID #:3268
                             Insley - direct by Mr. Haxall
                                                                                    206

    1    Q. And did you pass that information along to Marzetta?
    2    A. Yes.
    3    Q. I'd like to kind of continue along.
    4               At some point, did you learn that the defendant's car
    5    had been stopped?
    6    A. Yes.
    7    Q. Approximately what time was that? Do you recall?
    8    A. Maybe around 8:25, 8:20-ish, somewhere in that general
    9    area.
   10    Q. And how did you learn that the defendant's car had been
   11    stopped?
   12    A. Marzetta I think called me on the radio and said, hey,
   13    Officer Friddle is going to stop it or whatever.
   14    Q. After learning that the car was stopped, did the source or
   15    the informant receive another text from that 2664 number?
   16    A. Yes.
   17    Q. And according to these records, what time was that?
   18    A. It would have been at like 8:29.
   19    Q. And do you recall what that message said?
   20    A. I know it didn't say that I just got rolled up on.
   21    Q. And how do you know what the message said?
   22    A. Because the informant showed me.
   23    Q. What did "I just got rolled up on" mean to you?
   24    A. It means that he got stopped by the police.
   25    Q. I'd like to talk to you a little bit about the report from
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 207 of 292 PageID #:3269
                             Insley - direct by Mr. Haxall
                                                                                    207

    1    June 23rd. Initially, when you first wrote your reports in
    2    this case, did you write a report detailing the communications
    3    in which the informant ordered cocaine from the defendant on
    4    that date?
    5    A. No.
    6    Q. Why not?
    7    A. Because I wanted to try to keep the informant out of this
    8    whole situation as much as possible.
    9    Q. Okay. What did you believe would be the impact on your
   10    informant potentially if the defendant were to learn that he
   11    was stopped and arrested as a result of the informant's
   12    cooperation?
   13    A. His life could have been in danger.
   14    Q. What did you believe could be the impact on the
   15    informant's ability to continue to assist you in other
   16    investigations if that happened?
   17    A. The informant would never work with us again.
   18    Q. Is it your general practice to include as much information
   19    as possible about an informant in your police reports?
   20    A. It's not, no.
   21    Q. What are some of your concerns about doing that?
   22    A. For the safety of the person and the safety of the
   23    officers that are going to be involved in any deals, because
   24    if the defendant knows who it is prior to us even getting
   25    there, we don't know what's going to happen. It's the
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 208 of 292 PageID #:3270
                             Insley - direct by Mr. Haxall
                                                                                    208

    1    unknown.
    2    Q. Have you had cases in which an informant's identity, even
    3    a transactional informant, remained undisclosed during the
    4    entirety of a prosecution?
    5    A. No.
    6    Q. You've never had a case where an informant stayed unknown
    7    throughout?
    8    A. All the way through?
    9    Q. Yeah.
   10    A. I have had to where the defense wanted to have it
   11    discovered.
   12    Q. And then what happened?
   13    A. And that's where I asked the informant, do you want to
   14    testify? And a hundred percent of the time they say no.
   15    Q. So what do you do?
   16    A. So we just -- I let the state's attorney know, whoever it
   17    is, that the informant does not want to be disclosed, and
   18    whatever they want to do with the case, they can, because it's
   19    not worth someone's life.
   20    Q. Now, did you eventually prepare a report detailing the
   21    informant's contacts with the defendant on June 23rd?
   22    A. Yes.
   23    Q. I'd like to discuss that report with you for a few
   24    minutes, and you've reviewed it before, haven't you?
   25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 209 of 292 PageID #:3271
                             Insley - direct by Mr. Haxall
                                                                                    209

    1    Q. Now, did you prepare that report at the same time that you
    2    prepared other reports about June 23rd?
    3    A. No.
    4    Q. Okay. Approximately when did you actually prepare that
    5    report?
    6    A. Probably about two months later.
    7    Q. And on the top of that report, though, does it indicate
    8    that it was dated June of 2015?
    9    A. Yes.
   10    Q. Why is that?
   11    A. It was just the heading that I used for every report, and
   12    I just -- it was my mistake by not changing it.
   13    Q. I would now like to move ahead -- or actually move back to
   14    June 23rd to the interview of the defendant.
   15               After being informed of the defendant's arrest, where
   16    did you go?
   17    A. To the Plainfield Police Department.
   18    Q. Between your arrival at the Plainfield Police Department
   19    and approximately 9:30 that night, were you made aware of the
   20    results of the search of the defendant's car?
   21    A. Yes.
   22    Q. In general terms, what were you told about what was found?
   23    A. There was some pipe bombs and -- or suspected pipe bombs
   24    and narcotics.
   25    Q. Did you conduct an interview with the defendant at
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 210 of 292 PageID #:3272
                             Insley - direct by Mr. Haxall
                                                                                    210

    1    approximately 9:30?
    2    A. Yes.
    3    Q. Where was that interview conducted?
    4    A. Plainfield Police Department.
    5    Q. Who else was present for the interview?
    6    A. It would have been Inspector Diehl and Inspector Kaminski.
    7    Q. And the defendant?
    8    A. And the defendant, yes.
    9    Q. How did the interview begin?
   10    A. I walk in, and I read him the verbatim of an Illinois
   11    State Police constitutional rights form.
   12    Q. I'd like to publish what's previously been admitted as
   13    Government Exhibit Miranda Waiver. Do you recognize that
   14    item?
   15    A. Yes.
   16    Q. What is that?
   17    A. That's the constitutional rights and waiver form that I
   18    have for the defendant the night of the 23rd.
   19    Q. Okay. I'd like you to explain kind of step by step how
   20    you went through this with the defendant. So if you please,
   21    what was the first thing you did with respect to this form?
   22    A. I sat down, and I just read the top part of it verbatim,
   23    Illinois State Police constitutional rights and waiver. I
   24    then explain that I am going to read this verbatim to the
   25    defendant, and I would like -- at the end of each line, I
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 211 of 292 PageID #:3273
                             Insley - direct by Mr. Haxall
                                                                                    211

    1    would like the defendant to verbally tell me yes, that they
    2    understand what I just explained to them.
    3    Q. Okay. So, for example, did you read to him "You have the
    4    right to remain silent"?
    5    A. Yes.
    6    Q. What was his response when you asked if he understood it?
    7    A. He said yes, and I had him initial it.
    8    Q. Did you then read him "Anything you say can and will be
    9    used against you in court or other proceedings"?
   10    A. Yes.
   11    Q. What was the defendant's response when you asked him if he
   12    understood that?
   13    A. Verbally said yes and initialed it.
   14    Q. How about the third item there, was it the same?
   15    A. Same, verbally said yes.
   16    Q. And the fourth?
   17    A. Same thing, verbally said yes.
   18    Q. While you were reading those to the defendant, did he
   19    indicate that he had any difficulty understanding what you
   20    were saying?
   21    A. No.
   22    Q. Okay. So after you went through those first four rights,
   23    what happened next?
   24    A. So I went through it. I explained if he can sign it, it's
   25    not admitting guilt, saying you understand the rights that I
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 212 of 292 PageID #:3274
                             Insley - direct by Mr. Haxall
                                                                                    212

    1    have just read to you.
    2    Q. And did the defendant indicate he was willing to do so?
    3    A. Yes.
    4    Q. How did he indicate that?
    5    A. By -- he signed it understanding the rights, and he
    6    verbally told me that he is willing to talk.
    7    Q. Okay. So you had him sign it, and then you asked him if
    8    he was willing to talk to you?
    9    A. Um-hmm.
   10    Q. I'm sorry. Yes or no?
   11    A. I'm sorry. Yes.
   12    Q. And how did he indicate that?
   13    A. He verbally said yes.
   14    Q. I don't want to get into the details of the interview, but
   15    did you conduct an interview of the defendant?
   16    A. Yes.
   17    Q. Drawing your attention to the portion I'm going to circle
   18    on the right-hand portion of that document where it says
   19    "signature of person receiving rights," whose signature is
   20    that?
   21    A. The defendant's.
   22    Q. Did you -- did he sign that before or after you asked him
   23    any questions about that case?
   24    A. It was before.
   25    Q. Did you witness -- or how many agents did you witness ask
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 213 of 292 PageID #:3275
                              Insley - cross by Mr. Lipuma
                                                                                    213

    1    the defendant questions about his case before you went over
    2    that form with him?
    3    A. Nobody.
    4    Q. Now, are you aware whether or not federal agents had the
    5    opportunity to interview the defendant?
    6    A. Yes.
    7    Q. Did you give them this form so they could go over it with
    8    the defendant?
    9    A. No. I believe they had their own form.
   10    Q. Okay. And do you know who would have done that interview?
   11    A. I believe the last name was Marcus -- or I'm sorry. It
   12    would have been ATF Howard.
   13    Q. Okay. Is it Howard Marcus?
   14    A. Howard Marcus, gosh, I don't remember.
   15               MR. HAXALL: If I could have one moment, your Honor.
   16       (Brief pause.)
   17               MR. HAXALL: No other questions at this point, your
   18    Honor.
   19               THE COURT: Mr. Lipuma.
   20               MR. LIPUMA: Thank you, Judge.
   21                                        - - -
   22                       THOMAS INSLEY, CROSS-EXAMINATION
   23    BY MR. LIPUMA:
   24    Q. Good afternoon, sir.
   25    A. Good afternoon, sir. How are you doing?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 214 of 292 PageID #:3276
                              Insley - cross by Mr. Lipuma
                                                                                    214

    1    Q. Prior to June 1st of 2015, you didn't know Michael
    2    Haldorson from Michael Jones from anybody else, correct?
    3    A. Correct, sir, yes.
    4    Q. It was on what date, according to your testimony, did the
    5    CI tell you about Michael Jones or Mike Jones?
    6    A. It was -- it might have been a few weeks prior to the
    7    actual June 1st deal.
    8    Q. Okay. And so we can agree that there's no prior -- other
    9    than your June 1st report, there's no prior reports prepared
   10    by you regarding Mike Jones or Mike Haldorson, correct?
   11    A. That is correct, yes.
   12    Q. And you did not prepare a report in which you debriefed
   13    the informant about his prior activities with Haldorson; isn't
   14    that true?
   15    A. That is correct, yes.
   16    Q. Meaning you did not prepare a report about a debriefing,
   17    correct?
   18    A. Correct, yes.
   19    Q. Okay. Now, you indicated that the CI provided you with a
   20    picture of the defendant's car, and this would have been when?
   21    A. Probably maybe two or three weeks prior to --
   22    Q. June 1st.
   23    A. -- the June 1st deal, yes.
   24    Q. Okay. And so was it one picture or more pictures than
   25    one?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 215 of 292 PageID #:3277
                              Insley - cross by Mr. Lipuma
                                                                                    215

    1    A. I believe it was just one, just the backside of the car.
    2    Q. Okay. And where is -- what did you do with the photo of
    3    that car?
    4    A. He would have probably sent it to me on my old phone, so I
    5    don't know where my phone is at now, but that's what it would
    6    have been on.
    7    Q. Okay. So you did not take the initiative to document the
    8    fact that an informant gave you an item of evidence about a
    9    prospective suspect, correct?
   10    A. That is correct, yes.
   11    Q. You deleted that photo rather -- did you delete that
   12    photo?
   13    A. I have no idea. That's been two years now, over two
   14    years.
   15    Q. Okay. But you never reduced it to writing, did you?
   16    A. I did not, no.
   17    Q. Okay. You didn't even put that in your June 1st report,
   18    did you?
   19    A. No.
   20    Q. Now, you indicated in your testimony that the informant
   21    was working for money; isn't that true?
   22    A. That is true.
   23    Q. Well, isn't it a fact that you and/or Agent Marzetta
   24    actually caught the informant engaging in criminal activity?
   25    A. I did not, no.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 216 of 292 PageID #:3278
                              Insley - cross by Mr. Lipuma
                                                                                    216

    1    Q. Did Marzetta?
    2    A. I have no idea. You'd have to ask him.
    3    Q. Well, you are the control agent, correct?
    4    A. Yes.
    5    Q. You control this informant, right?
    6    A. Yes.
    7    Q. And isn't it true that you and/or Marzetta proposed to the
    8    informant after catching him in criminal activity that he
    9    could work off his offense by giving up three people?
   10    A. It was not me. It might have been Officer Marzetta.
   11    Q. Well, you had the initial contact with the informant,
   12    correct?
   13    A. I did not have the initial one. I was given him as an
   14    informant.
   15    Q. Okay. And Marzetta gave you him as an informant, correct?
   16    A. Correct.
   17    Q. Because Marzetta had been engaged in an operation in which
   18    the informant had been caught in criminal activity; isn't that
   19    true?
   20               MR. HAXALL: Objection. The witness said he didn't
   21    know.
   22               THE COURT: Overruled.
   23               THE WITNESS: I have no idea.
   24    BY MR. LIPUMA:
   25    Q. Isn't it a fact that the informant gave you three names
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 217 of 292 PageID #:3279
                              Insley - cross by Mr. Lipuma
                                                                                    217

    1    and set up three people for you to arrest?
    2    A. That's the plan, yes.
    3    Q. Pardon me?
    4    A. I said that is the plan to work off any -- if someone has
    5    any issues or anything.
    6    Q. Right. And you admitted in your prior testimony -- in
    7    your direct that the CI was working for you guys on other
    8    cases, correct?
    9    A. Correct, yes.
   10    Q. And in this instance, he was working off his case?
   11    A. Oh, no, he was working for money with me.
   12    Q. Okay. Isn't it true that you told him that if you give
   13    him three people and make three cases, he can walk?
   14               MR. HAXALL: Objection, asked and answered.
   15               THE COURT: Overruled.
   16               THE WITNESS: He worked for me for money. I can't
   17    speculate on anything else that he said prior to that.
   18    BY MR. LIPUMA:
   19    Q. You recruited this informant in 2014, correct?
   20    A. Sounds right.
   21    Q. Well, you know that the informants have numbers, correct?
   22    A. That's true.
   23    Q. And this informant's number began with a 14 dash to be
   24    followed by another number, correct?
   25    A. Absolutely, yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 218 of 292 PageID #:3280
                              Insley - cross by Mr. Lipuma
                                                                                    218

    1    Q. And the 14 indicates that he became an informant for you
    2    in 2014; isn't that true?
    3    A. Yes. It would have been December actually.
    4    Q. In December of 2014?
    5    A. Correct.
    6    Q. Okay. And isn't it true that Illinois State Police have a
    7    directive on dealing with confidential sources?
    8    A. Yes.
    9    Q. Okay. And isn't it true that part of that protective --
   10    part of that directive is that a CI should be terminated if he
   11    commits an authorized criminal act?
   12    A. Yes.
   13               THE COURT: You said an authorized or an
   14    unauthorized?
   15               MR. LIPUMA: An unauthorized.
   16    BY MR. LIPUMA:
   17    Q. An unauthorized criminal act, you would be required to
   18    terminate his services; isn't it true?
   19    A. Yes.
   20    Q. Isn't it true that you knew one week before June 1st that
   21    the CI had been arrested in Peoria with obstruction of justice
   22    and criminal trespass to land?
   23    A. Yes. Thinking about it now, yep, I do remember that.
   24    Q. I'm going to show you the booking photo.
   25               MR. LIPUMA: And, Judge, I'm not going to introduce
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 219 of 292 PageID #:3281
                              Insley - cross by Mr. Lipuma
                                                                                    219

    1    this into evidence because it identifies the informant.
    2               THE COURT: Okay.
    3               MR. LIPUMA: I'm not going to mention his name. I've
    4    made a copy and provided it to Mr. Haxall, but I do want to
    5    show the witness so we can ask some questions about this.
    6    BY MR. LIPUMA:
    7    Q. Is this the informant that you used in this case?
    8               MR. HAXALL: Judge, I'm going to object because any
    9    confirmation on either the record --
   10               THE COURT: I got to say that based on the testimony
   11    that he's just given, I think there is a substantial need for
   12    it. So we are going to do it the way Mr. Lipuma says, but,
   13    you know, if I need to have a protective order on anything,
   14    I'll do that. I think there is a basis for it at this point.
   15    BY MR. LIPUMA:
   16    Q. Do you recognize that document?
   17    A. Yes.
   18    Q. Okay. So the informant told you on -- so this indicates
   19    the informant was arrested on May 22, 2015, correct?
   20    A. Correct.
   21    Q. In Peoria County, right?
   22    A. Yes.
   23    Q. And he was in custody in the Peoria County sheriff's
   24    office; is that right?
   25    A. Yes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 220 of 292 PageID #:3282
                              Insley - cross by Mr. Lipuma
                                                                                    220

    1    Q. And he was charged with obstruction of justice, inducing a
    2    witness, correct?
    3    A. Yes.
    4    Q. And criminal trespass to land, correct?
    5    A. Yes.
    6    Q. How did you find out about this information?
    7    A. He called me.
    8    Q. And he told you?
    9    A. Yeah.
   10    Q. What happened?
   11    A. I believe. I can't -- I don't remember for sure, but I
   12    may have come in contact with an officer down there to find
   13    out what the story was.
   14    Q. Okay. And I just want to make sure we understand the --
   15               MR. LIPUMA: And this is something else, Judge, that
   16    was turned over pursuant to a protective order. It's a
   17    confidential document. The government does have a copy of
   18    this.
   19               THE COURT: Okay.
   20    BY MR. LIPUMA:
   21    Q. But I would like to point out if this is the directive you
   22    are referring to for the Illinois State Police for
   23    confidential sources.
   24    A. It looks like it, yep. Yes, sir.
   25    Q. Okay. I'd like to direct your attention to page 7 of that
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 221 of 292 PageID #:3283
                              Insley - cross by Mr. Lipuma
                                                                                    221

    1    eight-page directive and direct your attention to the middle
    2    of the page, point 3H, termination of CS services. Do you see
    3    that, sir?
    4    A. Yep.
    5    Q. And what does that read?
    6    A. It says "termination of CS services."
    7    Q. Why should -- when should you terminate an informant?
    8    A. Let's see. So the ISP designates a CS is undesirable
    9    because he or she commits an unauthorized criminal act or
   10    violates any condition of the policy outlined in paragraphs.
   11    Q. Now, when you learned of that information, did you convey
   12    that -- have you ever conveyed that to the prosecutors in this
   13    case?
   14    A. No.
   15    Q. You never told them the fact that your informant was
   16    involved in criminal activities one week before he set up my
   17    client?
   18    A. No.
   19    Q. Okay. And do you recognize this gentleman back here?
   20    A. Yes.
   21    Q. Who is he?
   22    A. Agent Gallagher.
   23    Q. And he is with ATF, correct?
   24    A. Yes.
   25    Q. Did you ever tell Agent Gallagher that your informant was
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 222 of 292 PageID #:3284
                              Insley - cross by Mr. Lipuma
                                                                                    222

    1    arrested on May 22nd, 2015, a week before setting up Mike
    2    Haldorson?
    3    A. No.
    4    Q. Have you ever told anybody that your informant was
    5    arrested?
    6    A. I'm sure I talked to my boss about it. I wouldn't --
    7    Q. Who's your boss?
    8    A. Master Sergeant Wayne Ladd.
    9    Q. And who else did you talk to about it?
   10    A. I would imagine whoever he was arrested by to try to work
   11    off his case through us.
   12    Q. Are you aware that at least three search warrants were
   13    executed in state -- Will County as a consequence of this
   14    case?
   15    A. Yes.
   16    Q. Are you aware that Agent Gallagher also testified in a
   17    complaint and in a -- in a complaint in an affidavit about the
   18    informant and his capacity for reliability?
   19    A. I did not know that, no.
   20    Q. Okay. You don't know that when you get warrants, you have
   21    to explain that you consider the informant to be reliable.
   22    A. Yes, I do understand that.
   23    Q. You do know that. But you didn't tell anybody that, did
   24    you, who had to go into court or a judge, for that matter,
   25    about your informant's arrest one week before setting up Mike
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 223 of 292 PageID #:3285
                              Insley - cross by Mr. Lipuma
                                                                                    223

    1    Haldorson?
    2    A. I did not, no.
    3    Q. And that's because you wanted to keep that information
    4    quiet; isn't it true?
    5    A. No.
    6    Q. Why did you not want to disclose that information to
    7    issuing judges who are issuing search warrants or even to an
    8    ATF agent who is conducting an investigation?
    9    A. Honestly, until you said it now, I forgot about that whole
   10    thing.
   11    Q. Okay. On your direct, you said you made a couple
   12    mistakes, right?
   13    A. Yes.
   14    Q. You made a mistake in the federal grand jury by lying to
   15    the grand jury about the timing or the direction of phone
   16    calls, correct?
   17    A. Yes.
   18    Q. And I'm going to grant that that could be just a simple
   19    mistake, but how many years have you been a police officer?
   20    A. Almost nine.
   21    Q. In 2015, how many years have you been a police officer?
   22    A. It would have been seven, six and a half.
   23    Q. And so, you know, you went through basic training as a
   24    police officer, correct?
   25    A. Correct.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 224 of 292 PageID #:3286
                              Insley - cross by Mr. Lipuma
                                                                                    224

    1    Q. You received other training with the Illinois State
    2    Police?
    3    A. Yes.
    4    Q. With the Rockdale Police Department?
    5    A. Yes.
    6    Q. And they consistently tell you that when you have an -- if
    7    there's particular problems in handling informants, isn't
    8    there?
    9    A. Yes.
   10    Q. And you are directed, as this directive says, to terminate
   11    their services when they participate in unauthorized criminal
   12    activity; isn't it true?
   13    A. That's -- yes.
   14               THE COURT: Are you changing topics?
   15               MR. LIPUMA: Yes, Judge.
   16               THE COURT: Okay. We are going to take a break here
   17    for ten minutes. You are being cross-examined, so you can't
   18    discuss your testimony with anyone. Do you understand?
   19               THE WITNESS: Yes.
   20               THE COURT: Okay. Ten minutes.
   21       (Short break.)
   22               THE COURT: All right. Mr. Lipuma, you can proceed.
   23               MR. LIPUMA: Thank you, Judge.
   24               Judge, I spoke with the government about this, and
   25    I'm going to be moving to admit as Defendant's Exhibit 2 the
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 225 of 292 PageID #:3287
                              Insley - cross by Mr. Lipuma
                                                                                    225

    1    Illinois State Police directive and Defendant's Exhibit 3, the
    2    booking photo and information. And I ask that that
    3    information be maintained under seal.
    4               THE COURT: Okay. So here's the deal. One, the
    5    exhibits don't get filed until there's an appeal. Two, I'm
    6    not going to partially seal part of this transcript. I'm just
    7    not. So it's too hard to administer. So the exhibit, fine;
    8    the rest of it, no.
    9       (Above-mentioned exhibits were received in evidence.)
   10               MR. LIPUMA: Very good, Judge.
   11    BY MR. LIPUMA:
   12    Q. Officer Insley, have you ever been disciplined as a police
   13    officer?
   14    A. As far as --
   15    Q. In your --
   16    A. -- suspension or anything like that?
   17    Q. In your employment, have you ever been disciplined?
   18    A. I have been given a verbal warning.
   19    Q. Okay. When were you given a verbal warning?
   20    A. Like a month ago, maybe.
   21    Q. Pardon me?
   22    A. A month ago maybe, two months ago.
   23    Q. Okay. And that was with the -- you are with who now, the
   24    Northfield Police Department?
   25    A. Northfield Police Department, yeah.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 226 of 292 PageID #:3288
                              Insley - cross by Mr. Lipuma
                                                                                    226

    1    Q. And what was the verbal warning of?
    2    A. Because one day I was three minutes late for work due to a
    3    major accident on the highway, and then I was like 15 minutes
    4    late for work due to another issue on the highway.
    5    Q. Were you ever disciplined when you were with the Illinois
    6    State Police task force?
    7    A. No.
    8    Q. Were you ever disciplined when you were at the Rockdale
    9    Police Department?
   10    A. No.
   11    Q. I'm going to ask you about the wire on June 1st that we
   12    have heard.
   13               You wired up the informant, correct?
   14    A. Yes.
   15    Q. And you put a transmitter on him, correct?
   16    A. Yes.
   17    Q. To overhear any conversations he might have with the
   18    person he's meeting with, correct?
   19    A. Correct.
   20    Q. And you received his consent to record that conversation,
   21    correct?
   22    A. Yes.
   23    Q. And if I read this transcript correctly and heard the tape
   24    recording correctly, you said, I also give consent to this
   25    recording; is that correct?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 227 of 292 PageID #:3289
                              Insley - cross by Mr. Lipuma
                                                                                    227

    1    A. Yes.
    2    Q. And you are aware that under Illinois law, which you were
    3    operating at the time as an Illinois state police officer and
    4    as a Rockdale police officer, that such a recording would be
    5    illegal, correct?
    6               MR. HAXALL: Objection. It's not illegal. It's just
    7    not admissible, Judge.
    8               THE COURT: Well, I will let him answer the question.
    9               THE WITNESS: I just know it's an officer safety
   10    overhear.
   11    BY MR. LIPUMA:
   12    Q. Are you aware in 2015 when you were doing this, were you
   13    aware that it was either unlawful to record a conversation
   14    unless you had the consent of both parties or that such
   15    evidence would be inadmissible?
   16    A. I did not know that you could not -- I knew this does not
   17    go into evidence. It's only for officer safety purposes only,
   18    so --
   19    Q. And your original plan in this case was to refer this
   20    case, which you did, to the Will County State's Attorney's
   21    Office, correct?
   22    A. Correct. Like we would any other case, yes, sir.
   23    Q. And you got actually three cases filed against Michael
   24    Haldorson, didn't you?
   25    A. If it's three, then, yeah.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 228 of 292 PageID #:3290
                              Insley - cross by Mr. Lipuma
                                                                                    228

    1    Q. Yeah. Well, you got three different CF numbers against
    2    him as a result of this investigation, correct?
    3    A. That's correct.
    4    Q. And is it your testimony that you did not intend to use
    5    the June 1st recording as part of that prosecution?
    6    A. Correct. It's just officer safety.
    7    Q. So you -- so you -- if this case was prosecuted in state
    8    court, you were going to tell the state's attorney that you
    9    cannot use this recording and this transcript because I didn't
   10    comply with Illinois law about getting consent of both
   11    parties?
   12    A. That's not my job to do that.
   13    Q. Whose job -- it's not your job to disclose to prosecutors
   14    material information about the case?
   15    A. I would give the prosecutors everything we have, and they
   16    do whatever they do with it. I'm not a prosecutor. So, no, I
   17    don't know, sir. I'm sorry.
   18    Q. Right. And like in similar vein, you were supposed to
   19    tell the Will County state's attorneys about your informant's
   20    arrest while he was working for you, correct? You knew that.
   21    A. At the time, correct. I should have, yes.
   22    Q. And you withheld it. You withheld it intentionally,
   23    didn't you?
   24    A. No. I normally would never -- never have done that.
   25    Q. Well, you testified that after the deal on June 1st that
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 229 of 292 PageID #:3291
                              Insley - cross by Mr. Lipuma
                                                                                    229

    1    you met with the CI at some predetermined location, correct?
    2    A. Correct.
    3    Q. And you got a couple bags from him, correct?
    4    A. Correct.
    5    Q. What else did you get from him?
    6    A. The change.
    7    Q. And what is the change?
    8    A. Would have been $30.
    9    Q. But you didn't -- you didn't note that in your report,
   10    correct?
   11    A. Correct.
   12    Q. You forgot -- is that a mistake?
   13    A. Just forgot to do it.
   14    Q. Well, you also know that the Illinois State Police has a
   15    directive about OAF, official advance funds, correct?
   16    A. Yes.
   17    Q. And they need to be documented with specific forms,
   18    correct?
   19    A. Absolutely, yes.
   20    Q. Okay. And you did not execute those forms, did you?
   21    A. I did the forms, correct. I have.
   22    Q. May I ask you where those forms are?
   23    A. They would probably be sealed -- you have to ask --
   24    honestly, you have to ask someone from the Illinois State
   25    Police because that's a separate paperwork that we do.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 230 of 292 PageID #:3292
                              Insley - cross by Mr. Lipuma
                                                                                    230

    1    Q. Did you ever turn that documentation over to the Will
    2    County State's Attorney's Office?
    3    A. I don't think so.
    4    Q. Did you ever turn that information over to the United
    5    States Attorney's Office?
    6    A. I don't think we ever do that unless they request that,
    7    but that's beyond my control. Once I turn it in, we have no
    8    part of that anymore. We turn it in each month for whatever
    9    amount of money we used. We turn it in, and from there, it's
   10    not in my -- actually, it's none of my business from there.
   11    Q. You indicated on your direct that once you met with the
   12    informant that the informant told you that the person he met
   13    with had a gun, correct?
   14    A. Correct.
   15    Q. And you indicated you told others about the gun, correct?
   16    A. Correct.
   17    Q. Who did you tell?
   18    A. The other surveillance team.
   19    Q. And who was that?
   20    A. Whoever was out there, which would have been Inspector
   21    Kaminski, Diehl, and I think Billy Marzetta was out there.
   22    Q. Okay. And they were -- and they were following the black
   23    Pontiac, correct?
   24    A. Until it was out of the area, yes, sir.
   25    Q. Okay. Well, you heard from them that they got stuck at a
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 231 of 292 PageID #:3293
                              Insley - cross by Mr. Lipuma
                                                                                    231

    1    red traffic light, correct?
    2    A. Correct.
    3    Q. And then when the traffic light turned green, they did not
    4    continue their pursuit?
    5    A. Correct.
    6    Q. Okay. And so you allowed a purported gun-wielding man who
    7    is selling cocaine out of his car to continue on his way down
    8    Route 59 or whatever route he was on as an armed, convicted
    9    felon distributing cocaine.
   10    A. Correct.
   11    Q. That was your decision?
   12    A. Yes.
   13    Q. And you had an address for Michael Haldorson at that very
   14    moment, didn't you?
   15    A. Yes.
   16    Q. You did --
   17    A. Yes.
   18    Q. -- because it showed up on the 2015 Illinois registration.
   19    A. Yep.
   20    Q. And that registers to 3640 Lockner Boulevard, correct?
   21    A. That is correct.
   22    Q. And that is the boyhood home of Michael Haldorson,
   23    correct?
   24    A. I don't know if it's the boyhood home, but that's what it
   25    came back to.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 232 of 292 PageID #:3294
                              Insley - cross by Mr. Lipuma
                                                                                    232

    1    Q. Well, you know that your fellow agents went to that
    2    residence on June 23rd and/or June 24th following
    3    Mr. Haldorson's arrest, correct?
    4    A. That's what I heard.
    5    Q. Right.
    6    A. I was not there.
    7    Q. You weren't there --
    8    A. Yeah.
    9    Q. -- but you knew they went there.
   10    A. Later on, yes.
   11    Q. But you had that information about Michael Haldorson
   12    before June 1st?
   13    A. Correct.
   14    Q. You prepared an arrest synopsis sheet in this case, didn't
   15    you?
   16    A. Yes.
   17    Q. And you indicated in that arrest synopsis sheet, you
   18    identified the CI's number, correct?
   19    A. Correct.
   20    Q. Okay. And am I allowed to give the number -- well, I am
   21    allowed to give the number because --
   22    A. Yes.
   23    Q. Okay. So that's number 14-15828, correct?
   24    A. Yes, sir.
   25    Q. Okay. Now, on that same report, you indicated that
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 233 of 292 PageID #:3295
                              Insley - cross by Mr. Lipuma
                                                                                    233

    1    Michael Haldorson was arrested on previous charges. Do you
    2    remember that?
    3    A. Yes.
    4    Q. But, indeed, no charges were then pending, correct?
    5    A. Correct.
    6    Q. You didn't go to -- after June 1st, you didn't go to a
    7    state's attorney to stake a complaint against Michael
    8    Haldorson, did you?
    9    A. No.
   10    Q. June 2nd?
   11    A. No.
   12    Q. June 3rd?
   13    A. No, sir.
   14    Q. Any days between June 1st and June 23rd, did you take any
   15    action to try to seek an arrest warrant on Michael Haldorson?
   16    A. No, sir.
   17    Q. Three weeks passed, right?
   18    A. Yes, sir.
   19    Q. You did not -- there was no activity between June 1st and
   20    June 23rd on this investigation, correct?
   21    A. Correct.
   22    Q. Not one report was prepared between June 1st and
   23    June 23rd, correct?
   24    A. That is correct.
   25    Q. You did prepare a report for June 1st; isn't that true?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 234 of 292 PageID #:3296
                              Insley - cross by Mr. Lipuma
                                                                                    234

    1    A. Yes, sir.
    2    Q. And in that report, you documented the number of the CI as
    3    14-15828, correct?
    4    A. Correct.
    5    Q. Which is the previous number, the number I just mentioned
    6    a few moments ago, correct?
    7    A. It sounds right, yes.
    8    Q. But you also prepared an identical report with a different
    9    CI number; isn't that true?
   10    A. If it's on there that I said that, yes.
   11    Q. Well, let me show you to just make sure that we're
   12    understanding the same point.
   13               Let me show you what we just were talking about, your
   14    report of June 1st, 2015.
   15    A. Okay.
   16    Q. Are you familiar with that report?
   17    A. Yep.
   18    Q. And in that report, do you identify the CI as 14-12947?
   19    A. Yes.
   20    Q. Okay. And do you see a Bates number at the bottom of that
   21    page?
   22    A. What's that?
   23    Q. At the very bottom of the page, bottom right, do you see
   24    where it says United States v. Michael P. Haldorson, 15 CR
   25    623-000001?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 235 of 292 PageID #:3297
                              Insley - cross by Mr. Lipuma
                                                                                    235

    1    A. Yes, sir, I do.
    2    Q. Okay. Now turning your attention to this document.
    3    Actually, hold onto it.
    4    A. Thank you.
    5    Q. Do you see on that particular report that the CI is
    6    identified as CI 14-15828?
    7    A. Yes.
    8    Q. Okay. In every other respect, other than the CI's numbers
    9    and the Bates stamp at the bottom of the federal production,
   10    are these documents exactly the same?
   11    A. Yes.
   12    Q. You prepared two reports with two different CI numbers.
   13    Is that what you did?
   14    A. It looks like I put the wrong number in at first, and I
   15    had to go back and correct it.
   16    Q. Okay. You put -- well, let's see. You actually said the
   17    15828 number was the correct number, correct?
   18    A. Without looking at his actual file.
   19    Q. Well, in every other report it's 15828.
   20    A. Then that's what it is, sir.
   21    Q. Okay. And this is what you produced to Will County,
   22    correct?
   23    A. Correct.
   24    Q. To the federal government, you provided an identical
   25    report, except you've identified the CI's number as 12947.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 236 of 292 PageID #:3298
                              Insley - cross by Mr. Lipuma
                                                                                    236

    1    A. That's what it looks like, yes.
    2    Q. Okay. And you did it -- and that's been changed on three
    3    occasions in this report; isn't that true?
    4    A. Correct.
    5    Q. And that's because you're trying to conceal more
    6    information about this informant; isn't that true?
    7    A. No, sir.
    8    Q. When did you prepare these two identical reports with the
    9    different CI numbers?
   10    A. I have no idea, to be honest with you. Within whatever
   11    the time frame is.
   12    Q. Which one did you prepare first?
   13    A. I have no idea. I know I prepared one, must have looked
   14    it over and realized I put the wrong informant's number on
   15    there, so I was correcting my mistake.
   16    Q. Okay. Well, let's step back.
   17    A. Okay.
   18    Q. Because the document you gave to the state's attorney was
   19    the correct CI number.
   20    A. Okay.
   21    Q. The CI number you gave to the government was an incorrect
   22    and different CI number.
   23    A. Okay.
   24    Q. So was the number that was provided to the Will County
   25    state's attorney prepared first?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 237 of 292 PageID #:3299
                              Insley - cross by Mr. Lipuma
                                                                                    237

    1    A. I would think so, yes.
    2    Q. When did you prepare this second report of the same exact
    3    -- same exact document except for the CI's numbers, when did
    4    you prepare that and give that to the government?
    5    A. Datewise, I don't know, but obviously, I realized I put
    6    the wrong number on there.
    7    Q. Did you ever document in any report that you incorrectly
    8    used the CI's number when you provided it to the federal
    9    government?
   10    A. No. That's my fault. I should have done that.
   11    Q. So this is, what, your fourth mistake, if I'm counting
   12    correctly, or your fifth?
   13               MR. HAXALL: Objection, argumentative.
   14               THE COURT: Sustained, argumentative.
   15    BY MR. LIPUMA:
   16    Q. Mr. Haxall asked you a question about another report of
   17    yours, the June 23rd report.
   18    A. Yes, sir.
   19    Q. Okay. Now, the June 23rd report, you are going to have to
   20    help me out here a little bit because you actually have two
   21    reports from June 23rd, and I want to make sure I'm talking
   22    about the right one. You actually have three, including the
   23    Haldorson interrogation. And we know it's not that one.
   24               You prepared one report called "Purpose: To document
   25    surveillance for an ongoing narcotics investigation."
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 238 of 292 PageID #:3300
                              Insley - cross by Mr. Lipuma
                                                                                    238

    1               Do you remember that?
    2    A. Yes.
    3    Q. And a second report, same date, "To document the attempted
    4    purchase of cocaine from Mike Haldorson."
    5               Is that correct?
    6    A. Correct.
    7    Q. Okay. Now, which of those two documents is the one you
    8    talked to -- you just mentioned on your direct with
    9    Mr. Haxall?
   10    A. It would have been the non-surveillance one.
   11    Q. The non-surveillance, "To document the attempted purchase
   12    of cocaine from Mike Haldorson"?
   13    A. Correct.
   14    Q. Okay. So let's stick with this document for a second.
   15    And I want to ask you, did you -- does it indicate on this
   16    report that the incident occurred on June 23rd?
   17    A. Yes.
   18    Q. And does it also indicate that you typed this report on
   19    June 25th?
   20    A. Yes.
   21    Q. And isn't it true that you did not type this report on
   22    June 25th?
   23    A. The surveillance report?
   24    Q. The report we are discussing is the report that you and
   25    Mr. Haxall were discussing, which you said was "To document
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 239 of 292 PageID #:3301
                              Insley - cross by Mr. Lipuma
                                                                                    239

    1    the attempted purchase of cocaine from Mike Haldorson."
    2    A. Okay. Sorry about that. Correct. It was not done on
    3    that date.
    4    Q. It was not done on June 25th.
    5    A. Correct, sir.
    6    Q. It wasn't done in June at all --
    7    A. Correct.
    8    Q. -- in 2015. It wasn't done in July at all in 2015.
    9    A. That is correct.
   10    Q. It wasn't done in August at all in 2015?
   11    A. Correct.
   12    Q. It wasn't done in September of 2015.
   13    A. I thought it was September, but I don't -- I don't know
   14    for sure. I just know it wasn't on that date.
   15    Q. Are you sure it wasn't October of 2015?
   16    A. It could have been.
   17    Q. Because what you did, and by then you're out of Rockdale,
   18    right?
   19    A. No, sir. I was out in December.
   20    Q. Okay. So you're still with Rockdale. You're still with
   21    the Illinois State Police Department?
   22    A. Correct.
   23    Q. Okay. Isn't it true that the report -- you created this
   24    report -- well, first of all, how did Mr. Haxall get involved
   25    with this investigation? Did ATF reach out to him, or did he
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 240 of 292 PageID #:3302
                              Insley - cross by Mr. Lipuma
                                                                                    240

    1    reach out to you?
    2    A. I believe --
    3               THE COURT: You said "ATF." He is not ATF.
    4               MR. LIPUMA: I'm sorry.
    5    BY MR. LIPUMA:
    6    Q. Did Illinois State Police reach out to the federal
    7    government?
    8    A. No. I believe ATF reached out to Mr. Haxall.
    9    Q. And then Mr. Haxall at some point contacted you?
   10    A. Correct.
   11    Q. And asked for your information about this investigation,
   12    correct?
   13    A. Yes.
   14    Q. And did you inform him at that time that you didn't
   15    prepare a report about an attempted drug transaction on
   16    June 23rd?
   17    A. Correct.
   18    Q. Did he -- how did that come up?
   19    A. He just asked me to do it because we didn't do it
   20    originally because our plan was to just make a stop on the
   21    defendant and not actually do any type of drug transaction.
   22    And he wanted to show this is what our intent was, everything
   23    behind it. I was basically trying to keep the informant safe
   24    and keep the report simple, to be honest. That's why --
   25    that's how it all came about, sir.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 241 of 292 PageID #:3303
                              Insley - cross by Mr. Lipuma
                                                                                    241

    1    Q. Because, I mean, you know, as a very experienced police
    2    officer, you need to document things, right, for this very
    3    reason, so when you go into court, you can testify about what
    4    happened, right?
    5    A. Correct.
    6    Q. But you failed to do that on this June 23rd attempted drug
    7    deal, didn't you?
    8    A. No, sir. I just -- I left out some information based on
    9    the informant.
   10    Q. Pardon me?
   11    A. I just left information out that would basically say who
   12    the informant was.
   13    Q. You didn't just leave information out; you didn't even
   14    type one key stroke for a report.
   15    A. Correct.
   16    Q. And, in fact, after you spoke to Mr. Haxall, you went back
   17    into the database on October 29, 2015, at 11:30 in the morning
   18    and prepared this report, and then gave it to Mr. Haxall.
   19    A. Sounds right. I believe you, sir. If you're saying --
   20    Q. Can I show you the Bates number?
   21    A. Yes. Thank you.
   22    Q. Does this refresh your recollection as to when you
   23    prepared the report?
   24    A. Sure.
   25    Q. When?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 242 of 292 PageID #:3304
                              Insley - cross by Mr. Lipuma
                                                                                    242

    1    A. Thursday, October 29, 2015, 11:29 and 39 seconds a.m.
    2    Q. Four months after the event, correct?
    3    A. Correct.
    4    Q. But your report says you prepared it on June 25th, 2015,
    5    right?
    6    A. Yes.
    7    Q. Did you tell Marzetta to tell Friddle that CPAT had
    8    probable cause for an arrest of the owner of the car?
    9    A. I probably did, yeah. So I was afraid of what was going
   10    on and why we asked them to stop him.
   11    Q. And in that June 23rd report, isn't it true that at
   12    Mr. Haxall's request, you prepared that report and wrote that
   13    Michael Haldorson was placed under arrest on narcotics
   14    charges?
   15    A. Correct.
   16    Q. What narcotics charges are you referring to?
   17    A. It would have been from the date of sale from June 1st.
   18    Q. Okay. And on June 1st, no charges were pending from that
   19    -- there were no charges pending in any court, correct? We
   20    already established that.
   21    A. Not in any court, no.
   22    Q. Just in your head?
   23    A. No, sir. I --
   24               MR. HAXALL: Objection.
   25               THE COURT: Sustained.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 243 of 292 PageID #:3305
                              Insley - cross by Mr. Lipuma
                                                                                    243

    1    BY MR. LIPUMA:
    2    Q. On your direct regarding this June 23rd report, Mr. Haxall
    3    asked you, did you write the report much later? And you said
    4    yes. And he asked you why, and you said, because I was trying
    5    to keep the CI out of it as much as possible, correct?
    6    A. Of why the date was different? Is that what you are
    7    asking me, sir?
    8    Q. I'm asking you about that report.
    9    A. Correct. Okay.
   10    Q. And he asked you why you did not prepare a report, and you
   11    testified, in response to his question, to try to keep the CI
   12    out of it as much as possible.
   13    A. Yes.
   14    Q. Words to that effect, right?
   15    A. Absolutely.
   16    Q. Because you thought that if you prepared a report for
   17    June 23rd, that someday it might be disclosed to Mike
   18    Haldorson.
   19    A. Possibly, yes.
   20    Q. And you wanted to protect him.
   21    A. Absolutely.
   22    Q. But you prepared a report for the June 1st transaction,
   23    didn't you?
   24    A. Yes.
   25    Q. And in that June 1st report, you clearly identified the
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 244 of 292 PageID #:3306
                              Insley - cross by Mr. Lipuma
                                                                                    244

    1    fact that a CI set up Mike Haldorson, and you put the CI's
    2    number on there, correct?
    3    A. Yes.
    4    Q. It's a little inconsistent, isn't it, Officer?
    5               MR. HAXALL: Objection.
    6               THE COURT: Sustained. Argumentative.
    7    BY MR. LIPUMA:
    8    Q. You knew that the June 1st report would be disclosed to a
    9    defendant, right, in part of discovery?
   10    A. Yes.
   11    Q. You also prepared another report for June 23rd, "to
   12    document surveillance for an ongoing narcotics investigation."
   13    That's what we referenced, correct?
   14    A. Yes.
   15    Q. You prepared one report for this or more than one report
   16    for this?
   17    A. For that particular thing, one report.
   18    Q. Okay. You were asked questions about the interrogation of
   19    Mr. Haldorson at the Plainfield Police Department. Do you
   20    remember those questions?
   21    A. Yes.
   22    Q. I believe you were asked by Mr. Haxall, did you give --
   23    and we're referring to the waiver of Miranda rights.
   24    A. Yes.
   25    Q. Do you know what that document is?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 245 of 292 PageID #:3307
                              Insley - cross by Mr. Lipuma
                                                                                    245

    1    A. Yes, sir.
    2    Q. Mr. Haxall asked you, did you give that to the ATF agents?
    3               And you said, no, they had their own, correct?
    4    A. I would assume so, yes.
    5    Q. They had their own, right?
    6    A. I would think so, yes, sir.
    7    Q. Did you see an ATF waiver of rights form at any time?
    8    A. I didn't see one, no.
    9    Q. Okay. But you did not give ATF your copy.
   10    A. No.
   11    Q. You also knew on June 23rd that Mr. Haldorson was living
   12    in an apartment in downtown Plainfield, right?
   13    A. Yes.
   14    Q. Because you had seen his car parked on Lockport Street on
   15    numerous occasions; isn't that right?
   16    A. Correct.
   17    Q. And that interrogation that you had of Mr. Haldorson
   18    wasn't recorded, was it?
   19    A. No, sir.
   20    Q. Did you know that you had the capacity to record it?
   21    A. I did not know, no.
   22    Q. Did you not see the camera in the interview room?
   23    A. Nope.
   24    Q. Did you see any of the cameras in the Plainfield Police
   25    Department?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 246 of 292 PageID #:3308
                              Insley - cross by Mr. Lipuma
                                                                                    246

    1    A. I seen some of them, yes.
    2    Q. Okay. You didn't see -- but you did not see a camera in
    3    the interview room?
    4    A. No, sir.
    5    Q. Do you know that you had the opportunity to record that
    6    conversation by audio means?
    7    A. No, sir.
    8    Q. Do you have access to a tape recorder?
    9    A. I do not, no.
   10    Q. Did you ask whether there was a single tape recorder --
   11    A. No.
   12    Q. -- in the whole Plainfield Police Department?
   13    A. No, sir.
   14    Q. About these calls and texts on June 23rd, would you agree
   15    with me that you had the informant call my client and text my
   16    client a total of -- 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12,
   17    13, 14 -- 15 times between 5:54 p.m. and 7:05 p.m.?
   18    A. Yes.
   19    Q. And not once during that period of time did Mr. Haldorson
   20    reach back to your informant, correct?
   21    A. Correct.
   22    Q. Did you know that agents went to Mr. Haldorson's apartment
   23    in Plainfield on June 24th?
   24    A. I found out hours later, yes.
   25    Q. You weren't there?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 247 of 292 PageID #:3309
                              Insley - cross by Mr. Lipuma
                                                                                    247

    1    A. Correct, I was not there.
    2    Q. Did the agents tell you how they entered the apartment?
    3    A. No.
    4    Q. At some point on June 23rd, Mr. Haldorson's phone was
    5    taken from him, correct?
    6    A. Yes.
    7    Q. Do you know where that phone is now?
    8    A. Today, I have no idea.
    9    Q. Okay. But he had one phone on him, right?
   10    A. I have no idea, to be honest with you.
   11    Q. Let me ask you this. If that -- when you receive evidence
   12    like that, it's important to put it in the evidence vault at
   13    some point, correct?
   14    A. Yes.
   15    Q. You inventory it, and then you put it in the evidence
   16    vault, correct?
   17    A. Correct. Somebody does, yes.
   18    Q. What did you do with Mr. Haldorson's cell phone?
   19    A. Someone -- I know somebody had it. They took it, and from
   20    there, honestly, I have no idea. I'm sure it was placed in
   21    evidence.
   22    Q. You prepared a report on this about Mr. Haldorson's cell
   23    phone, didn't you?
   24    A. I'm sure.
   25    Q. Pardon me?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 248 of 292 PageID #:3310
                              Insley - cross by Mr. Lipuma
                                                                                    248

    1    A. I'm sure I did, yeah.
    2    Q. Yeah. And isn't it true that you turned his cell phone
    3    into evidence on July 3rd of 2015?
    4    A. If that's what the report says, then that's what it says.
    5    Q. A full 11 days after he was arrested, right?
    6    A. Sounds right. I'm going off what you're giving me, yes,
    7    sir.
    8    Q. And you had that phone in your possession, and you were
    9    trying to gain access to the contents of that phone, correct?
   10    A. At some point through means of a search warrant. I
   11    believe we got one.
   12    Q. No, no, no. I'm not talking about a search warrant.
   13    A. Okay.
   14    Q. I'm talking about June 23rd to July 3rd. When that phone
   15    was in your possession as the case agent, prior to you turning
   16    it in to the evidence vault, you tried to access the contents
   17    of that phone without a warrant.
   18    A. No.
   19    Q. Where was that phone for those 11 days?
   20    A. I have no idea.
   21    Q. You have no idea -- you're the case agent.
   22    A. Sir, I understand that, but it's not always -- we all help
   23    each other out, and maybe someone else took the phone. I
   24    honestly, I don't remember.
   25    Q. But on July 3rd, you had the phone because you then turned
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 249 of 292 PageID #:3311
                              Insley - cross by Mr. Lipuma
                                                                                    249

    1    it into the evidence vault, correct?
    2    A. If that's what it says, then, yes.
    3    Q. Well, I don't want to say it if you don't believe or if
    4    you're not going to accept it. I can show you your report.
    5    A. I believe you if that's what it says, sir. I'm fine with
    6    that, actually.
    7    Q. Then let me ask you, if the phone wasn't in your
    8    possession for those 11 days but you got it on July 3rd, who
    9    gave it to you on July 3rd?
   10    A. I don't know. Maybe the custodian from the State Police
   11    was on vacation. It doesn't mean when I turned it in and I
   12    get the receipt back that I -- I have no idea. That's a
   13    question that -- I can't answer that one.
   14    Q. Are you saying there's only one technician who works the
   15    evidence vault?
   16    A. At Illinois State Police, District 5?
   17    Q. Yes.
   18    A. Yes.
   19    Q. Are you saying that the other contraband that was
   20    recovered from Mr. Haldorson was not entered into evidence
   21    until July 3rd?
   22    A. I don't know. Maybe someone in Plainfield, I have no
   23    idea.
   24    Q. No, no, not Plainfield, your squad, the people working
   25    under your direction as case agent. People were turning in
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 250 of 292 PageID #:3312
                              Insley - cross by Mr. Lipuma
                                                                                    250

    1    evidence --
    2    A. Okay.
    3    Q. -- immediately after the arrest of Mr. Haldorson --
    4    A. Okay.
    5    Q. -- to the Illinois State Police evidence vault.
    6    A. All right.
    7    Q. But you don't know where that phone was for 11 days?
    8    A. I have no idea. There is no reason for us to keep it.
    9    Q. Isn't it true that when you interrogated Mr. Haldorson,
   10    you told him, if you give us three names and make three cases
   11    for us, we'll never take your case to court?
   12    A. I'm sure it's not verbatim like that, but we always --
   13    that's the point of a drug unit is you try to keep working up
   14    the chain, yes, sir.
   15    Q. You made him that offer --
   16    A. I'm sure we did, yeah.
   17    Q. -- you wanted three names from him.
   18    A. Sounds right.
   19    Q. And you told him that if you didn't get those three names,
   20    you were going to make life hell for him; isn't that true?
   21    A. That is definitely not true.
   22    Q. Isn't it true that you said, you will not bond out, and if
   23    you do bond out, I'm going to bring more cases against you so
   24    you don't bond out?
   25    A. That is not true.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 251 of 292 PageID #:3313
                              Insley - cross by Mr. Lipuma
                                                                                    251

    1    Q. Isn't it true that Mr. Haldorson was requesting an
    2    attorney when he was in the lockup in the Plainfield Police
    3    Department?
    4    A. If he was, I never heard it.
    5    Q. You did not receive a phone -- did you receive a phone
    6    call from Master Sergeant Ladd at some point that night when
    7    he was out on the street at the apartment?
    8    A. At some point we probably did.
    9    Q. And isn't it true that you either gave the phone to
   10    Haldorson or allowed him to hear what Ladd was saying?
   11    A. I'm sure I did, yeah.
   12    Q. And isn't it true that Mr. Haldorson said, I want a
   13    lawyer?
   14    A. That, I don't know. I do remember him giving me his
   15    rights again, though. I know Wayne Ladd did do that. This is
   16    on our way back to the ATF in Will County.
   17    Q. After you already had one -- after you already had the
   18    June 23rd case pending in Will County against Mr. Haldorson,
   19    he was bonded out within a day, right, a day or two?
   20    A. Three hours more like it, yeah.
   21    Q. Okay. But isn't it true that on July 3rd of 2015, you
   22    went and got two more criminal complaints against
   23    Mr. Haldorson?
   24    A. Yes.
   25    Q. 2015-CF-1338 and 2015-CF-1339, correct?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 252 of 292 PageID #:3314
                              Insley - cross by Mr. Lipuma
                                                                                    252

    1    A. Correct.
    2    Q. And isn't it true that you requested that there be
    3    $1 million bail on the first case and $2 million bail on the
    4    second case?
    5    A. That is not true.
    6    Q. Did you know that bail was set at 1 million and $2 million
    7    on those two cases?
    8    A. I watched the judge sign it, yes, but I did not request a
    9    bail amount.
   10    Q. At some point, you appeared before Judge Burmila in Will
   11    County, and I'm going to direct your attention to July 2nd of
   12    2015, to obtain a search warrant for Mr. Haldorson's phone and
   13    for the two computers that were recovered from his bedroom;
   14    isn't that true?
   15    A. Yes.
   16    Q. And isn't it true that in that affidavit, what you
   17    submitted to a judge, you told the judge on June 24th of 2015
   18    that agents requested the assistance of a K-9 to do a sniff at
   19    the garages, garage 49 and garage 50, correct?
   20    A. Yes. Somebody did, yes.
   21    Q. Okay. And isn't it true that you wrote in that affidavit
   22    that a K-9 air sniff around the garages showed a positive
   23    alert for the odor of narcotics?
   24               MR. HAXALL: Objection, relevance, Judge. This is
   25    way beyond both scope of direct and the issues before the
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 253 of 292 PageID #:3315
                              Insley - cross by Mr. Lipuma
                                                                                    253

    1    Court.
    2               THE COURT: What's it pertain to, Mr. Lipuma?
    3               MR. LIPUMA: It goes right to the witness'
    4    credibility, Judge. It's a false statement. I'm going to be
    5    able to prove it up.
    6               THE COURT: The objection is overruled.
    7    BY MR. LIPUMA:
    8    Q. Isn't it true that you told Judge Burmila in your
    9    affidavit that a K-9 alerted -- had a positive alert for the
   10    odor of narcotics?
   11    A. Yes.
   12    Q. And that wasn't true, was it?
   13    A. That's what the K-9 officer told me.
   14    Q. Indeed, there were no narcotics in garage 49 or garage 50;
   15    isn't that true?
   16    A. There wasn't, but I can't speak for a K-9. All I know is
   17    they alert to it, and this is what the K-9 officer told me.
   18    Q. Now, the K-9 officer, as a case agent, you saw his report,
   19    correct?
   20    A. I'm not sure if I ever saw his report, to be honest with
   21    you.
   22    Q. As the case agent, aren't you supposed to gather all the
   23    reports and provide them to the state's attorney and/or a U.S.
   24    attorney?
   25    A. Sure.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 254 of 292 PageID #:3316
                              Insley - cross by Mr. Lipuma
                                                                                    254

    1    Q. And that's your job, right?
    2               I'm going to ask you if you've seen this report.
    3    A. I may have seen it once.
    4    Q. Okay. Let me ask you this.
    5    A. Sure.
    6    Q. This report is authored by Christopher D'Arcy, correct?
    7    A. He is the K-9 officer.
    8    Q. He is the K-9 officer.
    9    A. Correct.
   10    Q. And he responded to 1310 Pioneer Road in Crest Hill,
   11    correct?
   12    A. Correct.
   13    Q. And it says, Upon doing a cursory sniff, both showed an
   14    interest in garage 50, right?
   15    A. Correct.
   16    Q. It then says that they directed Bo on a detailed sniff of
   17    the garages. Bo did have an indication by laying down at the
   18    corner of the garage door for garage 50, correct?
   19    A. Correct.
   20    Q. And isn't it true at the bottom it says, Bo is certified
   21    in narcotics detection?
   22    A. That is a hundred percent correct.
   23    Q. And says, Bo is certified to detect the odors of
   24    marijuana, cocaine, heroin, and meth amphetamine; isn't that
   25    true?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 255 of 292 PageID #:3317
                              Insley - cross by Mr. Lipuma
                                                                                    255

    1    A. That's what it reads.
    2    Q. It does not say that Bo is trained to detect explosive
    3    material; isn't that true?
    4    A. You would have to ask the K-9 officer that question.
    5    Q. I'm asking you if that's what it says on this document.
    6               MR. HAXALL: Objection. He is asking this agent --
    7               THE COURT: Just ask him what it says on the
    8    document.
    9               MR. LIPUMA: That's what I did, Judge.
   10               THE COURT: Yeah, that's fine. You can ask that.
   11               THE WITNESS: It does not say that on the document.
   12    BY MR. LIPUMA:
   13    Q. It does not say trained for explosives, correct?
   14    A. That is correct, sir.
   15    Q. And actually, there was, again, no marijuana, no cocaine,
   16    no heroin, and no meth amphetamines in that garage; isn't that
   17    right?
   18    A. Correct.
   19    Q. You testified in the grand jury in state court on July 8th
   20    of 2015; isn't that right?
   21    A. Correct.
   22    Q. In that testimony you said you saw Michael Haldorson
   23    standing around his car. Do you remember that testimony?
   24    A. Okay. Yes.
   25    Q. You do remember that -- I can show it to you if you don't
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 256 of 292 PageID #:3318
                              Insley - cross by Mr. Lipuma
                                                                                    256

    1    remember it.
    2    A. I have no idea, to be honest with you.
    3    Q. Let me see if I can show it to you, and it might refresh
    4    your recollection.
    5    A. Sounds good.
    6    Q. This is the July 8th, 2015, CF 1266. Directing the
    7    witness' attention to page 5, and I have highlighted lines 14
    8    through 19.
    9    A. That's what it says, yeah.
   10    Q. In your testimony today and in your reports, you never
   11    indicated you've seen Michael Haldorson standing anywhere,
   12    correct?
   13    A. I did not see him, no. I wasn't even there the 23rd.
   14    Q. The first day you saw him was on June 23rd, right?
   15    A. In the interview room, correct.
   16    Q. Right.
   17               But you said on the 23rd, we were out doing
   18    surveillance. We seen Mike Haldorson standing around his
   19    vehicle. That was your testimony, right?
   20    A. Correct.
   21    Q. Isn't it true that you testified in state court in Will
   22    County on the 29th of July 2015?
   23    A. Yes.
   24    Q. And isn't it true that you told the grand jury then that
   25    you had made deliveries -- that we had made deliveries on an
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 257 of 292 PageID #:3319
                              Insley - cross by Mr. Lipuma
                                                                                    257

    1    individual and then pulled the traffic stop on him?
    2    A. Yes.
    3    Q. And when you said, "we had made deliveries," you were
    4    referring to what?
    5    A. The June 1st date.
    6    Q. And you said plurals, so there's just one, or were there
    7    more than one?
    8    A. No, there's just one.
    9    Q. And what do you know about a prior stop of Michael
   10    Haldorson?
   11    A. As far as what, sir?
   12    Q. When was -- was Michael Haldorson ever subject to another
   13    traffic stop other than the one with Officer Friddle on
   14    June 23rd?
   15    A. I'm sure he's been stopped. I have no idea if he's been
   16    stopped. I would assume.
   17    Q. Are you aware of any in Plainfield?
   18    A. I heard Plainfield did stop him at some point. I couldn't
   19    tell you when or who it was, but we heard that he's been
   20    stopped before. He lives in Plainfield, so I assume -- just,
   21    I don't know.
   22    Q. You testified that you were with the informant and you saw
   23    a text that the informant received purportedly from
   24    Mr. Haldorson.
   25    A. Saying that he got rolled up on?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 258 of 292 PageID #:3320
                              Insley - cross by Mr. Lipuma
                                                                                    258

    1    Q. Yeah. Right?
    2    A. Yes.
    3    Q. You didn't put that down in any reports either, did you?
    4    A. Nope.
    5    Q. And, again, you didn't take a screen shot of that text,
    6    did you?
    7    A. No.
    8    Q. No. And you could -- you actually had your phone, so you
    9    could have taken a photo of that text to corroborate your
   10    version, even though it's not in a report; isn't it true?
   11    A. Absolutely, yes.
   12    Q. In fact, you did not see such a text on the CI's phone;
   13    isn't that true?
   14    A. That is not true.
   15    Q. But you took no action to document it, right?
   16    A. Nope.
   17    Q. Is that a mistake or is that good law enforcement?
   18               MR. HAXALL: Objection.
   19               THE COURT: Sustained.
   20               MR. LIPUMA: Judge, if I may have a moment.
   21               THE COURT: Sure.
   22               MR. LIPUMA: Nothing further, Judge.
   23               THE COURT: Redirect?
   24               MR. HAXALL: Thank you.
   25                                        - - -
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 259 of 292 PageID #:3321
                           Insley - redirect by Mr. Haxall
                                                                                    259

    1                     THOMAS INSLEY, REDIRECT EXAMINATION
    2    BY MR. HAXALL:
    3    Q. Good afternoon.
    4    A. Sir.
    5    Q. So the defense counsel asked you quite a bit about some of
    6    the reports. I want to talk to you about those.
    7               So you indicated on cross-examination that in one
    8    report, and they're both titled Document to Purchase of
    9    Exhibit 1, you had two different source numbers listed,
   10    correct?
   11    A. Correct.
   12    Q. I'm going to -- so the two reports labeled Document to
   13    Purchase --
   14               MR. HAXALL: I'm sorry. May I approach?
   15               THE COURT: Yeah, that's fine. You don't need to
   16    ask. It's all right.
   17    BY MR. HAXALL:
   18    Q. So calling your attention to these, the one with the Bates
   19    numbering on the bottom indicates the CS number ends in 947;
   20    is that right?
   21    A. Yes.
   22    Q. The other one ends in 828?
   23    A. Correct.
   24    Q. Do you know which one is the right one?
   25    A. I believe it's this one here.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 260 of 292 PageID #:3322
                           Insley - redirect by Mr. Haxall
                                                                                    260

    1    Q. Just showing you then the documents surveillance for an
    2    ongoing narcotics investigation report, does it indicate the
    3    source number in the third paragraph?
    4    A. Yes.
    5    Q. And is it the 828 number?
    6    A. Yes.
    7    Q. And calling your attention to the "To document the
    8    attempted purchase of cocaine from Mike Haldorson," does it,
    9    again, indicate in the second paragraph the 828 number?
   10    A. Correct.
   11    Q. So were you trying to hide from the U.S. Attorney's Office
   12    the source's number where you also had it correctly listed in
   13    all these other reports?
   14    A. No, I was not.
   15    Q. So the defense attorney also asked you in the -- to
   16    document surveillance for an ongoing narcotics investigation
   17    report. That's the one that you did write around that time.
   18    A. Correct, it is.
   19    Q. And he asked whether you lifted a finger to touch a key or
   20    something to that effect to refer to the informant; is that
   21    correct?
   22    A. Correct.
   23    Q. I'm going to ask you to read the paragraph starting on
   24    "Tuesday, June 23rd," that paragraph in its entirety.
   25    A. Okay. "On Tuesday, June 23rd, 2015" --
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 261 of 292 PageID #:3323
                           Insley - redirect by Mr. Haxall
                                                                                    261

    1               THE COURT: Talk into the microphone. We can't hear
    2    you.
    3               THE WITNESS: I'm sorry.
    4               "On Tuesday, June 23rd, 2015, during the course of a
    5    surveillance for a narcotics investigation, CS 14-15828 WC
    6    contacted me and said the person he knows to be Mike Jones,
    7    previously identified as Michael Haldorson, would be in the
    8    area of Route 59 at Fort Beggs Drive in Plainfield, Illinois."
    9    BY MR. HAXALL:
   10    Q. Okay. So in that report, you referred to the CI.
   11    A. Correct.
   12    Q. And you said that he provided you information about where
   13    the defendant would be.
   14    A. Correct.
   15    Q. Was that true?
   16    A. Yes.
   17    Q. So you just left out the fact that he had ordered drugs
   18    from the defendant?
   19    A. Correct.
   20    Q. But did you lift your little finger and make a key stroke
   21    talking about the --
   22               THE COURT: Okay. That's argumentative, too. It's
   23    too late in the day. Let's keep going.
   24    BY MR. HAXALL:
   25    Q. Now, calling your attention back to the two different
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 262 of 292 PageID #:3324
                           Insley - redirect by Mr. Haxall
                                                                                    262

    1    Purchase of Exhibit 1 Reports. Do you happen to know whether
    2    both of those actually went over to the U.S. Attorney's Office
    3    along with all the documents from the state's attorney's
    4    office and everything else in a huge pile?
    5    A. I would imagine so.
    6    Q. So do you know --
    7               MR. LIPUMA: Objection. Speculation.
    8               THE COURT: I think I can understand what "I imagine
    9    so" means.
   10    BY MR. HAXALL:
   11    Q. Do you have any idea whether or not the dopey AUSA just
   12    missed that and thought they were duplicate and got rid of one
   13    and --
   14               THE COURT: Are you referring to Mr. Wallach?
   15               MR. HAXALL: No, I said "the dopey one."
   16               THE COURT: Okay.
   17    BY MR. HAXALL:
   18    Q. Do you have any idea?
   19    A. I would have no idea, sir, no.
   20    Q. Did you intentionally try and keep those reports from my
   21    office?
   22    A. No.
   23    Q. Defense counsel also asked you about the million-dollar
   24    bail. In your experience, who sets bail in criminal cases in
   25    Will County?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 263 of 292 PageID #:3325
                           Insley - redirect by Mr. Haxall
                                                                                    263

    1    A. The judge.
    2    Q. The defense attorney also asked you a little bit about
    3    Officer Ladd calling and providing rights to the defendant. I
    4    just want to make sure I'm clear on the timing. Was that
    5    before or after you had actually taken the defendant from the
    6    Plainfield Police Department towards the county jail?
    7    A. It would have been after all that.
    8    Q. Okay. So after your interview?
    9    A. Well after the interview, correct, yes.
   10    Q. After the ATF interview?
   11    A. Yes.
   12    Q. And at that time, did the defendant finally say he wanted
   13    a lawyer?
   14    A. At some point he probably did, yeah.
   15    Q. Did you interview the defendant after that time?
   16    A. I did not, no.
   17    Q. And I'm going to show you what's been marked as Defense
   18    Exhibit 2.
   19               MR. HAXALL: Is it okay, Judge, if I have the ELMO so
   20    he can see it too?
   21               THE COURT: Sure.
   22    BY MR. HAXALL:
   23    Q. I'm going to direct your attention to paragraph -- it's
   24    labeled Termination of CS Services, and counsel has
   25    highlighted the first line. H.1, where my pen is, can you
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 264 of 292 PageID #:3326
                           Insley - redirect by Mr. Haxall
                                                                                    264

    1    please read that sentence.
    2    A. "The ISP may terminate or deactivate the CS working
    3    agreement for a number of reasons, including, but not limited
    4    to the following."
    5    Q. So are you absolutely 100 percent required to terminate
    6    this CS for committing an unauthorized criminal act, or is
    7    that discretionary?
    8    A. It's discretionary.
    9               MR. HAXALL: I'm sorry, Judge. Do you want that on
   10    there still?
   11               THE COURT: That's fine.
   12               MR. HAXALL: I wasn't sure. You looked like you were
   13    looking at it.
   14    BY MR. HAXALL:
   15    Q. Now, the defense attorney asked you about communications
   16    with me regarding your supplemental report; is that correct?
   17    A. Yes.
   18    Q. Who else was present when you and I talked?
   19    A. I know Wayne Ladd was there, and I believe Agent Gallagher
   20    was there as well.
   21    Q. Okay. And during that conversation, I asked you to
   22    write -- you told me what happened, and I asked you to write a
   23    supplemental report. Is that fair to say?
   24    A. Yes, it is.
   25    Q. And I warned you that if the case goes federal, there is a
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 265 of 292 PageID #:3327
                            Insley - recross by Mr. Lipuma
                                                                                    265

    1    very good chance the informant's identity would be revealed?
    2    A. Correct.
    3               MR. HAXALL: No additional questions, your Honor.
    4               THE COURT: Anything based on the redirect,
    5    Mr. Lipuma?
    6               MR. LIPUMA: Yes, Judge, very briefly.
    7                                        - - -
    8                      THOMAS INSLEY, RECROSS-EXAMINATION
    9    BY MR. LIPUMA:
   10    Q. About the two different reports you prepared for June 23rd
   11    with the different CI's number, you said you weren't trying to
   12    hide anything. Do you remember that testimony?
   13    A. Yes.
   14    Q. You said it was a mistake, correct?
   15    A. Correct.
   16    Q. You never documented it in any fashion, did you?
   17    A. No --
   18    Q. The fact you made a mistake?
   19    A. That was my mistake not to document it, correct.
   20    Q. And, in fact, you not only didn't document it, but you
   21    never informed anybody that you prepared two reports.
   22    A. I don't know if that's true or not. I'm sure I talked to
   23    my Master Sergeant Wayne Ladd about it, that I did a mistake.
   24    Q. Did you tell the ASAs who were prosecuting Mr. Haldorson
   25    you had actually two reports?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 266 of 292 PageID #:3328
                            Insley - recross by Mr. Lipuma
                                                                                    266

    1    A. I would imagine I would have spoken to them about it, but
    2    I cannot say for sure.
    3    Q. Did you tell Mr. Haxall that you had two reports?
    4    A. I don't think so.
    5    Q. The report on June 23rd, it says -- Mr. Haxall just read
    6    it to you. It said "the CI contacted me," right?
    7    A. Correct.
    8    Q. But -- about Mr. Haldorson's location that he was getting
    9    close, right?
   10    A. Yes.
   11    Q. Remind me what it says, just that one little section. On
   12    June 23.
   13    A. Do you want me to read the whole thing or just one
   14    section?
   15    Q. Just what he had you read about the CI and his phone call
   16    to you.
   17    A. So you want me to reread what I just read, correct?
   18               THE COURT: That's what he's asking you.
   19               THE WITNESS: I just want to be clear. Thank you.
   20               "On Tuesday, June 23rd, 2015, during the course of
   21    the surveillance of a narcotics investigation, CS 14-15828 WC
   22    contacted me and said the person he knows to be Mike Jones,
   23    previously identified as Michael Haldorson, would be in the
   24    area of Route 59 and Fort Beggs Drive in Plainfield,
   25    Illinois."
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 267 of 292 PageID #:3329
                            Insley - recross by Mr. Lipuma
                                                                                    267

    1    BY MR. LIPUMA:
    2    Q. Okay. And we know that that wasn't originally where the
    3    site was supposed to be, based on your prior testimony.
    4    A. Correct.
    5    Q. It was supposed to be down Caton Farm Road further south,
    6    right?
    7    A. Joliet somewhere, yes.
    8    Q. But that changed at the last minute because it was going
    9    to be done in Plainfield.
   10    A. Correct.
   11    Q. And the CI's informing you of that.
   12    A. Yes. He is sitting next to me, yes.
   13    Q. No, no, no. You said he contacted you.
   14    A. Yes, he turned to me.
   15    Q. No, no, no, no. No. That's not what I'm asking.
   16               THE COURT: Just ask questions, rather than --
   17    BY MR. LIPUMA:
   18    Q. You had said he called you.
   19               MR. HAXALL: Objection. Misstates the evidence. It
   20    says "contacted."
   21               THE WITNESS: Contacted, sir.
   22    BY MR. LIPUMA:
   23    Q. Okay. So what you're saying is "contacted" means that you
   24    are sitting in the vehicle next to him and he contacts you
   25    somehow that, hey, the deal has been changed?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 268 of 292 PageID #:3330
                            Insley - recross by Mr. Lipuma
                                                                                    268

    1    A. Yes.
    2    Q. But you don't say "contacted" for any of the other things
    3    that you -- for instance, the screen shot about he rolled up
    4    on me, did he contact you about that too?
    5    A. No.
    6    Q. You said he showed you his phone.
    7    A. Correct.
    8    Q. Because he's sitting right next to you, according to you,
    9    showing you the phone?
   10    A. Sure.
   11    Q. Indeed, you weren't with the CI at that time, were you?
   12    A. That is not true.
   13    Q. Mr. Haxall asked you about the dopey AUSA who failed to
   14    produce documents in this case, and you indicated that you did
   15    not intentionally try to keep that -- those reports away from
   16    the defense. That's your testimony, right?
   17               MR. HAXALL: Objection, misstates.
   18               THE COURT: Just ask a question, please. I have
   19    heard the testimony. We don't need to repeat that. And it's
   20    4:10 in the afternoon.
   21    BY MR. LIPUMA:
   22    Q. However, you also didn't tell Mr. Haxall about the CI's
   23    arrest, correct?
   24               MR. HAXALL: Objection, beyond the scope.
   25               THE COURT: You know what, it's pretty clear he
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 269 of 292 PageID #:3331
                            Insley - recross by Mr. Lipuma
                                                                                    269

    1    didn't tell anybody. He already testified on his cross who he
    2    probably told and that he hadn't told anybody else, so I think
    3    you've already made that point.
    4    BY MR. LIPUMA:
    5    Q. I want to ask you about this directive, finally, which you
    6    have indicated is a discretionary call now on your part as to
    7    whether you can terminate a CI or not. That's your testimony?
    8    A. It's not my decision. It's the deputy director, Wayne
    9    Ladd's decision.
   10    Q. It doesn't say that on here, does it?
   11    A. I don't know. I don't work for the Illinois State Police,
   12    sir.
   13    Q. You're tasked to the Illinois State Police.
   14    A. Correct. I'm not a state police officer.
   15    Q. All your reports are on Illinois State Police forms.
   16    A. That would be correct. Yes, sir, it is.
   17    Q. Let me ask you this. Is it discretionary on your part to
   18    report to prosecutors that your informant had been arrested?
   19    Is that a discretionary thing?
   20    A. It is, yes.
   21    Q. So you think that you can withhold information about your
   22    informants from prosecutors. That's your testimony?
   23    A. We explain -- it's all case-by-case basis and what they're
   24    doing, what they're working. If someone gets arrested for DUI
   25    and they're my informant, it's my decision to be, like, you're
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 270 of 292 PageID #:3332
                            Insley - recross by Mr. Lipuma
                                                                                    270

    1    not working anymore. It's based on the case agent and what
    2    they want to do. You talk to your deputy director and say,
    3    this is what happened to my informant. He was arrested for
    4    whatever. Do you want to continue to work him? That's a
    5    decision that you make together.
    6    Q. It's not exactly what I asked, but I'll pick up from
    7    there.
    8    A. Sure.
    9    Q. Did you tell Ladd about your informant's arrest?
   10    A. I'm pretty sure I did. But, honestly, until you mentioned
   11    it today, sir, I completely forgot about that. Not purposely,
   12    obviously.
   13    Q. But you just said it's your call if your CI gets picked up
   14    on a DUI. You can terminate his services.
   15    A. No, it's the Master Sergeant Wayne Ladd. We talk about it
   16    after we know what happened.
   17    Q. I will get back to my last question again. You think it's
   18    discretionary whether you can terminate a CI, but it's
   19    discretionary whether you can inform prosecutors about your
   20    informant's criminal history.
   21    A. They may ask about it. Again, it depends on am I getting
   22    a search warrant. There's cases you work and you don't charge
   23    the person, and they never do anything for you. You just --
   24    you don't ever do anything with it; it never gets to the
   25    prosecutor. It all depends on a case-by-case basis per your
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 271 of 292 PageID #:3333
                            Insley - recross by Mr. Lipuma
                                                                                    271

    1    arrest, per who your informant is going to be.
    2    Q. You have been a police officer for a long time, right?
    3    A. Yes.
    4    Q. Do you know how valuable information like that is to a
    5    defendant and a defendant's lawyer, right?
    6    A. Correct.
    7    Q. And you know that there's legal obligations, there's case
    8    law and statutes that require prosecutors to disclose that
    9    identical information to defendants and their defense counsel.
   10    You know that, don't you?
   11    A. Yes.
   12               MR. LIPUMA: That's all I have, Judge.
   13               MR. HAXALL: Nothing based on that.
   14               THE COURT: You are excused.
   15               Next witness.
   16               MR. WALLACH: Your Honor, the government calls
   17    Stephen Diehl.
   18               THE COURT: Is this one of the shorter ones?
   19               MR. WALLACH: This should be, I think --
   20               MR. HAXALL: We have two very short ones.
   21               MR. WALLACH: -- less than 10 to 15 minutes, would be
   22    my guess. Hopefully, even shorter. I want to under-promise
   23    and over-deliver.
   24               THE COURT: That's all we are going to get done today
   25    then if it's 10 to 15 minutes.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 272 of 292 PageID #:3334
                              Diehl - direct by Mr. Haxall
                                                                                    272

    1       (Witness sworn.)
    2                                        - - -
    3                      STEPHEN DIEHL, DIRECT EXAMINATION
    4    BY MR. HAXALL:
    5    Q. Good afternoon.
    6    A. Good afternoon.
    7    Q. Could you please state and spell your first and last name
    8    for the court reporter.
    9    A. Stephen Diehl, D-i-e-h-l, S-t-e-p-h-e-n.
   10    Q. And are you currently employed?
   11               Are you currently employed?
   12    A. Yes.
   13    Q. Where are you currently employed?
   14    A. With the Will County correction -- or Cooperative Police
   15    Assistance Team.
   16    Q. How long have you been a member of the Will County
   17    Cooperative Police Assistance Team?
   18    A. Approximately two and a half years.
   19    Q. Am I correct that you're actually detailed over to that
   20    team from a different police department?
   21    A. Yes, the Joliet Police Department.
   22    Q. And what position did you hold at Joliet prior to being
   23    detailed over?
   24    A. Detective.
   25    Q. You said you've been with -- and are you okay if I call it
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 273 of 292 PageID #:3335
                              Diehl - direct by Mr. Haxall
                                                                                    273

    1    CPAT?
    2    A. Yes.
    3    Q. You said you've been with CPAT for about two and a half
    4    years now?
    5    A. Correct.
    6    Q. Approximately how many investigations have you
    7    participated in during that time?
    8    A. Over a hundred.
    9    Q. Now, were you a member of CPAT on June 1st, 2015?
   10    A. No, I was not.
   11    Q. Approximately when did you join CPAT?
   12    A. June 22nd of 2015.
   13    Q. And after joining CPAT, did you become involved in an
   14    investigation into an individual named Michael Haldorson?
   15    A. Yes.
   16    Q. When, approximately, did you become involved in that
   17    investigation?
   18    A. On the 23rd of June 2015.
   19    Q. Now, prior to becoming involved in this investigation, did
   20    you know who Michael Haldorson was?
   21    A. No.
   22    Q. Now, if I could focus your attention on that June 23rd,
   23    2015, date, were you with Inspector Insley that evening?
   24    A. Yes.
   25    Q. Why were you with Inspector Insley that evening?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 274 of 292 PageID #:3336
                              Diehl - direct by Mr. Haxall
                                                                                    274

    1    A. I was driving the minivan we were in.
    2    Q. Was anyone else with you that evening?
    3    A. There was a confidential informant with us.
    4    Q. And when you say you were driving the minivan that you
    5    were in, why were you, Inspector Insley, and the confidential
    6    informant in that minivan?
    7    A. They were setting up a deal with Michael Haldorson.
    8    Q. And when you say "setting up a deal," what kind of deal?
    9    A. Like a controlled purchase.
   10    Q. A controlled purchase of --
   11    A. Of narcotics.
   12    Q. Now, you said you were driving the van that night?
   13    A. Correct.
   14    Q. In addition to driving the van, did you have any other
   15    responsibilities that evening?
   16    A. I was supposed to call the Joliet Police Department, which
   17    I did.
   18    Q. And what was your understanding of why you were supposed
   19    to call the Joliet Police Department?
   20    A. To have them assist with a traffic stop of Michael
   21    Haldorson.
   22    Q. And why is it that you were to call the Joliet Police
   23    Department?
   24    A. Because the initial deal was going to take place in the
   25    City of Joliet limits.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 275 of 292 PageID #:3337
                              Diehl - direct by Mr. Haxall
                                                                                    275

    1    Q. Am I correct that you actually had been a member of the
    2    Joliet Police Department before being detailed over?
    3    A. Correct.
    4    Q. Approximately two days before that?
    5    A. Correct.
    6    Q. Now, did a purchase of narcotics from Mr. Haldorson, in
    7    fact, actually take place on the night of June 23rd, 2015?
    8    A. No.
    9    Q. Why not?
   10    A. Because he was stopped before that, a traffic stop.
   11    Q. And were you part of or were you physically there for that
   12    traffic stop?
   13    A. No.
   14    Q. Did you subsequently find out that he had been stopped and
   15    arrested?
   16    A. Yes.
   17    Q. How did you find that out?
   18    A. Through our radio.
   19    Q. And what did you do after you found out that Mr. Haldorson
   20    had been arrested?
   21    A. Well, I drove the confidential informant to a
   22    predetermined location, dropped him off, and then myself and
   23    Inspector Insley proceeded to the Plainfield Police
   24    Department.
   25    Q. And when you arrived at the Plainfield Police Department,
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 276 of 292 PageID #:3338
                              Diehl - direct by Mr. Haxall
                                                                                    276

    1    did you proceed to meet with Mr. Haldorson?
    2    A. Yes.
    3    Q. Who else was with you when you met with Mr. Haldorson?
    4    A. Inspector Insley and Inspector Kaminski.
    5    Q. And at the start of that meeting or interview of
    6    Mr. Haldorson, did Inspector Insley read him his rights?
    7    A. Yes.
    8    Q. Did he also show him a physical form?
    9    A. Yes.
   10    Q. I am going to pull up on the screen what has previously
   11    been introduced into evidence as Government Exhibit Miranda
   12    Waiver. Do you recognize this document?
   13    A. Yes.
   14    Q. Is this the physical form that was shown to Mr. Haldorson
   15    by Inspector Insley at the start of the interview?
   16    A. Yes.
   17    Q. Did defendant review this form when he was shown it by
   18    Inspector Insley?
   19    A. Yes.
   20    Q. Did you observe the defendant review this form?
   21    A. Yes.
   22    Q. Did you observe the defendant place his initials on the
   23    form next to each one of the rights?
   24    A. Yes.
   25    Q. Did you also observe the defendant sign the form?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 277 of 292 PageID #:3339
                               Diehl - cross by Mr. Lipuma
                                                                                    277

    1    A. Yes.
    2    Q. Where did the defendant sign the form?
    3    A. On the bottom right where the X is.
    4    Q. You can actually touch the screen and circle it and it
    5    will make a mark.
    6               THE COURT: Please, come on, let's go. Seriously.
    7    BY MR. WALLACH:
    8    Q. And did you, yourself, also sign this form?
    9    A. Yes.
   10    Q. Could you please indicate by circling on the screen where
   11    your signature is?
   12    A. (Complying.)
   13    Q. And after this, did officers then proceed to interview
   14    Mr. Haldorson?
   15    A. Yes.
   16               MR. WALLACH: One second, your Honor?
   17               THE COURT: Yes.
   18               MR. WALLACH: No further questions.
   19               THE COURT: Cross.
   20               MR. LIPUMA: Just quickly, Judge.
   21                                        - - -
   22                       STEPHEN DIEHL, CROSS-EXAMINATION
   23    BY MR. LIPUMA:
   24    Q. Officer, you did not prepare a report of that interview of
   25    Mr. Haldorson, did you?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 278 of 292 PageID #:3340
                               Diehl - cross by Mr. Lipuma
                                                                                    278

    1    A. Nope.
    2    Q. And in that document that was just shown to you, you say
    3    that's your signature, right?
    4    A. Yes.
    5    Q. And it says "313" right next to it?
    6    A. That's my Joliet badge number.
    7    Q. Okay. Because you didn't have a badge number for the task
    8    force yet because you had just joined?
    9    A. Correct.
   10    Q. Correct. Okay.
   11               I want to ask you about -- were you in the interview
   12    room the whole time?
   13    A. Mostly for the initial interview with him, yes.
   14    Q. Were you in it the whole time?
   15    A. The whole time of that initial interview, yes.
   16    Q. Okay. You didn't go in and out of the interview; you
   17    stayed in there the entire time?
   18               THE COURT: When you say the "initial interview,"
   19    what do you mean?
   20               THE WITNESS: Well, there -- we interviewed him, and
   21    then later on, the ATF interviewed him. I was not in there
   22    for that.
   23    BY MR. LIPUMA:
   24    Q. Okay. You were in there for the first interview done by
   25    Illinois State Police?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 279 of 292 PageID #:3341
                               Diehl - cross by Mr. Lipuma
                                                                                    279

    1    A. Correct.
    2    Q. Did you stay in there the whole time?
    3    A. Yes.
    4    Q. Did you -- are you aware of the searches that were done in
    5    garage 49 and garage 50 in Crest Hill?
    6    A. There were searches of a vehicle, is that what you mean?
    7    Yes.
    8    Q. No, no, no. Searches of the garages? Were you aware that
    9    certain garages that were allegedly associated with
   10    Mr. Haldorson were searched on June 24th in Crest Hill?
   11    A. Yes.
   12    Q. Okay. Were you there at the time?
   13    A. At least one of those, yes.
   14    Q. Okay. "One of those," meaning the garage?
   15    A. Storage space. Is that what you mean?
   16    Q. Storage space.
   17    A. Yes.
   18    Q. Yes.
   19    A. Then, yes, I was there for -- not the beginning of it, but
   20    I did arrive later.
   21    Q. Okay. And no -- you saw what was taken out of that --
   22    what contraband was taken out of that storage space, right?
   23               MR. WALLACH: Your Honor, I'm going to have to object
   24    both on relevance and beyond the scope.
   25               THE COURT: It's beyond the scope, but unless
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 280 of 292 PageID #:3342
                               Diehl - cross by Mr. Lipuma
                                                                                    280

    1    everybody wants to drag this man back here on another date,
    2    I'm going to let him do it. And I see heads shaking, so go
    3    ahead.
    4    BY MR. LIPUMA:
    5    Q. Okay. Were you there for the search?
    6               THE COURT: The question was, did you see what
    7    contraband was taken out of the storage space.
    8               THE WITNESS: I don't recall everything, but I know
    9    there was contraband taken out.
   10    BY MR. LIPUMA:
   11    Q. Okay. But no narcotics, correct?
   12    A. Not that I know of. Not that I recall.
   13    Q. Did you tell a Christopher Darcy, who was -- who had the
   14    K-9, did you tell him that marijuana was found in the garage?
   15    A. No.
   16               MR. LIPUMA: Thank you.
   17               THE COURT: Is that it?
   18               MR. LIPUMA: Yes, your Honor.
   19               THE COURT: Any redirect?
   20               MR. WALLACH: No redirect based on that.
   21               THE COURT: You are excused.
   22               Is there one more?
   23               MR. HAXALL: Yes. He is only Miranda, and I don't --
   24               THE COURT: Fine. Let's go.
   25       (Witness sworn.)
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 281 of 292 PageID #:3343
                           Kaminski - direct by Mr. Haxall
                                                                                    281

    1               THE COURT: Mr. Haxall, you can go ahead.
    2               MR. HAXALL: Thank you.
    3                                        - - -
    4                     JEFFREY KAMINSKI, DIRECT EXAMINATION
    5    BY MR. HAXALL:
    6    Q. Sir, can you please state your full name and spell your
    7    last name?
    8    A. Jeffrey Kaminski, K-a-m-i-n-s-k-i.
    9    Q. How long -- or how are you currently employed?
   10    A. With the Village of Plainfield Police Department.
   11    Q. As a -- what's your position?
   12    A. I'm currently assigned to the Illinois State Police Will
   13    County Cooperative Police Assistance Team Task Force as an
   14    inspector.
   15    Q. How long have you been in law enforcement overall?
   16    A. Twenty years.
   17    Q. Did you assist in the investigation that led to the
   18    charges in this case?
   19    A. Yes.
   20    Q. Prior to this investigation, were you familiar with the
   21    defendant, Michael Haldorson?
   22    A. No.
   23    Q. I'd like to direct your attention to June 23rd of 2015.
   24    At approximately 8:30 that evening, did you arrive in the area
   25    of Fort Beggs Road, in Plainfield?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 282 of 292 PageID #:3344
                           Kaminski - direct by Mr. Haxall
                                                                                    282

    1    A. Yes.
    2    Q. Did you witness the arrest of the defendant at that time?
    3    A. Yes.
    4    Q. After the defendant was arrested, did you go to the
    5    Plainfield Police Department?
    6    A. Yes.
    7    Q. At approximately 9:30 that evening, were you present for
    8    an interview of the defendant?
    9    A. Yes.
   10    Q. Between the defendant's --
   11               MR. HAXALL: Can we just stip to the identity?
   12               MR. LIPUMA: Yes, stipulation to the identity.
   13               THE COURT: Okay.
   14               MR. HAXALL: Thank you.
   15               THE COURT: That's fine.
   16    BY MR. HAXALL:
   17    Q. Between the defendant's arrest and this interview, were
   18    you generally informed of the kinds of items that were
   19    recovered from the defendant's car?
   20    A. Yes.
   21    Q. Were you present for an interview at approximately 9:30?
   22    A. Yes.
   23    Q. Who else was present then?
   24    A. Inspector Insley and Inspector Diehl.
   25    Q. Where was the interview conducted?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 283 of 292 PageID #:3345
                           Kaminski - direct by Mr. Haxall
                                                                                    283

    1    A. In an interview room attached to the booking area.
    2    Q. Was this interview videotaped?
    3    A. No.
    4    Q. How did the interview begin?
    5    A. He was provided and read a constitutional rights and a
    6    waiver form.
    7    Q. Who -- when you say "he," to whom do you mean?
    8    A. Who was read?
    9    Q. Yes.
   10    A. The defendant.
   11    Q. Who read it?
   12    A. Inspector Insley.
   13    Q. Direct your attention to what's previously been admitted
   14    as Government Exhibit Miranda Waiver. Do you recognize that
   15    item?
   16    A. Yes.
   17    Q. Is that a copy of the waiver that the defendant was read
   18    and signed during that interview -- or before the interview?
   19    A. Yes.
   20    Q. Calling your attention to the portion I'm circling, who
   21    did you observe sign that?
   22    A. The defendant.
   23    Q. Is your signature on this form?
   24    A. No.
   25    Q. Why not?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 284 of 292 PageID #:3346
                            Kaminski - cross by Mr. Lipuma
                                                                                    284

    1    A. There is no space for me.
    2    Q. Okay. There are already two officers that signed it?
    3    A. Correct.
    4    Q. Did the defendant indicate at any point that he didn't
    5    understand his rights?
    6    A. No.
    7    Q. How many times did the defendant indicate that he didn't
    8    want to talk?
    9    A. I don't recall.
   10    Q. Did he agree to talk to you?
   11    A. Yes.
   12    Q. Was he cooperative at that point?
   13    A. Yes.
   14    Q. Did you witness any law enforcement personnel ask the
   15    defendant any questions about this case before providing him
   16    his Miranda rights?
   17    A. No.
   18               MR. HAXALL: No other questions.
   19               THE COURT: Cross.
   20                                        - - -
   21                     JEFFREY KAMINSKI, CROSS-EXAMINATION
   22    BY MR. LIPUMA:
   23    Q. You have been involved in hundreds of investigations?
   24    A. Including narcotics or in general?
   25    Q. In general.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 285 of 292 PageID #:3347
                            Kaminski - cross by Mr. Lipuma
                                                                                    285

    1    A. Yes.
    2    Q. And how many times have you been involved in interviews of
    3    suspects?
    4    A. I can give you a rough estimate.
    5    Q. Yes. That'd be great.
    6    A. At least a hundred times.
    7    Q. Okay. And you're familiar with the Miranda waivers?
    8    A. Yes.
    9    Q. And they were given in all those cases?
   10    A. In all those cases where --
   11    Q. That you had interviews?
   12    A. Yes.
   13    Q. Okay. But you said -- in response to the question here,
   14    you recognize this particular waiver?
   15    A. That is a form that the Illinois State Police uses, a
   16    preprinted form when doing investigations with state police.
   17    Q. You saw it on June 23rd, 2015, according to your
   18    testimony?
   19    A. Yes.
   20    Q. When was the last time you saw it?
   21    A. When is the last time I saw an Illinois State Police
   22    constitutional waiver form?
   23               THE COURT: This particular one.
   24    BY MR. LIPUMA:
   25    Q. This document. This exhibit.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 286 of 292 PageID #:3348
                          Kaminski - redirect by Mr. Haxall
                                                                                    286

    1    A. Since that day.
    2    Q. So you haven't seen it in over two years but you recognize
    3    it?
    4    A. Well, I've been provided it during briefings with the
    5    State's Attorney's Office.
    6    Q. The State's Attorney or U.S. Attorney?
    7    A. Sorry. U.S. Attorney.
    8    Q. I only say that because there's been cases in both
    9    jurisdictions.
   10               Again, that's not your signature on that document?
   11    A. My signature is not on the document.
   12    Q. You didn't prepare any reports about the interview?
   13    A. No.
   14               MR. LIPUMA: Nothing further.
   15               THE COURT: Redirect.
   16                                        - - -
   17                   JEFFREY KAMINSKI, REDIRECT EXAMINATION
   18    BY MR. HAXALL:
   19    Q. Between that date and today, was this the only case where
   20    you did a post Miranda interview of a guy named Mike
   21    Haldorson?
   22    A. Yes.
   23               MR. HAXALL: No other questions.
   24               THE COURT: Anything else, Mr. Lipuma?
   25               MR. LIPUMA: No, Judge.
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 287 of 292 PageID #:3349

                                                                                    287

    1               THE COURT: Thanks. You are excused.
    2               Are there other witnesses that --
    3               MR. HAXALL: We have one longer witness, Judge, Wayne
    4    Ladd. And given the cross-exam --
    5               THE COURT: Yeah, no -- no, there's just -- there's
    6    no way we are going to do that today.
    7               MR. HAXALL: Do you want him here for setting dates?
    8               THE COURT: No, because I am just going to tell you
    9    the date. He can be here if he wants to be here and if you
   10    want him to be here, but I am going to tell you what the date
   11    is because I don't have much latitude.
   12               So, Mr. Lipuma, as you stand there, are you --
   13    assuming that Sergeant Ladd or whatever his rank is is called,
   14    are you planning to call any witnesses?
   15               MR. LIPUMA: Yes, Judge. Mr. Haldorson will testify.
   16    I have already informed the government about that.
   17               THE COURT: Anybody other than him?
   18               MR. LIPUMA: I might call Agent Gallagher, Judge.
   19               THE COURT: Got it. Okay. Fair enough.
   20               All right. So I have two -- there are basically two
   21    considerations that are significant for me. Number one, as
   22    Mr. Haxall has heard me say enumerable times, I have this
   23    gigantic civil multi-district matter where I have these trials
   24    going on, and everything else is kind of crammed into these
   25    very tiny gaps between them. So I have very teeny-tiny
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 288 of 292 PageID #:3350

                                                                                    288

    1    limited windows that have gotten even more teeny-tiny and
    2    limited. That's number one.
    3               Number two, probably equally important is the need
    4    for me -- at least the preference for me to be able to get
    5    this done in some relatively short time so I don't have to
    6    kind of dredge everything up from long-term memory as opposed
    7    to medium-term memory. I am saying that only half
    8    facetiously.
    9               So one of these trials is starting on Monday. I
   10    don't know whether it's going to take 10, 11, 12, or 13 days.
   11    My fervent hope is that it's going to take 12 days, which
   12    means that I need to set you -- and I am clogged up on the 5th
   13    of October already with other stuff, and I'm probably not
   14    going to be here on the 6th and then for a few days the
   15    following week. So I need to set you for the 4th of October.
   16               So you think one more witness, you think one,
   17    possibly two.
   18               MR. LIPUMA: Yes, Judge.
   19               THE COURT: And if I can -- if you'd prefer not to
   20    answer what I am about to ask you, Mr. Lipuma, it's fine.
   21    Just tell me. Do you anticipate Mr. Haldorson being called on
   22    anything other than the Miranda issue?
   23               MR. LIPUMA: Yes, Judge --
   24               THE COURT: So it's going to be long -- it's not
   25    going to be just focused on the one -- it's going to be other
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 289 of 292 PageID #:3351

                                                                                    289

    1    stuff. All right. That just helps me plan.
    2               So what I'd prefer to do is set it for the morning
    3    because I am just concerned that, you know, if I set it for
    4    1:30 or something, we won't have enough time. So what I'd
    5    like to tell you is 10:30 on the 4th.
    6               MR. LIPUMA: 10:30 on the 4th.
    7               THE COURT: Yeah. So the hearing is continued to
    8    that date. Do you want to check and make sure with Mr. Ladd?
    9               MR. WALLACH: If we could have a moment, your Honor.
   10               THE COURT: Yeah. The caveat that I've got to give
   11    you is that if this other trial doesn't finish -- and, you
   12    know, they are actually on a time clock in that case, and if
   13    everything works according to the time clock and according to
   14    plan, they will be done before then, but I can't predict the
   15    unpredictable.
   16               MR. HAXALL: The only thing I will tell you, Judge,
   17    is I am scheduled to start a five-week trial on October 11th
   18    with Judge Bucklo.
   19               THE COURT: One more reason why we got to get it done
   20    on the 4th.
   21               I am just waiting for Mr. Ladd to get moving.
   22               MR. LIPUMA: Judge, as long as we're waiting, can I
   23    ask a question? Judge, would the Court consider allowing us
   24    to receive transcripts of today's hearing without cost to be
   25    attributed to the Criminal Justice Act?
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 290 of 292 PageID #:3352

                                                                                    290

    1               THE COURT: I'd have to get an affidavit.
    2               MR. LIPUMA: I don't mind doing that, Judge.
    3               THE COURT: I mean, and I'll -- I can't guarantee it,
    4    but I'd need to -- and, I mean, honestly -- well, let's get
    5    this sorted out first.
    6               MR. HAXALL: I believe that Gallagher and Ladd are
    7    both available.
    8               THE COURT: Okay. Fine.
    9               MR. LIPUMA: And just to address that point a little
   10    further, Judge, I certainly would like to give you a brief
   11    when we are done with this rather than you collecting
   12    short-term and medium term.
   13               THE COURT: No, because what that means is that I am
   14    in November, and that ain't going to happen. So what's going
   15    to happen is that you're going to be -- this is going to be
   16    the last piece. You are going to argue this case on the 4th
   17    right when we finish the testimony. So you just need to be
   18    prepared to do it. There is not going to be a brief given.
   19               The law -- I mean, everybody knows what the law is on
   20    this stuff. I mean, there's a lot of pieces, there's probable
   21    cause, there's the issue whether there was cause to -- there's
   22    the issue whether there was probable cause to stop the car,
   23    there's the issue whether there was probable cause to search
   24    the vehicle, there's issues about inventory searches, there's
   25    issues about -- you know, the Miranda thing is a fairly
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 291 of 292 PageID #:3353

                                                                                    291

    1    obvious issue, there's probably an Edwards issue going to be
    2    in there somewhere, but that's part of Miranda. But it's --
    3    and I got -- I am not attributing anything prior counsel did
    4    to you, I think I got a 46-page memorandum --
    5               MR. LIPUMA: I saw that.
    6               THE COURT: -- from one of the prior lawyers.
    7               MR. LIPUMA: I think it was 54 pages, Judge.
    8               THE COURT: Maybe it's 54 pages. I can't imagine --
    9    so, no, there's not going to be briefs. Sorry. Because I
   10    just -- it just means it gets put off into God knows when.
   11               So I think what I want to do is have you in here for
   12    a status -- I don't need Mr. Haldorson in for the status --
   13    the week before that, just so I can -- I'll have a much better
   14    idea of how we're doing at that point. So if you could maybe
   15    come in and we could -- I'd prefer to do it in the morning,
   16    actually, so maybe you could come in at 9:30 on like the 28th
   17    of September.
   18               MR. LIPUMA: 28th?
   19               THE COURT: Yeah. Does that work?
   20               MR. LIPUMA: Yeah.
   21               THE COURT: Nothing special about the date. If it's
   22    a bad date, just tell me.
   23               MR. HAXALL: Could we do the 27th, your Honor?
   24               THE COURT: Sure . Yeah. That's fine.
   25               So a status 9:30 on the 27th. Mr. Haldorson's
Case: 1:15-cr-00623 Document #: 392 Filed: 02/14/19 Page 292 of 292 PageID #:3354

                                                                                    292

    1    appearance is waived, although Mr. Haldorson can certainly
    2    come if he wants to, but it's just going to be a talk about
    3    scheduling.
    4               MR. WALLACH: Judge, the government moves to exclude
    5    time --
    6               THE COURT: Yeah, time is excluded through the
    7    next -- through the hearing date.
    8               Okay. Thanks.
    9               MR. LIPUMA: Thank you.
   10       (The hearing was adjourned at 4:30 p.m. on September 15,
   11    2017, until 10:30 a.m. on October 4, 2017.)
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
